Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 1 of
                                       Major Age
                                      131
                                      July 16, 2019

       1                        UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
       2                              KEY WEST DIVISION

       3   PETER SEAN BROWN,                             CASE NO. 18-cv-10279

       4                    Plaintiff,

       5   v.

       6   RICHARD A. RAMSAY, in his
           official capacity as
       7   Sheriff of Monroe County,

       8                    Defendant.

       9                                    /
      10

      11

      12                     DEPOSITION OF MAJOR TIMOTHY AGE
                [Noticed as Defendant Richard A. Ramsay, in his official
      13            capacity as Sheriff of Monroe County, pursuant to
                        Federal Rule of Civil Procedure 30(B)(6)]
      14                   -Taken on Behalf of the Plaintiff -

      15

      16

      17          DATE TAKEN:            July 16, 2019

      18          TIME:                  3:11 PM - 5:54 PM

      19          PLACE:                 5501 College Road
                                         Key West, Florida     33040
      20

      21

      22             Examination of the witness taken before:
                               Amy Landry, RPR, FPR
      23         All Keys Reporting, a U.S. Legal Support Company
           Olde Towne Centre                  600 Whitehead Street
      24   9701 Overseas Highway              Suite 207, 2nd Floor
           Marathon                           Key West
      25   305-289-1201                       305-294-2601


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 2 of
                                       Major Age
                                      131
                                     July 16, 2019                              2


       1    APPEARANCES FOR THE PLAINTIFF
                               AMIEN KACOU, ESQUIRE
       2                 ACLU Foundation of Florida, Inc.
                       4023 North Armenia Avenue, Suite 450
       3                       Tampa, Florida 33607
                                 akacou@aclufl.org
       4
                                            and
       5
                                 SARAH M. RICH, ESQUIRE
       6                       Southern Poverty Law Center
                        150 East Ponce de Leon Avenue, Suite 340
       7                         Decatur, Georgia 30030
                                sarah.rich@splcenter.org
       8


       9                      APPEARANCE FOR THE DEFENDANT
                                 BRUCE W. JOLLY, ESQUIRE
      10             Purdy, Jolly, Giuffreda, Barranco & Jisa, P.A.
                          Galleria Corporate Centre, Suite 1216
      11                       2455 East Sunrise Boulevard
                             Fort Lauderdale, Florida 33304
      12                           bruce@purdylaw.com

      13
                                      ALSO PRESENT
      14           Andrew Jolly, law clerk for Bruce W. Jolly, Esquire

      15
                                       INDEX
      16   DEPONENT                                                      PAGE
                MAJOR TIMOTHY AGE
      17             Direct Examination by Mr. Kacou                       3


      18                             EXHIBITS
      19   Plf's     Description                                      Page
             1       Notice of Deposition                               7
     20      2       Bureau Directive: BOC - 2:014                     16
             3       Bureau Directive: BOC - 5:003                     30
     21      4       Bureau Directive: BOC - 2:016                     53
             5       Bureau Directive: BOC - 2:013                     60
     22      6       6-26-19 List of All Inmates Over Time Period      63
             7       Plf's First Set of Requests for Production        86
     23      8       (marked but not referenced)
             9       Detainee Request/Grievance Log                    70
     24     10       Detainee Request/Grievance Log Answered In-house 76
            11       Composite of Request Reports                      77
     25



                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 3 of
                                       Major Age
                                      131
                                      July 16, 2019                            3



      1          (WHEREUPON, the following proceedings were had with all

      2    parties present:)

      3                              MAJOR TIMOTHY AGE

      4    was called as a witness and, having been first duly sworn,

      5    was examined and testified as follows:

      6               THE DEPONENT:     Yes.

      7                            DIRECT EXAMINATION

      8    BY MR. KACOU:

      9          Q    So good afternoon, Major Tim Age.      So as I stated

     10    earlier, my name is Amien Kacou.      I represent the plaintiff,

     11    Peter Sean Brown, in the litigation against Sheriff Ramsay

     12    in his official capacity.      Could you please state your full

     13    name and current capacity for the record?

     14               MR. JOLLY:     Business address.

     15         A     Timothy Age.

     16          Q    And your full job title?

     17         A     Commander of Bureau of Corrections.       I'm a major.

     18          Q    Are you being represented by counsel today?

     19         A     Yes.

     20          Q    Who is your counsel?

     21         A     Mr. Jolly.

     22          Q    Is that also in your individual capacity?

     23         A     No.

     24          Q    Have you ever had your deposition taken before?

     25         A     Yes.



                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 4 of
                                       Major Age
                                      131
                                      July 16, 2019                           4


       1         Q     How many times, ballpark?

       2         A     Ten, twelve.

       3         Q     When, most recently?

       4         A     It was at the PD's office.      I know that.    I


       5   couldn't tell you the year.

       6         Q     You don't know what year?

       7         A     Recent memory, no.

       8         Q     Two years, three years?

       9         A     Longer than that.     Maybe four.

     10          Q     Maybe four years?

     11          A     Maybe four.

     12          Q     And the first time?

     13          A     The first year I worked here.

     14          Q     When did you start working here?

     15          A     1998.

     16          Q     1998?

     17          A     (The deponent nodded.)

     18          Q     Do you remember the nature of those proceedings?

     19          A     In '98?

     20          Q     Yes.

     21          A     Yes.

     22          Q     What was the nature of the proceedings in 1998?

     23          A     It was a detention deputy battered an inmate.

     24          Q     What was the nature of the proceedings -- your

     25    most recent proceedings at which you -- for which you were


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 5 of
                                       Major Age
                                      131
                                         July 16, 2019                           5



       1   deposed?

       2           A      I don't even remember.    I don't know.

       3           Q     All right.     Did the -- did those cases ever

       4   involve Immigration and Customs Enforcement in any way?

       5           A     No.

       6           Q     What about, did the -- did those cases involve the

       7   accuracy -- did those cases raise the issues about the

       8   accuracy of MCSO records?

       9           A     No.

     10            Q      By MCSO,   I mean of course the Monroe County

     11    Sheriff's Office.         Have you ever provided testimony at trial

     12    or in any other type of legal proceeding?

     13            A     No.

     14            Q     All right.     I know you've been deposed before, but

     15    I will walk you through ground rules anyway, if you don't

     16    mind.       So please wait to answer questions until I have

     17    finished asking them.         If we speak over each other, it is

     18    difficult for the court reporter to take down what is being

     19    said.

     20                   If you don't understand any of my questions,

     21    please let me know before you answer.         Otherwise I will

     22    assume that you understood the question.

     23                   Please answer verbally, rather than with a nod or

     24    a gesture, so that the court reporter can record your

     25    answer.



                                       U.S. LEGAL SUPPORT
                                     www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 6 of
                                       Major Age
                                      131
                                         July 16, 2019                        6



       1                 Your attorney may make objections from time to

       2   time.       Unless he instructs you not to answer after the

       3   objection is raised, you can go ahead and answer the

       4   question.

       5           A     Okay.

       6           Q      If you need a break at any time, please let me

       7   know, and we will try to accommodate you.         I would ask,

       8   however, that you answer any question that is pending before

       9   we take any break.         Do you have any questions about anything

     10    I have said so far?

     11            A     No.

     12            Q     Do you understand everything I have said so far?

     13            A     Yes.

     14            Q     All right.     And do you understand that you are

     15    under oath?

     16            A     Yes.

     17            Q     All right.     Is there any reason, whether due to

     18    medications or any other factor, that you cannot provide

     19    truthful, accurate testimony today?

     20            A     No.

     21            Q     How did you find out about this deposition?

     22            A     Bruce Jolly.

     23            Q     When did you find out?

     24            A     Yesterday.

     25            Q     Just to be clear, you found out yesterday that you


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 7 of
                                       Major Age
                                      131
                                     July 16, 2019                            7



       1   might be deposed today, or did you find out yesterday that

       2   there was a deposition scheduled in this case?

       3        A     That there was one scheduled.

       4         Q    That there was one scheduled?

       5        A     Yeah.   We decided yesterday that I was going to be

       6   the person for one of the questions.

       7         Q    But you were previously aware that a deposition

       8   was scheduled in this case?

       9        A     Yeah, but I was never subpoenaed to a deposition.

     10          Q    Understood.    And who designated you to appear for

     11    this deposition?

     12         A     Bruce Jolly and I decided that I would be the best

     13    person to answer -- to attempt to answer the question.

     14          Q    And what did you do to prepare for this

     15    deposition?

     16         A     Read the question.

     17          Q    The questions on --

     18         A     That piece of paper, whatever -- whatever title

     19    you want to call it.

     20               MR. KACOU:    Okay.   This is Exhibit Number 1.     Just

     21          for clarity for the record, I should mention that this

     22          is a continuation of a 30(B)(6) deposition, and that

     23          the same exhibits will be used, and the same numbering

     24          system for the exhibits.

     25          Q    So I am referring you now to Exhibit Number 1.


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 8 of
                                       Major Age
                                      131
                                       July 16, 2019                               8



       1   Please skip to --

       2                MR. JOLLY:    39 and 40.

       3         Q      -- Topics 39 and 40.       I'm not sure what the page

       4   is.

       5         A      Page 9.

       6         Q      All right.    So are you able to testify about

       7   matters relating to MCSO's records and databases from

       8   January 1st, 2014, to the present that relate to detainers?

       9         A      Limited basis.

     10                 MR. JOLLY:    I should have objected to form.      Form.

     11          He answered.

     12          Q      What is the limit on your ability to answer those

     13    questions?

     14                 MR. JOLLY:    Objection.     Form.   In the absence of

     15          having a question asked, how can anybody say what my

     16          limits are?      Objection.   Form.

     17                 MR. KACOU:    Let's -- okay, thank you.

     18                 MR. JOLLY:    My pleasure.

     19          Q      Are you able to testify about matters -- I'm

     20    simply repeating the question, just for clarity.          Are you

     21    able to testify about matters relating to MCSO's record and

     22    database system from January 1st, 2014, to the present that

     23    relate to detainers?

     24                 MR. JOLLY:    Objection.     Form.

     25          Q      Let me rephrase it, if you'd like.       Are you able


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 9 of
                                       Major Age
                                      131
                                         July 16, 2019                          9



      1    to -- well, if you don't mind, I will read out loud

      2    Topic 39.    Well, so what topics were you designated to

      3    testify upon today?

      4         A      Grievances.

      5         Q      Any other topics?

      6         A      No.

      7         Q      Can you read Topic 39 to yourself, please.

      8         A      39?

      9         Q      Yes.    (pause)    Okay.   Have you read that topic?

     10         A      Yes.

     11         Q      Are you prepared to testify with respect to that

     12    topic?

     13                MR. JOLLY:    Form.     Go ahead.    You know, if you ask

     14         questions, he could probably do a better job.           But I

     15         understand that's not what you want to do.

     16                MR. KACOU:    Please.

     17                MR. JOLLY:    Objection.     Form.

     18                MR. KACOU:    Thank you.

     19         A      I don't know what you're going after with that

     20    question, the way it's written.

     21         Q      Okay.   Let me refer you to Topic Number 40, if you

     22    could read it to yourself.

     23         A      I've read it.

     24         Q      Okay.   Were you designated to testify with respect

     25    to this topic?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 10 of
                                      Major Age
                                      131
                                     July 16, 2019                            10


       1         A    With grievances, yes.

       2         Q    Only with grievances?

       3         A    Yes.

       4         Q     Only with respect to grievances?

       5               MR. JOLLY:   But if you ask other questions

       6         relevant, he can answer.

       7               MR. KACOU:   All right.   Let's take a quick break,

       8         please.

       9               (A recess was taken from 3:22 p.m. to 3:23 p.m.)

      10         Q    All right.    So your attorney, Bruce Jolly, stated

      11   that you would be in a position to testify today on

      12   Topic 40, not limited to grievances.       Are you aware of that?

      13               MR. JOLLY:   Objection.    Form.   What he and I have

      14         discussed is none of your business.       It's privileged.

      15         And that is not what I said.

      16               MR. KACOU:   Mr. Jolly, that's a speaking

      17         objection.   Let me clarify.

      18         Q     There is no -- when you were designated to testify

      19   today, were there any specific limits placed on your

      20   ability -- on the topic or set of topics that you could

      21   testify about?

      22               MR. JOLLY:   Objection.    Form.   Go ahead.   You can

      23         answer.

      24               MR. KACOU:   By the way, I should say, for the

      25         record, please do not instruct the witness.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 11 of
                                       Major Age
                                      131
                                      July 16, 2019                           11

       1               MR. JOLLY:    You don't want me to say, "In spite of

       2         my objection, you are permitted -- arguably it's proper

       3         for you to answer"?     I think it makes the process go

       4         faster.

       5               MR. KACOU:    I understand the intent.    But that's

       6         also why I went through the ground rules, which is

       7         that, "From time to time your attorney may raise

       8         objections.    But you are free to answer, unless those

       9         objections are related to privilege, and that's a

      10         separate matter."     But this is not what's going on at

      11         the moment.

      12               MR. JOLLY:    Just ask your question.    He will

      13         answer it.

      14               MR. KACOU:    So let me start again.

      15         Q     So again, maybe to repeat myself or rephrase,

      16   Counsel for the defendants -- for the defendant, Sheriff

      17   Ramsay, Bruce Jolly, informed us before this deposition

      18   started that you were designated to testify as to Topic 40

      19   and as to portions of Topic 39, although he did not specify

      20   what portions of Topic 39.      Are you aware that you were

      21   designated to testify as to Topic 40?

      22         A     I was aware that I was here to testify about

      23   grievances.

      24         Q     Topic 40 refers to grievances as only a portion of

      25   the documents that we requested the defendant to designate.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 12 of
                                       Major Age
                                      131
                                       July 16, 2019                            12


       1   Well, let me rephrase that again.          Topic 40 -- grievances

       2   are only a portion of the topics or subtopics covered under

       3   Topic 40.

       4               MR. JOLLY:    Okay.     Is that a question?

       5               MR. KACOU:    No.     I'm pointing out that --

       6               MR. JOLLY:    Why don't you ask him a question?         He

       7         will answer your questions.

       8               MR. KACOU:    Excuse me.

       9               MR. JOLLY:    No.     He can help you if you're seeking

      10         information.

      11               MR. KACOU:     I understand.     Let me try to phrase it

      12         properly.

      13               MR. JOLLY:    Fair enough.

      14         Q     Okay.    You testified that you're prepared to

      15   testify with respect to grievances only; is that correct?

      16         A     Yes.

      17         Q     Do you understand from your reading of Topic 40

      18   that grievances are not the only subject matter covered by

      19   that topic?

      20         A     No.     I don't understand what you're asking with

      21   that question.

      22               MR. JOLLY:     I should have objected to form, but

      23         I'm not supposed to instruct you --

      24               MR. KACOU:    Right.     So let me spell it out.

      25         Q     Are you prepared to testify with respect to MCSO's


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 13 of
                                       Major Age
                                      131
                                      July 16, 2019                          13


       1   policies and practices from January 1st, 2014, to the

       2   present regarding the recording and maintenance of documents

       3   related to inmates in the ordinary course of business, and

       4   specifically with respect to documents other than

       5   grievances?

       6                MR. JOLLY:   Objection.   Form.

       7         Q      Did you understand my question?

       8         A      (Deponent shook head.)

       9         Q      By the way, as I said earlier, if you do not

      10   understand my question, please let me know.        It will save us

      11   some time.

      12         A      Okay.   I don't understand.

      13         Q      Let me try again.   Are you prepared to testify

      14   about policies -- about any MCSO policies regarding the

      15   recording and maintenance of documents related to inmates in

      16   general?

      17                MR. JOLLY:   Objection.   Form.

      18         A      The best way I can answer that is I can talk about

      19   topics.    I don't have any idea where you're going to go, so

      20   I don't know if I'm going to know the answer or not.

      21         Q      I'm just trying to make sure I understand the

      22   scope of your ability to testify about the topics --

      23                MR. JOLLY:   You will understand that scope when

      24         you finally begin to ask him what he does and what he

      25         knows.



                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 14 of
                                       Major Age
                                      131
                                       July 16, 2019                            14


       1                 MR. KACOU:   Thank you, Bruce.

       2                 MR. JOLLY:   You're welcome.     I'm just trying to

       3         help.

       4         Q       All right.   Just so you are aware, you have been

       5   designated for Topic 40, without limit.

       6                 MR. JOLLY:   You keep asking him, "Are you

       7         prepared?"     Why don't you ask him, "You've been working

       8         here for 20 years.      Do you know what -- how the jail

       9         works?"

      10                 MR. KACOU:   Bruce, that's enough.     This is our

      11         deposition, okay?      It's becoming frustrating, and it is

      12         undue interference.      Please.

      13                 MR. JOLLY:   Respectfully, no, it's not.     You are

      14         wasting your time and his time.

      15                 MR. KACOU:   It is my time.    Don't worry about it.

      16                 MR. JOLLY:   Then you're wasting my time.

      17                 MR. KACOU:   I'm looking for clarity.

      18         Q       So you have been designated for Topic 40.      Your

      19   testimony on that topic will be binding on the defendant,

      20   the sheriff.

      21                 MR. JOLLY:   That's a fair statement.

      22         Q       And we will move forward on that basis.

      23                 MR. JOLLY:   Okay.

      24         Q       And I should say also that you have been

      25   designated for Topic 39, okay?       Can you see it?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 15 of
                                       Major Age
                                      131
                                        July 16, 2019                        15


       1         A       Yes.

       2         Q       Your testimony on that topic will be binding on

       3    the sheriff.        And we will move forward on that basis.

       4         A       Okay.

       5         Q       Does MCSO create records for everyone they book

       6    into jail?

       7         A       Say that again, please.

       8         Q       Does MCSO, Monroe County Sheriff's Office, create

       9    records for every person booked into its jails?

      10         A       Yes.

      11         Q       Does MCSO maintain those records after the person

      12    leaves the jail?

      13         A       Yes.

      14         Q       For how long?

      15         A       Seven years.

      16         Q       Are those records held in electronic form?

      17         A       Yes.

      18         Q       And is that the case for every inmate?

      19         A       Yes.

      20         Q       Are there policies that instruct MCSO personnel

      21    regarding how inmate records must be maintained?

      22         A       Yes.

      23         Q       Which policies?

      24         A       Without the policy, I can't tell you.

      25         Q       All right.


                                     U.S. LEGAL SUPPORT
                                   www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 16 of
                                       Major Age
                                      131
                                        July 16, 2019                        16


       1         A      I know there is two.

       2         Q      There are two policies?

       3         A      There are two books.

       4         Q      There are two books?

       5         A      Yes, sir.

       6         Q      Do you know the title of those books?

       7         A      General Orders       Sheriff's Office General Orders.

       8   And then BOC Directives.

       9         Q      Understood.

      10         A      BOC is Bureau of Corrections.      I'm sorry.

      11         Q      I understand.    Thank you.   So let me refer you to

      12   what we marked as,       I believe, Exhibit Number 2.

      13                MR. JOLLY:    Tim, what was the second thing called?

      14         General Orders and what?

      15                THE DEPONENT:    BOC Directives.

      16         Q      Is this what you're referring to?      Can you see the

      17   exhibit?

      18         A      Yes, sir.

      19         Q      Is this what you're referring to as a Bureau

      20   Directive?

      21                MR. JOLLY:    Objection.   Form.

      22         Q      Is this an example of what you're referring to as

      23   a Bureau Directive?

      24         A      Yes.

      25         Q      Okay.   Are you familiar with this specific Bureau


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 17 of
                                       Major Age
                                      131
                                        July 16, 2019                            17


       1   Directive?

       2         A      Yeah, I'm familiar with it.

       3         Q      Okay.     So what are inmate admission files?

       4         A      Admission files?

       5         Q      Yes.

       6         A      What's in them?

       7         Q      Yes.    Can you describe what is in an inmate

       8   admission file?

       9         A      Well, there is the arresting affidavit.      The

      10   victim's notification.        Physical descriptor.   Classification

      11   worksheet.     Magistrate form.     Court date, their arraignment.

      12   That's off the top of my head.        Without having a file in

      13   front of me,    I might have forgot something.

      14         Q      What is the difference between inmate admission

      15   files and custody records?

      16         A      I don't know.

      17         Q      Let me refer you to -- one moment, please.         Page 2

      18   of the Bureau Directive, same exhibit, Exhibit Number 2,

      19   under the heading "Custody and Security of Records."            Can

      20   you please read to yourself the first paragraph.

      21                (pause)

      22         A      Okay.

      23         Q      Let me repeat my question.      What is the difference

      24   between custody records and inmate admission files?

      25         A      To me, custody record and admission files is the


                                     U.S. LEGAL SUPPORT
                                   www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 18 of
                                       Major Age
                                      131
                                           July 16, 2019                        18


       1   same file.      It's broken down into two different files, and

       2   then they merge at the end of the sentence or release.

       3         Q      Can you be a little bit more specific?

       4         A      There is one that stays in records.        And that's

       5   the court.     Things that pertain to the courts stay there.

       6         Q      And the inmate admission file?

       7         A      The classification file is another file that's in

       8   classification that's his requests, grievances.

       9         Q      And is that part of the custody record or part of

      10   the admission files?

      11         A      Yes.     Those two files when the inmate is released,

      12   for whatever reason, those two files are merged and scanned

      13   in as one document.           The only exception to that is an ICE

      14   detainee.     If they are under the IGSA contract, an ICE

      15   detainee's grievances or requests do not go in that file.

      16   That file is maintained in Krome.

      17         Q      Are you referring to the Krome Detention Center?

      18         A      (The deponent nodded.)

      19         Q      Could you spell it out, please, if possible?

      20         A      Krome?

      21         Q      Yes, for the court reporter.

      22         A      K -r -o -m -e.


      23         Q      Okay.     We will go back to that in a moment.     So

      24   you said that the inmate admission file and the -- and other

      25   custody records are initially kept separately?


                                     U.S. LEGAL SUPPORT
                                   www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 19 of
                                       Major Age
                                      131
                                     July 16, 2019                           19


       1         A     Yes.

       2         Q     Okay.   Are they both kept electronically?

       3         A     Yes.

       4         Q     Are they kept electronically from the beginning of

       5   an inmate's detention?

       6         A     Not that I'm aware of.

       7         Q     When exactly are they merged?

       8         A     When the inmate is released.

       9         Q     That very day?

      10         A     No, not that very day.     I don't know when they

      11   scan them in.

      12         Q     Okay.   Is there a log -in system that tracks which

      13   MCSO employee is accessing inmate admission files?

      14         A     No way I would know that, sir.

      15         Q     Who would know that?     You would not know whether

      16   or not there is a log -in system, or what part --

      17         A     You have to log in to it, yes, if that's your

      18   question.    I misunderstood the question.     You have to log

      19   into it, yes.

      20         Q     But you don't know

      21         A     I don't know whether or not it tracks who went in

      22   it.

      23         Q     But do you know if you have to log into a system

      24   in order to see the inmate admission file?

      25         A     After they've been scanned, yes.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 20 of
                                       Major Age
                                      131
                                      July 16, 2019                          20


       1         Q    When are they scanned?

       2         A    When the inmate is released.

       3         Q     Okay.    Are you saying that the inmate admission

       4    file is kept in a physical form before the release?

       5         A     Yes.    That's correct.

       6         Q     Is it ever kept in electronic form before the

       7    inmate's release?

       8         A     Not that I'm aware of.

       9         Q     And who would be aware of whether or not the

      10    inmate admission file is kept in electronic form before

      11               MR. JOLLY:    Form.    Go ahead.

      12         Q     Would anyone be aware at MCSO -- I was simply

      13    rephrasing.

      14         A     Any one person?       I can't answer that.

      15         Q     In the office, in the --

      16         A     In the agency.

      17         Q     In the agency?

      18         A     If there is an electronic form of the file prior

      19    to their release, you would have to ask classification.         You

      20   would have to ask jail records.

      21         Q     And who is responsible for that unit?

      22         A     Director Jamie Denton.       And Captain Ann Sweeney --

      23    I'm sorry, she is in charge of general records.         Captain Ann

      24    Sweeney is in charge of classification.

      25         Q     Thank you for the clarification.       Are those -- are


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 21 of
                                       Major Age
                                      131
                                      July 16, 2019                             21


       1   the merged records that you're referring to, are they

       2    searchable?    Are they word searchable, those electronic

       3   records?     Let me know if I need to clarify.

       4            A   No, you don't need to clarify.      But I don't know.

       5            Q   All right.   Are you familiar with the SmartCOP

       6   database?

       7            A   Yes.

       8            Q   Who has access to the SmartCOP database?

       9            A   People within the agency.      I can name who I know.

      10   People in the agency, MCSO.

      11            Q   All employees have access to the SmartCOP

      12   database?

      13            A   To some extent, they can have it, if it's

      14   job -related.

      15            Q   If it's job -related.     Do all Corrections

      16   officers -- or I should say -- let me rephrase that, please.

      17   Do all Corrections personnel have access to the inmate

      18   admission file?

      19                MR. JOLLY:   Objection.     Form.

      20            A   All Corrections personnel?

      21            Q   Yes.

      22            A   Not necessarily.

      23            Q   What records personnel -- excuse me.      What

      24   Corrections personnel have access to the inmate admission

      25    file?



                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 22 of
                                       Major Age
                                      131
                                      July 16, 2019                          22


       1         A     Besides general records?      Detention deputies.

       2         Q     Detention deputies?    How do they access the inmate

       3   admission file?

       4         A     Go back and inform records that they're going back

       5   to pull it.

       6         Q     So they have to go through records in order to

       7   have access?

       8         A     Or just notify them, "I'm going in to pull

       9    somebody's file."     They don't have to explain why.

      10         Q    And do detention deputies have access to the

      11   physical file for an inmate?

      12         A     Yes.    They can get to it.

      13         Q     So is the inmate admission file held physically?

      14         A     Yes.

      15         Q     Okay.    And where is it held?

      16         A     In jail records downstairs, intake and release.

      17         Q    Are you familiar with the Master Name Index?

      18         A     MNI?    Yes.

      19         Q     How is that database created?

      20         A     If they -- anyone can input into it that works for

      21   the agency, has access to the database.       And any time you

      22    interact with somebody patrol -wise, you would enter name and

      23   descriptor information that you know of, and enter it into

      24   the system.

      25         Q     If I may, what do you mean by patrol -wise?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 23 of
                                       Major Age
                                      131
                                     July 16, 2019                           23


       1         A     If you're on road patrol.

       2         Q     Oh.

       3         A     Jail -wise, we search in there to see if the name

       4    is already there.

       5         Q     I see.   And was that the case in April 2018?

       6         A     I have no way of knowing that.

       7         Q     And who would know at MCSO?

       8         A     What was significant about that date?

       9         Q     That is when --

      10               MR. JOLLY:    Our guy is April of '18.

      11         Q     That's when the plaintiff was held.

      12         A     Okay.    Whoever the booking officer was.

      13         Q     So specifically the booking officer?

      14               MR. JOLLY:    I think you misunderstood the

      15         question.

      16               MR. KACOU:    Yes, perhaps there might be some

      17         confusion about this.      Let me try again.

      18               MR. JOLLY:    Generally, was that the procedure?

      19               MR. KACOU:    Yes.   So let's be clear.

      20         Q     So for a specific inmate in April 2018, would any

      21    jail employee or any Corrections staff member          well,

      22   perhaps I should --

      23               MR. JOLLY:    Detention staff.    Like sworn guys.

      24         The sworn people.

      25               MR. KACOU:    Thank you.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 24 of
                                       Major Age
                                      131
                                       July 16, 2019                         24


                       MR. JOLLY:     My pleasure.

                 Q     So let's say -- I think you referred to deputies

           earlier.

                 A     Sworn deputies.

                 Q     Sworn deputies.     So these are the staff members

           who interact with inmates in jail?

                 A     Deputies, yes.

                 Q     So do sworn deputies have access to the MNI?

                 A     Yes.

                 Q     Okay.     And do they have access to the inmate file,

           to the inmate admission file?

                 A     It's not readily available.     They would have to go

           to that area to get it.

                 Q     But the MNI is readily available?

                 A     MNI is.

                 Q     How so?

                 A     By computer.

                 Q     Their own computer?

                 A     Yeah.     The housing units all have computers.

                 Q     Is the MNI word searchable?

                 A    Word searchable?      No.

                 Q     Can you enter a key word?     For example,

           citizenship, name?

                 A     I don't know if citizenship is something you can

           search for.


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 25 of
                                      Major Age
                                      131
                                      July 16, 2019                            25


       1         Q    And was that the case in 2018 that the MNI was

       2   readily available to sworn deputies?

       3         A     Yes.

       4         Q    And just so I'm clear -- I apologize.        I haven't

       5   had lunch today.     But you were saying that the MNI is

       6   readily accessible from each deputy's computer?

       7         A     Yes.    If they sign into it, yes.

       8         Q    Are you aware of any log being kept on whether --

       9   on which deputies log into the system at any given time?            I


      10   can clarify if you like.

      11         A    No.     I understand the question.    I just don't know

      12   how to answer it.

      13               MR. JOLLY:    Then don't.

      14               MR. KACOU:    Please do not instruct.

      15               MR. JOLLY:    Please don't remind me not to instruct

      16         the witness.     I'm going to -- you know, he works for my

      17         client.

      18               MR. KACOU:    No, but you're suggesting things.

      19               MR. JOLLY:    Gee, what a shock.

      20               MR. KACOU:    It is a shock.   Please,   I apologize.

      21         A     There is footprints.    There is a way IT can pull

      22   the information.      I can't get it.

      23         Q     Is MNI a part of SmartCOP?

      24         A     It's a module, yes.

      25         Q     It's a module in SmartCOP?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 26 of
                                       Major Age
                                      131
                                     July 16, 2019                            26


                  A    (The deponent nodded.)

                  Q    Do other agencies have access to the MNI?

                  A    Yes.

                  Q    Which agencies?

                  A    I couldn't tell you who all have access to it.

                  Q    You couldn't tell me --

                  A    I don't grant it.

                  Q    Oh, so they have to be granted permission?

                  A    Uh-huh.

                  Q    By whom?

                  A    Yes, they do.     I'm sorry.   I don't know.      I think

            IT.

                  Q    Would IT be able to answer the question, then?

                  A    You would have to ask them.

                  Q    Does MCSO policy -- is there an MCSO policy that

           permits employees to send work -related information through

            their personal email accounts?

                  A    Say that again, please.

                  Q    Is there an MCSO policy -- and I will rephrase

            slightly, if you don't mind.      Is there an MCSO policy with

            respect to allowing employees to send work -related

            information through their personal email accounts?

                  A    Not that I'm aware of.

                  Q    So you're not aware of any such policy?

                       MR. JOLLY:    Asked and answered.     Go ahead.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 27 of
                                       Major Age
                                      131
                                           July 16, 2019                      27


       1           Q      Just to clarify.

       2           A      Yes.

       3           Q      Does MCSO have a policy regarding retention of

       4   email records?

       5           A      Yes.

       6           Q      What is that policy?

       7           A      What number?

       8           Q      Sure, if there is a number.

       9           A       It's got a number.    But without the General Orders

      10   book,       I can't tell you.

      11           Q      So it is a -- that policy is to be found in the

      12   General Orders?

      13           A      Yes, sir.

      14           Q       Is there a title to that policy?

      15           A       I'm sure it has a title.

      16           Q      Can you recall the title of that policy?

      17           A      No.

      18           Q      Can you describe that policy?     For example, is

      19   there a number of years for which MCSO personnel are

      20   required to retain email records?

      21           A      A number of years?

      22           Q      Yes.

      23           A       I don't know, sir.

      24           Q      Do you know any other information about the

      25   retention policy?


                                     U.S. LEGAL SUPPORT
                                   www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 28 of
                                       Major Age
                                      131
                                       July 16, 2019                         28


       1         A     No.

       2               MR. JOLLY:     Objection.    Form.

       3         Q     All right.     Can you give me a step-by-step

       4   description of how inmate admission files are created?

       5         A     Step-by-step?

       6         Q     Yes.

       7         A     So in other words, you want me to walk through an

       8    intake process?

       9         Q     Yes, sir.     Yes, please.

      10         A     The arresting entity brings them into the

      11    sally port, brings them up.      They are first screened by a

      12   nurse.

      13         Q    And then?

      14         A     If the nurse makes the recommendation that he can

      15   be detained, then he stays.       The arresting agency goes into

      16   the report -writing room and writes the report.       The

      17   detention deputy takes the inmate over to the property

      18   counter and starts -- they start relinquishing their

      19   property, and we have an inventory.

      20         Q     Let me stop you there for a second.      Is there any

      21   document that the arresting officer or agency is required to

      22   submit to the detention deputy during that process?

      23         A     Yes.   The A form.

      24         Q     The A form?

      25         A    Arrest affidavit, victim notification, and


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 29 of
                                      Major Age
                                      131
                                      July 16, 2019                          29


       1    assessment sheet.

       2         Q       What information does the arrest affidavit

       3    contain?

       4         A       Name, date of birth, weight, height, address if

       5    known.     And the information -- there is charges, and then

       6    the summary of what the arrest was about.

       7         Q       All right.   Do the affidavits include any

       8    information on place of birth, or an inmate's place of

       9   birth?

      10         A       I believe so.

      11         Q       Do the affidavits include any information on an

      12    inmate's driver's license information?

      13         A       I don't know.

      14         Q       Do the affidavits include any information on the

      15    inmate's Social Security number?

      16         A       Yes, if they give it.

      17         Q       Are inmates asked for their Social Security

      18    number?

      19         A       Yes.

      20         Q       By whom?

      21         A       It could be the arresting agency or us.

      22         Q       Okay.   Does the -- do MCSO -- does the detention

      23    officer have any input as to the content of the A form?

      24         A       No.

      25         Q       How are inmate grievances submitted?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 30 of
                                       Major Age
                                      131
                                       July 16, 2019                            30


       1         A     An inmate grievance is submitted at the end of the

       2   shift.     The attention that we assign this, we call it a

       3   rover who retrieves them all.

       4         Q     Did you say rover?

       5         A     They call it a rover.        They go around and they

       6   collect them from all the housing units and bring them

       7   upstairs and give them to the sergeant.

       8         Q     Physically?

       9         A     Yes.

      10         Q     Let me refer you to Exhibit Number 3, please.

      11   Specifically to the heading "Policy and Procedures."          Do you

      12   see it?

      13         A     3?     Exhibit 3?

      14         Q     Yes.     Exhibit Number 3.

      15         A     Okay.

      16         Q      It's Bureau Directive 5:003; is that right?

      17         A     Yes.

      18         Q     Under the header "Policy and Procedures," can you

      19   read the first paragraph to yourself, please.

      20         A     What header are you talking about?        "Policy and

      21   Procedures"?

      22         Q      "Policy and Procedures."       If I may point, here.

      23         A     Oh, here?     I'm sorry.     What do you want me to do

      24   with it?    Read it?

      25         Q     Yes.     Just the first paragraph.


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 31 of
                                       Major Age
                                      131
                                         July 16, 2019                       31


       1                (pause)

       2         A      Okay.

       3         Q      Okay.     So what is the kiosk?

       4         A      It's an -- Aramark installs them in the housing

       5   units, A -r -a -m -a -r -k.

       6         Q      What is the inmate request form?

       7         A      That's a physical paper form.

       8         Q      Are all inmate grievances entered on that physical

       9   inmate request form?

      10         A      Inmate grievances?     For the most part, if the

      11   inmate understands the procedure.

      12         Q      Is there an electronic system for inmates to enter

      13   their grievances?

      14         A      Repeat that question again.

      15         Q      Is there an -- does MCSO maintain an electronic

      16   system for grievances, whether for submission --

      17         A      Ms. Curry creates a spreadsheet.

      18         Q      Forgive me --

      19         A      Ms. Curry creates a spreadsheet.

      20         Q      Who is Ms. Curry?

      21         A      She is two captains' administrative assistant.

      22         Q      Which captains?

      23         A      Captain Sweeney and Captain Crane.

      24         Q      What are their roles?

      25         A      Captain Crane is in charge of jail operations in


                                     U.S. LEGAL SUPPORT
                                   www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 32 of
                                      Major Age
                                      131
                                       July 16, 2019                         32


       1   all three facilities.       Captain Sweeney is in charge of

       2   support services.     She's like contracts.

       3         Q     Gotcha.   So Ms. Curry, when you said that she

       4   creates a spreadsheet, you said?

       5         A    With grievances, yes.

       6         Q    With grievances.      She manually enters that

       7   information from the inmate request form into the electronic

       8   system?

       9         A     She gives it a number.

      10         Q     She gives --

      11         A     She numbers it.

      12         Q     She numbers the

      13         A     -- grievance form.

      14         Q     The grievance.     Physically?

      15         A     Yes.   She writes a number on it.     And then she

      16   logs that into her Excel spreadsheet.

      17         Q    What information does she enter into the Excel

      18   spreadsheet?

      19         A     Do you have one here?     I can take a stab at it,

      20   but I'm not going to get it all.

      21         Q     Is there a description of the grievance in the

      22   spreadsheet?

      23         A     Yes.

      24               MR. JOLLY:     These are for inmates; right?    Not the

      25         ICE guys?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 33 of
                                       Major Age
                                      131
                                        July 16, 2019                             33


       1                THE DEPONENT:     These are the inmates.

       2                MR. JOLLY:     Okay.    I was getting confused.

       3         Q      Do you know the format of that spreadsheet?

       4         A      Format?

       5         Q      Yes.     It is in Excel form?

       6         A      Yeah, I'm pretty sure it's an Excel spreadsheet.

       7         Q      And who receivers inmate grievances once they're

       8   collected?

       9         A      Say that again, I'm sorry.       My phone is driving me

      10   crazy.    It's my son calling me over and over again, so I'm

      11   going to have to step out.          But what is the question?

      12         Q      Who receives inmate grievances once they're

      13   submitted or collected?        Who processes them?

      14         A      Venezia gets them, Curry.       She gets the grievances

      15   for inmates.        When it gets to her desk, she vets it.      Does

      16   it qualify for a grievance, or it's not a grievance?

      17   Because sometimes they come up and they're not grievances.

      18   But she will number it, enter necessary stuff in her

      19   spreadsheet, and she will send it off to where it needs to

      20   go, like which department the grievance falls under, for

      21   attention.

      22                MR. JOLLY:     Major, do you need to call your son?

      23                THE DEPONENT:     I do.

      24                MR. JOLLY:     Let's take a break.

      25                (A recess was taken from 4:00 p.m. to 4:01 p.m.)


                                     U.S. LEGAL SUPPORT
                                   www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 34 of
                                      Major Age
                                      131
                                       July 16, 2019                            34


       1         Q     So we were discussing the spreadsheets for

       2   grievances.    You said, I believe, that Ms. Curry, who is an

       3   assistant to Captains Sweeney and Crane, maintains the

       4   spreadsheet?

       5         A     Yes, sir.

       6         Q     Did she --

       7         A     For inmates.

       8         Q     For inmates, yes.     Did she do that in April 2018?

       9         A     Yes.

      10         Q    And what are the criteria that distinguish that?

      11   You said that she was vetting, I think is the word you used;

      12   that she would vet whether it's a grievance or it's not.

      13   What is the set of criteria to decide?

      14         A     She reads the content of the description of what

      15   they're aggrieving, and see if it -- a lot of times they

      16   will put "Inmate Grievance" on it, and it will be an inmate

      17   request for socks.       So if it's something that shouldn't

      18   go -- that doesn't belong there, she's going to send that

      19   off to laundry, and they're going to take care of it.          And

      20   she will not log it.

      21         Q     Gotcha.     Is there a general description of the

      22   distinction between a grievance and a different type of

      23   request?

      24         A     There is a policy on grievances.      And it's in the

      25    inmate handbook, what qualifies under a grievance, and


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 35 of
                                      Major Age
                                      131
                                       July 16, 2019                           35


       1   what's not grievable.

       2         Q    Where is that policy?

       3         A     It's in the inmate handbook.

       4         Q     The inmate handbook?

       5         A     (The deponent nodded.)    There are certain things

       6   that can't be aggrieved.

       7         Q    Understood.      So how are the grievance spreadsheets

       8   maintained?

       9         A     She keeps it.

      10         Q     Physically on her computer?

      11         A     Yes.

      12         Q    Are those grievance spreadsheets shared with other

      13   MCSO staff?

      14         A     No.    She is the only one who accesses her

      15    spreadsheet until somebody requests it.

      16         Q     Who can request it?

      17         A     Public records request.       One of us can go in and

      18   ask her to pull it up.

      19         Q     Would a complaint about being held improperly on

      20   an ICE detainer count as a grievance?

      21               MR. JOLLY:    Form.   You're missing it.

      22               MR. KACOU:   Was that for me?

      23               MR. JOLLY:    It's for you.

      24               MR. KACOU:   Oh, thank you.

      25               MR. JOLLY:   You're welcome.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 36 of
                                       Major Age
                                      131
                                      July 16, 2019                          36


       1         A      Say that again.

       2         Q      Sure, because we were distracted.       Would a

       3    complaint about being held improperly on an ICE detainer

       4   qualify as a grievance?

       5                MR. JOLLY:    Form.

       6         A      That would be a complaint.

       7         Q      That would be a complaint.     And would it be added

       8    to the spreadsheet for grievances?

       9         A      No.    A complaint wouldn't be added.

      10         Q      What is the difference between a complaint and a

      11   grievance?

      12         A      Well, he is an inmate.    And if he was to write

      13   about another entity's hold on him, that's not for us.

      14         Q      So the -- so what would you -- what would MCSO

      15   how would MCSO process a complaint --

      16         A      It would be directed --

      17                MR. JOLLY:    Let him finish, because there is a

      18         difference.

      19         Q      How would MCSO process a complaint about a

      20   detainer?

      21         A      How would MCSO process a complaint about a

      22   detainer?     That's what you said?

      23         Q      Yes.

      24         A      It would go to the shift lieutenant.

      25         Q      Was that the case in April 2018?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 37 of
                                       Major Age
                                      131
                                     July 16, 2019                           37


       1         A     Yes.

       2         Q     Is there a specific policy that addresses this

       3   issue?

       4         A     No.

       5         Q     What are the responsibilities of the shift

       6   lieutenant with respect to responding to such complaints?

       7         A     Investigate it if necessary, and respond

       8   accordingly if possible.

       9         Q     Does the shift lieutenant have a responsibility to

      10   report the complaint to anyone else?

      11         A     It would depend on what it's about.

      12         Q     A complaint about a detainer?

      13         A     No.

      14         Q     And how long do you -- how long are the         how

      15   long are the grievance spreadsheets maintained?

      16         A     It would be the seven years.

      17         Q     Seven years, the same?    Are they reviewed as        in

      18   a normal course of business by anyone other than the person

      19   who maintains them, specifically Ms. Curry?

      20         A     Say that one more time.

      21         Q     Yes.   Are the grievance spreadsheets reviewed by

      22   anyone other than Ms. Curry in the normal course of

      23   business?

      24         A     It's possible.

      25         Q     It's possible?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 38 of
                                       Major Age
                                      131
                                     July 16, 2019                               38


       1         A     (The deponent nodded.)

       2         Q     There is no policy with respect to whether or not,

       3   for example, a major would be required to review the

       4   grievance spreadsheets on a regular basis?

       5         A    No.

       6         Q     So once the -- once Ms. Curry determines that a

       7   request is in fact a grievance, or that let's say a

       8   communication from an inmate is actually a grievance, does

       9   she have any responsibility to inform any other staff of the

      10   nature of that grievance?

      11         A    Well, she does inform another staff member.          She

      12   gives it to the department head that's over that department

      13   to investigate the grievance and respond if they can.

      14         Q     So -- and just to clarify again the distinction,

      15   to make sure I'm clear about the difference between a

      16   complaint about an ICE detainer and a grievance.           You would

      17   not -- would there be information on the grievance -- on a

      18   grievance spreadsheet about detainers?

      19               MR. JOLLY:   Objection.    Form.   Go ahead.

      20         Q     Could there be information about detainers on a

      21   grievance sheet?

      22         A     It's possible.

      23         Q    Under what circumstance?

      24         A     She might have summarized it as -- I can't really

      25   answer that.     I don't know how she would -- what she would


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 39 of
                                       Major Age
                                      131
                                       July 16, 2019                         39


       1    read into it and what she would put as the nature of the

       2   grievance.     I don't know.

       3         Q      Is there policy that instructs Ms. Curry to

       4   distinguish complaints from grievances, specifically

       5    complaints --

       6         A      No.

       7         Q      You stated that the -- a grievance would be -- so

       8   you stated that a complaint about an ICE detainer would be

       9    typically handled by a shift lieutenant?

      10         A      Yes.

      11         Q      Yes.    And you stated that the shift lieutenant

      12   would investigate the complaint if necessary and respond

      13   accordingly?

      14         A      (The deponent nodded.)

      15         Q      Correct?     Right?

      16                MR. JOLLY:     Objection.   Form.

      17         Q      Sure.     But for clarity, are there any specific

      18    requirements?       And I apologize if we've gone over some of

      19    this not too long ago.       But again, for clarity, are there

      20   any specific requirements on the shift lieutenant for the

      21   manner of processing complaints about detainers?

      22         A      No.

      23                MR. JOLLY:     Objection.   Form.

      24         Q      Are there any expectations on shift lieutenants

      25    for the manner in which complaints about detainers must be


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 40 of
                                       Major Age
                                      131
                                     July 16, 2019                             40


       1   processed?     Expectations, of course, from MCSO.

       2                MR. JOLLY:   Form.

       3         Q      And I will define further.      Expectations defined

       4   broadly to include policies or practices.          Anything at all?

       5         A      I can't answer that.

       6         Q      So a complaint about a detainer goes to a shift

       7    lieutenant who has no specific duty to do anything at all

       8   about it; is that correct?

       9                MR. JOLLY:   You are screwing this up.        But go

      10         ahead.     Do your best.    Do your best, major.

      11                MR. KACOU:   That is suggestive language.

      12                MR. JOLLY:   That was suggestive language, that

      13         you're screwing it up?       I'm sorry,    I didn't mean to

      14         suggest.     I meant to say it.

      15                MR. KACOU:   Let's not engage.

      16                MR. JOLLY:   You're screwing it up.        Major, do the

      17         best you can.

      18         A      What's the question?

      19         Q      That's the problem.     It's distracting.      So would

      20   you agree when a shift lieutenant receives a complaint, the

      21    shift lieutenant has no specific duty to do anything about

      22    it when the complaint is about a detainer?

      23                MR. JOLLY:   Objection.     Form.   See,   I can't give

      24         you any more information.        So if he is unwilling to

      25         make it right, I can't do anything about it.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 41 of
                                       Major Age
                                      131
                                        July 16, 2019                             41


       1                MR. KACOU:   He can tell me if it's not clear.        I


       2         can help with that.

       3                MR. JOLLY:   No,   I can help you, but you don't want

       4         to hear from me.

       5                MR. KACOU:   There is a reason for that.     You're

       6         the defendant's attorney.

       7                MR. JOLLY:   Oh, I'm sorry.     I didn't think you

       8         wanted us to engage.

       9         Q      Would you like me to clarify?

      10         A      Yeah.   I don't know how to answer what you're

      11   asking me.

      12         Q      I'm trying to find out whether or not there is a

      13   policy at MCSO that requires shift lieutenants who receive

      14   complaints about detainers to investigate those complaints.

      15                MR. JOLLY:   Objection.    Form.

      16         Q      When they do receive such complaints, or if they

      17   receive such complaints.

      18                MR. JOLLY:   Same objection.

      19         A      I don't know.

      20         Q      Okay.   Would a shift lieutenant -- I apologize if

      21    I'm going around this.      I'm trying to make sure you're

      22   clear, on the record, especially.        So a shift lieutenant who

      23   receives a complaint from an inmate about a detainer would

      24   not violate an MCSO policy by not investigating that

      25   complaint?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 42 of
                                       Major Age
                                      131
                                        July 16, 2019                           42


       1         A      Correct.

       2                MR. JOLLY:    Objection.     Form.   You've answered.

       3                MR. KACOU:    Actually, he was answering, but I did

       4         not hear it because you were talking.          It's true.

       5                MR. JOLLY:     I am sorry, apparently you don't want

       6         me to make objections.

       7         Q      Let me rephrase.     I believe you said "correct"?

       8         A      Yes.

       9         Q      Thank you.    All right.     Let me refer you to

      10   Exhibit Number 2,       I believe, titled Bureau Directive 2:014.

      11   Do you see it?

      12         A      Yes.

      13         Q      Okay.   Are you familiar with -- oh, let me in fact

      14   refer you specifically to a bullet point under -- on page 1,

      15   under the heading "Inmate Admission File."

      16         A      Okay.

      17         Q      First bullet point.

      18         A      Okay.

      19         Q      Second bullet point.       Do you see it?

      20         A      Yes.

      21         Q      Okay.   What do the -- what does FCAC refer to?

      22         A      9.08.

      23                MR. JOLLY:    He is asking what the initials stand

      24         for.

      25         A      Florida Corrections Accreditation Commission.


                                     U.S. LEGAL SUPPORT
                                   www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 43 of
                                       Major Age
                                      131
                                       July 16, 2019                         43


       1         Q     Okay.   Does FCAC, the Florida Corrections

       2   Accreditation Commission, impose any standards on MCSO for

       3   the type of information to be kept on inmates?

       4         A     Yes.

       5         Q     Does that information include place of birth?

       6         A    We would have to pull the standard and review it.

       7   I know it's in Chapter 14.

       8         Q     Chapter 14 of FCAC?

       9         A     Yes.

      10         Q     So FCAC is in effect defining MCSO policy?

      11               MR. JOLLY:     Objection.   Form.

      12         Q     I can rephrase.     I can be more clear.   But the

      13   standards in Chapter 14, which you just mentioned, establish

      14   MCSO's policy with respect to the type of information that

      15   you are required --

      16         A     They assist.

      17         Q     They assist?

      18         A     (The deponent nodded.)

      19         Q     You're not required?

      20         A     Yes.    If there is a standard, we have to comply.

      21         Q    And if --

      22         A     But that's not limited to that information.

      23         Q    Understood.      And if there is a standard, it will

      24   be found in Chapter 14?

      25               MR. JOLLY:     Of the Florida Administrative Code.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 44 of
                                       Major Age
                                      131
                                       July 16, 2019                           44


       1               MR. KACOU:     That's what it is?

       2               MR. JOLLY:     (Mr. Jolly nodded.)

       3               MR. KACOU:     Okay.

       4         A     This is referring you back to FCAC 9.08.

       5         Q     Okay.    Regarding the type of information that you

       6   collect from inmates, does it always include place of birth?

       7         A    We ask it.

       8         Q    Ask it?      We -- who specifically?    What staff?

       9         A     The booking deputy.

      10         Q     The booking deputy asks of the inmate?

      11         A    New arrests.

      12         Q     Of the --

      13         A     The arresting -- in the intake and release area,

      14   they're not referred to as "inmates" yet.          They're new

      15   arrests.

      16         Q    Understood.      So the arrestee, then.     Oh, wait a

      17   minute.    Let me make sure I understand.        So you're saying

      18   that the intake deputy will ask the place of birth

      19   information from the arrestee?

      20         A     Correct.

      21         Q    Understood.      Are there any other sources of

      22   information that the intake deputy would consult in order to

      23   enter the place of birth information?

      24         A     If it's on the descriptor form, all of those are

      25   asked of the inmate.


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 45 of
                                      Major Age
                                      131
                                      July 16, 2019                          45


       1           Q   The form is asked of the inmate?

       2           A   Every question on the physical descriptor is

       3   asked.

       4           Q   Is asked?

       5           A   (The deponent nodded.)

       6           Q   No other source of information other than the

       7   inmate is consulted?

       8           A   No.    I didn't say that.

       9           Q   I'm asking, then.     Is any other source of

      10   information, other than the inmate, consulted for the intake

      11   form?

      12           A   Of course.    The arrest affidavit has something to

      13   do with it.

      14           Q   What other documents, or other sources, if any?

      15               MR. JOLLY:    Form.   That's not a question.

      16           Q   Are there other sources of information, sources

      17   other than the arrest affidavit and the inmate?

      18           A   Criminal history.

      19           Q   Where can the criminal history be found?

      20           A   You have to run it.

      21           Q   Is it run as a matter of course?

      22           A   Yes.

      23           Q   For every inmate?

      24           A   At some point, yes.

      25           Q   At the time of intake?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 46 of
                                       Major Age
                                      131
                                       July 16, 2019                         46


       1         A    No.

       2         Q    When, approximately, or usually?

       3         A     You would have to ask Classification when they do

       4   it.

       5         Q     Is it before the time of release?

       6         A     Yes.

       7         Q     Does the criminal history information include any

       8   information about place of birth?

       9         A     If it's known.

      10         Q     Does it include any information about citizenship?

      11         A     I don't know.

      12         Q    Who runs the criminal history search?

      13         A    Who runs it?

      14         Q     Yes.   If you'd prefer, can every staff -- can

      15   every sworn deputy run a criminal history search?

      16         A    No.

      17         Q    What staff members can run a criminal history

      18   search?

      19         A     People that are full access certified, or limited

      20   access.

      21         Q    And who are these people?

      22         A     Tiffany O'Connell can provide you a list.

      23         Q     So these individuals are all MCSO employees who

      24   have to make a specific request for access?

      25         A     Yes.   Not a request.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 47 of
                                       Major Age
                                      131
                                      July 16, 2019                          47


       1         Q     Sure.   What is the format?

       2         A     Different job positions require different

       3   accesses.

       4         Q     Okay.   So it's based on their responsibilities?

       5         A     Correct.

       6         Q     All right.    Regarding the type of information

       7   again that you collect from inmates, does it always include

       8   driver's license information?      I apologize if I asked that

       9   before, but just to be clear.

      10         A     Yeah, the driver's license number would be on the

      11   A form.

      12         Q     And that information is also obtained from the

      13   inmate?

      14         A     I'm not the arresting officer, so I don't know.

      15         Q     So there is no policy, an MCSO policy about the

      16   process?

      17         A     No.

      18         Q     Is there any policy about the process of obtaining

      19   the Social Security number for an inmate?

      20         A     We ask that during booking.

      21         Q     No other source of information?

      22         A     The arresting officer asks for it.

      23         Q     Of the inmate?

      24         A     Yes.

      25         Q     But does not consult any other databases,


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 48 of
                                       Major Age
                                      131
                                       July 16, 2019                            48


       1   government databases?

       2                MR. JOLLY:    Objection.     Form.   That made no sense.

       3            A   Yeah,   I don't know that.

       4            Q   Okay.   Did you understand my question?

       5            A   Yes.

       6            Q   Okay.    So where does MCSO record an inmate's

       7   citizenship when an inmate is booked?

       8            A   Where do they record it?

       9            Q   Where is it entered, if you prefer?

      10            A   It's entered into a database.        But the physical

      11   descriptor would have that.       That's where that information

      12   would be.

      13            Q   And the physical descriptor, is that the intake

      14    form?

      15            A   It's a booking form, yes.

      16            Q   Who has --

      17            A   It's also entered on their fingerprint, back of

      18    the fingerprint card.

      19            Q   The back of the fingerprint card?

      20            A   Yes, sir.

      21            Q   Who has access to the fingerprint card?

      22            A   Jail records enters the information.        They can

      23    access it downstairs, and the person up here that does ID.

      24            Q   What's that person's role, job title?

      25            A   ID tech.



                                     U.S. LEGAL SUPPORT
                                   www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 49 of
                                       Major Age
                                      131
                                      July 16, 2019                          49


       1          Q    ID tech?

       2          A    Anybody that's filling in for her role has been

       3    tasked to fill in when she's not here.

       4          Q    Where is that -- in what office is that person

       5    located?   Meaning the structure.

       6          A    In the jail.     Admin section of the jail.

       7          Q    Gotcha.     Are those the fingerprints that are

       8    shared with federal law enforcement agencies?         You were

       9    referring to the fingerprint card.

      10          A    Say that one more time.

      11          Q    Are those the fingerprints that are shared with

      12    federal law enforcement agencies?

      13          A    They are sent to FDLE.

      14          Q    The fingerprints from the fingerprint card?

      15          A    The fingerprints are electronically submitted,

      16   yes.

      17          Q    Electronically submitted?      Understood.    With the

      18    citizenship information on the back?

      19          A    Yes, if it's known.

      20          Q    Okay.     And is citizenship data on the physical

      21    file for the inmate?      Is citizenship data entered on the

      22   physical file for the inmate?

      23               MR. JOLLY:     Form.

      24          Q    Is citizenship information included in a

      25               MR. JOLLY:     Somewhere.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 50 of
                                       Major Age
                                      131
                                       July 16, 2019                           50


       1           Q   -- in an inmate's physical file?

       2           A   Yes.

       3           Q   Is it also included in the MNI?

       4           A   I would have to go in there and look.         I don't

       5   know.

       6           Q   Is the physical inmate file accessible to all jail

       7   staff?

       8           A   Yes.    You asked me that already.

       9           Q   I'm not always sure whether or not we covered it.

      10   It's been a long day.       I apologize.   But just to be clear,

      11   it's better to ask it again.

      12           A   They can access it if they go down there and they

      13   have a reason.

      14           Q   One moment, I apologize.       (pause)    In case I

      15   didn't ask you, does the MNI display place of birth

      16   information for an inmate?

      17           A   I don't know.

      18           Q   Would it be a sufficient reason to check an

      19   inmate's file if the inmate is stating that he is a U.S.

      20   citizen with an ICE detainer launched against him or her?

      21               MR. JOLLY:    Objection.   Form.

      22           A   One more time.

      23           Q   Sure.    Suppose -- let me place the context.

      24   Suppose you have an inmate who is being targeted by an ICE

      25   detainer, who claims to be a U.S. citizen.           Would the --


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 51 of
                                       Major Age
                                      131
                                      July 16, 2019                               51


       1   would a -- I apologize.

       2               MR. JOLLY:    That's okay.     You're finally getting

       3         close to where we're going with this case.

       4         Q     So if you have an inmate who claims to be a U.S.

       5    citizen and who is being targeted by a detainer, would the

       6    inmate's claim to be a U.S. citizen who is targeted by a

       7   detainer, would this provide -- would this claim provide a

       8   basis for an MCSO staff member to gain access to the

       9    inmate's MNI or other file?

      10               MR. JOLLY:    Objection.     Form.   And you really

      11         shouldn't be using the term "targeted."         That's not

      12         quite fair.     But answer the question, even as he

      13         phrased it, if you can.

      14         A     Would that give -- would it prompt you to go pull

      15    the file and look?      Is that what you're asking?

      16         Q     No, that's not what I'm asking.

      17         A     What are you asking?

      18         Q     Are there limits on whether or not staff members

      19    can access inmate files?

      20         A     Are there limits?

      21         Q     Yes.    For example, you mentioned earlier one type

      22   of limit was potentially based on job responsibilities,            I


      23    seem to recall.     Is that correct?

      24         A     Yes.

      25         Q     Okay.    Is a potential reason for access to an


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 52 of
                                       Major Age
                                      131
                                       July 16, 2019                           52


       1   inmate file, other than a job responsibility that a staff

       2   member has received a complaint from an inmate claiming to

       3   be a U.S. citizen, when the inmate has received or is

       4   subject to an ICE detainer?

       5               MR. JOLLY:    Do you understand it?

       6               MR. KACOU:    He will let me know.

       7               MR. JOLLY:    No.   I'm asking him, do you understand

       8         it?   If you do, you will answer the question.       I have

       9         objected to form.

      10         A     If you're asking me if an inmate says they're a

      11   U.S. citizen, can they go look and see?

      12         Q     Yes.

      13         A     They can, yes.

      14         Q     And when you say "they," you mean MCSO staff?

      15         A     The housing deputy.

      16         Q     The housing deputy specifically.      Quickly, who

      17   inputs the information regarding inmate citizenship into

      18   records?

      19         A     Jail records.

      20         Q     Specific staff members?     Any records personnel,

      21   essentially?

      22         A     No, I've got to clarify.

      23         Q     Sure.

      24         A     Jail records until midnight.     Then Detention takes

      25   over at midnight.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 53 of
                                       Major Age
                                      131
                                       July 16, 2019                           53


       1         Q      It's the after-hours thing.     We heard about that.

       2         A      And that's Key West.    That's not up the Keys.

       3         Q      Understood.    So let me point you to Exhibit

       4   Number 4.

       5                MR. JOLLY:    Is this a place to break?

       6                MR. KACOU:    Please.   Let's take a break.

       7                (A recess was taken from 4:32 p.m. to 4:38 p.m.)

       8         Q      Let me refer you to Exhibit Number 4, please,

       9   Major Age.     That's Bureau Directive 2:016, under the heading

      10    "Policy and Procedures," and specifically under the heading

      11    "Physical Information Form Questions."       Do you see it?

      12         A      Yes.

      13         Q      Okay.   It says, "The following questions will be

      14   asked by the intake deputy searching for the Physical

      15   Information Form;" correct?

      16         A      Yes.

      17         Q      Look at the bullet points on the right-hand side.

      18   One of them is birth city and state?

      19         A      Yes.

      20         Q      The other is citizenship?

      21         A      Yes.

      22         Q      So can we interpret the "will" in "The following

      23   questions will be asked by the intake deputy/sergeant for

      24   the Physical Information Form," can we interpret "will" in

      25   that sentence to be a requirement that is placed on the


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 54 of
                                       Major Age
                                      131
                                        July 16, 2019                         54


       1   intake deputy or sergeant to ascertain the birth city and

       2   the state?

       3                MR. JOLLY:     Objection.   Form.   Answer.

       4         A      It means they will ask.

       5         Q      It means they will ask?

       6         A      (The deponent nodded.)

       7         Q      They will ask every time?

       8         A      Yes.

       9         Q      Okay.   So is the information on the physical

      10   information form ever edited?        Meaning after it's entered,

      11   is it ever edited after the fact, later?

      12         A      I don't know.

      13         Q      You don't know?     Is the information on an MNI ever

      14   edited at a later date?        Specifically the citizenship

      15   information.

      16         A      I don't know.

      17         Q      What about the place of birth information?

      18         A      I don't know if anybody goes back and corrects it.

      19         Q      Do they have the authority -- does anyone have the

      20   authority to edit inmate records for citizenship, with

      21   respect to citizenship?

      22         A      Not anybody.     But people in detention, yes.

      23         Q      People in detention?

      24         A      Jail records.

      25         Q      On what basis?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 55 of
                                       Major Age
                                      131
                                     July 16, 2019                           55


       1         A     If -- there could be a thousand reasons why they

       2   would go in.

       3         Q     We won't go through all of them.       Give me an

       4    example.

       5         A     The eye color was wrong, so we would correct it.

       6         Q     Okay.   What about that the inmate claims to be a

       7   U.S. citizen?

       8         A     I have no way of --

       9         Q     Let me rephrase.

      10               MR. JOLLY:    Finish the question.

      11         Q     What about that an inmate, who is subject to a

      12    detainer, claims to be a U.S. citizen.        Is that a basis on

      13   which the information in inmate records with respect to

      14    citizenship might be edited?

      15         A     No.

      16         Q     It is not?

      17         A     No.

      18         Q     And who in the jail -- did you say it was jail

      19    records who has the authority to make those edits, when

      20    there are edits to be made, to inmate records?

      21         A     I know they have access to it.

      22         Q     They have access?

      23         A     Yes.

      24         Q     But who has the authority to make the edit, just

      25    so I'm clear?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 56 of
                                       Major Age
                                      131
                                        July 16, 2019                          56


       1         A      They can.     If something has changed since the last

       2   arrest, they will go in there and they will edit it.

       3         Q      What about during -- right after an arrest, and

       4   during a detention, are there circumstances under which an

       5   inmate's information might be changed?

       6                MR. JOLLY:     Objection.    Form.   Right after an

       7         arrest?       But go ahead as asked.    Answer.

       8         Q      All right.     Are there policies that instruct

       9   deputies, sworn deputies regarding how to deal with

      10   detainers?

      11         A      Policies?

      12         Q      Yes.

      13         A      No.

      14         Q      Are there any practices with respect to how sworn

      15   deputies deal with detainers?

      16                MR. JOLLY:     Objection.    Form.   But go ahead.

      17         A      Say it again.

      18         Q      Okay.    As a matter of practice, can you -- well,

      19   let me rephrase that in a more open fashion.            How do intake

      20   deputies typically deal with detainers?

      21                MR. JOLLY:     Form.   But go ahead.

      22         A      How they deal with detainers?

      23         Q      Yes.     So I can clarify.   Again, I'm trying to

      24   start with an open question, and then we can clarify if

      25   necessary.


                                     U.S. LEGAL SUPPORT
                                   www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 57 of
                                       Major Age
                                      131
                                       July 16, 2019                           57


       1         A      Yeah, I'm sorry, but how they deal with it?         What

       2   do you mean?

       3         Q      So let me use the phrasing I used earlier with

       4   respect to the intake information process.          Can you give me

       5   a step-by-step?      Once a detainer is received, what is the

       6   responsibility of a sworn deputy with respect to process --

       7   or responding to that detainer, if any?

       8         A      The intake deputy receives the detainer from jail

       9   records.

      10         Q     And then what happens?

      11         A      They find out where the inmate is housed, and they

      12   serve it.

      13         Q      Okay.   Do the -- first of all, just to clarify,

      14   they serve it in person, physically?

      15         A      Yes.    They take it to the inmate, and they notify

      16   them of the detainer.

      17         Q     And that's the intake deputy?

      18         A      Or whoever they give it to.       It might be the

      19   rover.     It could be that housing deputy.

      20         Q      Okay.    Is the -- is any specific training provided

      21   with respect to that process?      Do sworn deputies receive any

      22   training with respect to responding to detainers?

      23                MR. JOLLY:   Objection.   Form.    And responding to

      24         detainers?     They don't respond.

      25                MR. KACOU:    "Respond," again, it's a matter of


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 58 of
                                       Major Age
                                      131
                                         July 16, 2019                         58


       1         clarifying.       So "respond" is broad enough.    Once you

       2         receive something, you pay attention to it.         You act on

       3         it.     That's a response, strictly speaking.

       4                 MR. JOLLY:     That's not the way I would have asked

       5         the question.        There is a much simpler, more direct

       6         way.     But that's not my job.

       7                 MR. KACOU:     Correct.   It is not.

       8                 MR. JOLLY:     You've told me you do not want my

       9         help.

      10                 MR. KACOU:     That's true.   I did say that.

      11         Q       Would you like me to rephrase, Major?

      12         A       Yes.

      13         Q       Okay.    Does MCSO provide any training to deputies,

      14   to sworn deputies with respect to handling detainers?

      15                 MR. JOLLY:     Form.   Go ahead.

      16         A       That's the same thing

      17         Q       What does that mean?

      18         A       I'm not understanding what you want me to -- what

      19   are we after?

      20         Q       Do you provide -- does MCSO provide any

      21   instruction, any instruction at all, to deputies, to sworn

      22   deputies, with respect to detainers?

      23         A       Yes.    There is a procedure.

      24         Q       There is a procedure?

      25         A       (The deponent nodded.)


                                     U.S. LEGAL SUPPORT
                                   www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 59 of
                                       Major Age
                                      131
                                       July 16, 2019                         59


       1         Q     What procedure is that?

       2         A     It's the one Jamie and Tiffany created.

       3         Q     Do you know the title of that procedure?

       4         A     No.

       5         Q     Has this procedure been produced to the plaintiff

       6    in this lawsuit?

       7         A     I don't know.

       8         Q     Well, you're here speaking for the --

       9               MR. JOLLY:     Objection.   Form, then.

      10         Q     Jamie?     What is the last name of Jamie?

      11         A     Denton.

      12         Q     What's the last name for Tiffany?

      13         A     O'Connell.

      14         Q     What is Tiffany's job title?

      15         A     Records manager.

      16         Q     When was this procedure created?

      17         A     Oh,   I -- I couldn't tell you.

      18         Q     Is this procedure distributed to all deputies, to

      19   all sworn deputies?

      20         A     It's available in intake.

      21         Q     It's available in intake.      In physical form?

      22         A     It was sent out in an email.

      23         Q     Okay.     So when -- under what circumstances are ICE

      24   holds removed from an inmate's records?

      25         A    When are they removed?       When ICE tells us to


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 60 of
                                       Major Age
                                      131
                                       July 16, 2019                          60


       1    remove it.

       2          Q      Are there circumstances -- are there any other

       3    circumstances?

       4          A      Well, we wouldn't remove it unless they released

       5    it.

       6          Q      So before a hold is placed, is there a policy to

       7   verify that the information in MCSO inmate records matches

       8    the information on the detainer?

       9          A      No.

      10          Q      Let me refer you to Exhibit Number 5,     I think.

      11    It's BOC Directives 2:013, on the right-hand first bullet

      12   point.     Please read it to yourself.

      13                 (pause)

      14          A      Okay.

      15          Q      When does placing a hold require identification

      16   verification?

      17          A      When does placing a hold require identification

      18   verification?

      19          Q      Yes.    Is this the -- well, the first bullet point

      20    starts with, "When placing a hold that requires

      21    identification verification;" correct?

      22          A      Yes.

      23          Q      When does placing a hold require identification

      24   verification?

      25          A      If a warrant comes from another county or another


                                     U.S. LEGAL SUPPORT
                                   www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 61 of
                                       Major Age
                                      131
                                      July 16, 2019                            61


       1   jurisdiction.

       2         Q     When does placing an ICE hold require

       3    identification verification?

       4         A     It doesn't.

       5         Q     There is no process required -- there is no

       6   process, there is no practice -- let me rephrase that.          When

       7   does placing a hold -- does placing a hold ever require any

       8   kind of verification about the inmate?         Is that clear?

       9               MR. JOLLY:    Objection.   Form.    If you understand

      10         it.

      11         Q     But I can rephrase if it's not clear.       Because you

      12   just stated that when placing an ICE hold -- placing an ICE

      13   hold does not require identification verification.         I think

      14   that's what you said.

      15         A     Correct.

      16         Q     So I'm trying to figure out, is there any type --

      17    is there any other type of verification that is required?

      18         A     Of?

      19         Q     Well, of the -- fair enough.       That's a fair

      20   question.    Was that the case in April 2018 that

      21               MR. JOLLY:    I'm sorry?

      22         Q     Let me -- there is structure to this.       Was it the

      23   case in April 2018 that no identification verification was

      24   required when placing a hold?

      25         A     What kind of hold?


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 62 of
                                       Major Age
                                      131
                                      July 16, 2019                          62


       1               MR. JOLLY:    Form.

       2         Q     Placing an ICE hold.

       3         A     Say it one more time.

       4         Q     Sure.   Was it the case in April 2018 that when an

       5   ICE hold was placed, no identification verification was

       6   required of MCSO staff?

       7         A     Correct.

       8         Q     Second bullet point, please, if you can read it to

       9   yourself.    First sentence, it says, "Notify the respective

      10   agency by telephone if needed."      Is there a log -- I'm

      11   sorry.    Are you done reading?     (pause)   Are you reading that

      12   single bullet?

      13         A     I read it.

      14         Q     Okay.   Is there a log of telephone calls made in

      15   response -- let me rephrase that.       With respect to the

      16   sentence, "Notify the respective agency by telephone if

      17   needed," is there a log of such telephone calls?

      18         A     Not that I'm aware of.

      19         Q     Does MCSO disclose ICE holds in public records?

      20         A     We usually ask about the direction of ICE, if they

      21   want us to release it.

      22         Q     There is no MCSO policy with respect to disclosing

      23   ICE holds to the public?

      24         A     No.

      25         Q     Has this always been the case?


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 63 of
                                       Major Age
                                      131
                                       July 16, 2019                         63


       1         A     Yes.

       2         Q     In responding to a detainer being issued -- let me

       3    rephrase that.     In responding to a detainer being issued,

       4    does MCSO send any of its inmate records to ICE?

       5         A     Not that I'm aware of.

       6         Q     Does -- in responding to a detainer being issued,

       7    does MCSO send any information at all from its inmate file

            or from intake booking regarding citizenship -- regarding

            the citizenship of the inmate?

                 A     Not that I'm aware of.

      11         Q     Regarding the place of birth of the inmate?

     (12         A     No.

      13         Q     No, that you're aware of; or no, they wouldn't

      14    send it?

     15                No, they would not send it.

                 Q     Not send citizenship information?

      17         A     No.    We don't send it to them.   No.

      18         Q     Let me refer you to Exhibit Number 6, please.

      19   Have you ever seen this document?

      20         A     I've seen it.

      21         Q     You've seen it.    Is this list maintained in the

      22   normal course of business?

      23         A     No.

      24         Q     How was it created?    Or when was it created, first

      25    of all?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 64 of
                                       Major Age
                                      131
                                          July 16, 2019                      64


       1           A   I don't know when.

       2           Q   How was it created?

       3           A   I would assume it's 6-26 is when it was created.

       4           Q   And how was it created?

       5           A   I don't know.

       6           Q   Did anyone at MCSO request that this list be

       7   created?

       8           A   I believe it was a public records request.

       9           Q   And where does the content of this document come

      10   from?

      11           A   It's a crystal report is what it looks like to me.

      12           Q   Can you spell crystal?

      13           A   C -R -Y -S -T -A -L.


      14           Q   As in the first name?

      15           A   Yeah.

      16           Q   Crystal reports?

      17           A   Yes.

      18           Q   What are crystal reports, typically?

      19           A   Crystal reports are typically something that

      20   doesn't exist, and we have to pull some information to fill

      21   something out.       So IT can pull a crystal report and give it

      22   to us.

      23           Q   I see.     Gotcha.     Is the information -- is the

      24   content of this document -- is the information in this

      25   document -- let me rephrase that.


                                     U.S. LEGAL SUPPORT
                                   www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 65 of
                                       Major Age
                                      131
                                      July 16, 2019                            65


       1               Does the information in this document come from

       2    the booking file, from an inmate's booking file?

       3         A     I'm not aware how he creates the document, where

       4   he gets the information from.

       5         Q     And who keeps this document?        Who maintains it?

       6               MR. JOLLY:     Objection.   Form.

       7         A     It's not maintained.

       8         Q     It's simply created?

       9         A     Correct.

      10         Q     Are there any policies with respect to the

      11   accuracy that applies to this document, with respect to the

      12   accuracy of the content?

      13         A     No, sir.

      14         Q     Let me point you to Entry 2577 on page 320.

      15         A     On this (indicating)?

      16         Q     Yes, please.

      17         A     What page?

      18         Q     Page 320.

      19         A     320?

      20         Q     Yes.

      21         A     Okay.

      22         Q     Okay.   So Entry 2577, do you see the words, "Hold

      23    ICE" under that entry?

      24         A     2577?

      25         Q     Yes, sir.


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 66 of
                                       Major Age
                                      131
                                        July 16, 2019                          66


       1         A     Yeah.

       2         Q     Okay.   Do these words apply only to people who are

       3   booked on a state charge and then subject to a detainer?

       4         A     I can't answer that.

       5         Q    Who could answer this question?

       6         A     The person that created it.

       7         Q    And who would that be?

       8         A     You would have to ask the person that requested

       9   the information be pulled.        I don't know.

      10         Q     Is there a way to find out?

      11         A     Maybe -- maybe public records could tell you,

      12   Brittany Brown.

      13         Q     Can you answer any question about the content of

      14   this document?

      15         A    No, sir.

      16               MR. JOLLY:      That's not a fair question.

      17         Objection.    Form.

      18         Q     You can go ahead and answer.       Can you answer any

      19   question about the content of this document?

      20         A     Can I answer any question?       You would have to ask

      21   me a question.

      22         Q     I know, but that's why I'm saying.       But I presume

      23   there is a possibility that you might, which is why you're

      24   hesitating.    So -- because otherwise, logically, you would

      25   say simply, "No."     Is there --


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 67 of
                                       Major Age
                                      131
                                       July 16, 2019                           67


       1               MR. JOLLY:    It depends on your question.     Can you

       2         read the name?     I can read the name.

       3               MR. KACOU:   Don't do that.     Come on.

       4         Q     Because here is why I'm asking it this way.

       5   Because I think you stated that the document was created by

       6   someone else?

       7         A     Yes.

       8         Q     You stated that information -- that the source of

       9   the information for this document would have to be obtained.

      10   If we wanted information about the source of the information

      11   of this document, you would have to obtain it from someone

      12   else; right?

      13         A     Yes.

      14         Q     So my question is, are there other aspects of this

      15   document that you would be able to, you know, testify to?

      16         A     You asked me to look at a certain number.       And I

      17   can look at it and tell you what I read.

      18               MR. JOLLY:   Objection.    Form.

      19         Q     Let's go through 2577.    There is no "place of

      20   birth" entry.      Is there a reason why there is no "place of

      21   birth" entry?

      22         A     I don't know.

      23         Q    All right.    The word ICE after the date of birth,

      24   do you know what that word refers to in the context of this

      25   entry?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 68 of
                                       Major Age
                                      131
                                       July 16, 2019                         68


       1           A   2577?

       2           Q   Yes.

       3           A   After the date of birth, it says "ICE."       I


       4   don't -- I have no idea.

       5           Q   Let me point you to -- let me refer you to Entry

       6   4501.

       7           A   Okay.

       8           Q   All right.    Specifically to the INS Number column.

       9   Do you see it?      It's on the right.

      10           A   Yes.

      11           Q   Okay.   For Entry 4501, is there a reason why there

      12   is no INS number for that entry?

      13           A   They don't have one.

      14           Q   4501?   Are you looking at that entry?

      15           A   (The deponent nodded.)

      16           Q   You see the column, INS Number?

      17           A   (The deponent nodded.)

      18           Q   Do you see an INS number for that entry?

      19           A   No.

      20           Q   So for what reason would there not be an INS

      21   number for that entry?

      22           A   I don't know.

      23           Q   Who would know?

      24           A   I don't know.

      25           Q   All right.    8933.   That's on page 1120.


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 69 of
                                       Major Age
                                      131
                                          July 16, 2019                      69


       1           A   Okay.

       2           Q   Under the column "Citizen Of," do you see it?

       3           A   Uh-huh.     Yes.

       4           Q   Is there a reason why there is no citizenship

       5   information in that column for this entry?

       6           A   I don't know.

       7           Q   Let me refer you to Entry 10,849.

       8           A   Okay.

       9           Q   All right.     Do you see the words "Hold ICE" in

      10   that entry?

      11           A   Yes.

      12           Q   Do you see the name of the inmate?      Is it Burrows,

      13   Francisco DelRoy?

      14           A   Yes.

      15           Q   Do you see there the date of birth?

      16   1970?

      17           A   Yes.

      18           Q   Okay.     Let's move to Entry 10,850.

      19           A   Okay.

      20           Q   Do you see the name for this inmate?

      21           A   Yes.

      22           Q   Burrows, Francisco DelRoy; correct?

      23           A   Yes.

      24           Q   Same birthdate,              , 1970?

      25           A   Yes.



                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 70 of
                                       Major Age
                                      131
                                       July 16, 2019                            70


       1         Q     Do you see the words "Hold ICE" for this entry?

       2         A     Yes.

       3         Q     Okay.   Why would the words "Hold ICE" appear twice

       4   specifically -- well, let me rephrase that.          Does the fact

       5   that the words "Hold ICE" appear at two separate entries for

       6   the same -- apparently the same inmate, does that mean that

       7   detainers were issued on that same individual on two

       8   separate occasions?

       9               MR. JOLLY:     Form.

      10         A     You're asking me why the hold shows up twice?

      11         Q     Yes, sir.

      12         A     I don't know.

      13         Q     You don't know?

      14         A    No.

      15         Q     Let me get you quickly to jump to -- actually, let

      16   me introduce another exhibit.

      17               MR. KACOU:     That would be Exhibit Number 9.

      18               (Plaintiff's Exhibit 9 was marked.)

      19         Q    As a matter of fact, please detach what appears to

      20   be two documents.       Do you recognize this document?

      21         A     Yes.    It's a screen shot.

      22         Q     Do you recognize the database or log?        It's a

      23   document titled "Detainee Requests Grievance Log, Monroe

      24   County Detention Center."          Are you familiar with this log?

      25         A     Yes.



                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 71 of
                                       Major Age
                                      131
                                       July 16, 2019                         71


       1           Q   When did you become familiar with this log?

       2           A   When it was created.

       3           Q   When was it created?

       4           A   I don't know.

       5           Q   Approximately?     And yet you became aware of it.

       6   When did you become aware of it?

       7           A   When we made it.

       8           Q   So when was it made?

       9           A   When they told us to make it, ICE.

      10           Q   All right.    Are you familiar with MCSO's

      11   intergovernmental services agreement with ICE?

      12           A   I'm familiar, yes.

      13           Q   What is it?

      14           A   It's an agreement between us to house -- and ICE

      15   to house ICE detainees.

      16           Q   Okay.   So what is the difference between inmates

      17   held on ICE detainers and inmates held for ICE under the

      18   IGSA?

      19           A   IGSA meaning --

      20           Q   Meaning the intergovernmental services agreement.

      21           A   Yes, sir.     They process in through Krome Detention

      22   Center, and they transfer them to us for housing.        We

      23   process them in, put them in housing.

      24           Q   Are the detainees physically taken through Krome?

      25   Let me make sure I'm clear.       Do all detainees -- do all IGSA


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 72 of
                                       Major Age
                                      131
                                       July 16, 2019                          72


       1   detainees come physically from Krome Detention Facility?

       2         A     Well, their contractor brings them to us.

       3         Q     Is that the case for all IGSA detainees?

       4         A     Yes.

       5         Q     All right.

       6               MR. JOLLY:   Let me stop you for a second.

       7               (Discussion off the record.)

       8         Q     So regarding this exhibit, is it a log of IGSA

       9   detainee grievances?

      10         A     Yes.

      11         Q     This exhibit, Exhibit Number 6 -- I apologize, not

      12   Number 6.    Number 9.   Is it correct that all IGSA detainees

      13   are held on ICE charges only?

      14         A     Say that one more time.

      15         Q     Is it the case that all IGSA detainees are held on

      16   ICE charges only?

      17         A     Yes.

      18         Q     Are any of the detainees on this list inmates of

      19   MCSO who received a detainer?

      20         A     I don't know.

      21         Q     Are IGSA grievances maintained with or separately

      22   from the records of individuals who are held on local

      23   charges?

      24               MR. JOLLY:   I'm sorry, objection.     Form.   Madam

      25         Reporter, would you read that back and -- unless you


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 73 of
                                       Major Age
                                      131
                                      July 16, 2019                            73


       1         want to correct it.

       2               MR. KACOU:    No.   I will repeat the question.     I


       3         can clarify.

       4               MR. JOLLY:    Verbatim?    Go ahead.

       5               MR. KACOU:    I will look at it again and go over

       6         it.

       7               MR. JOLLY:    Go ahead.

       8         Q     Are IGSA grievances, and I'm referring to --

       9               MR. JOLLY:    You mean inmates?    Detainees?   Not the

      10         grievances.

      11               MR. KACOU:    I'm confused.

      12               MR. JOLLY:    I am, too.    I will keep my mouth shut

      13         until you're done.

      14         Q     Do you know what I'm referring to when I say IGSA

      15   grievances?

      16         A     No.

      17         Q     I'm referring to the grievances on this log,

      18   Exhibit Number 9.

      19         A     Okay.

      20         Q     Okay?    Are grievances on this log maintained with

      21   Or separately from records of individuals held by MCSO on

      22   local charges only?      "Individuals" meaning "inmates."

      23   Meaning, do you keep their records together, or do you

      24   segregate those records, the records of IGSA inmates and the

      25   records of other inmates?       Are they kept together?     Are they


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 74 of
                                      Major Age
                                      131
                                       July 16, 2019                         74


       1   kept separately?

       2         A     I don't know how Classification files them.

       3         Q     So you stated earlier that requests and grievances

       4   are kept in a classification file?

       5         A     For inmates.

       6         Q     For inmates.     And that ICE detainees' grievances

       7   are maintained at Krome?

       8         A     They go to their national detention file.

       9   However, we keep a copy here.

      10         Q     Is this (indicating) a copy of the grievances that

      11   are sent to Krome?

      12               MR. JOLLY:     I'm sorry, if you've combined the

      13         two --

      14               MR. KACOU:     What?

      15               MR. JOLLY:     There are two different.

      16               MR. KACOU:     No, they are separate.

      17               MR. JOLLY:     9 is only Monroe County Detention

      18         Center?

      19               MR. KACOU:     Yes,    I separated them.   I'm only

      20         talking about Monroe County Detention Center.

      21               MR. JOLLY:     I got it.

      22               MR. KACOU:     So what was the question?

      23               (The last question was read back.)

      24               MR. KACOU:     Thank you.

      25         Q     Exhibit 9.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 75 of
                                       Major Age
                                      131
                                      July 16, 2019                            75


       1         A      Yes.   These are the detainees.

       2         Q      Detainees?

       3         A      (The deponent nodded.)

       4         Q      What type of detainees?

       5         A      There is only one type of detainee for us.      It's

       6   an ICE detainee.

       7         Q      On this grievance form or grievance log?

       8         A      We refer to ICE detainees as ICE detainees.

       9         Q      Gotcha.   As opposed to inmates?

      10         A      Yes.

      11         Q      Gotcha.   Understood.    Then quickly, let me refer

      12   you back to Directive 5:003.         I think that's Exhibit --

      13                MR. JOLLY:   Here.

      14         Q      Yes, in that pile, please.      I think it's

      15   Exhibit 3.     Do you have it?

      16         A      Yes.

      17         Q      All right.   Let me refer you specifically to

      18   page 4 under the heading "Immigration and Customs

      19   Enforcement Detainee Request Form," on the right-hand side.

      20   Can you read that paragraph quickly to yourself, please.

      21                (pause)

      22         A      Yes.

      23         Q      Does this portion of the directive apply in any

      24   way to inmates who are held on ICE detainers?

      25                MR. JOLLY:   You just combined the two, inmates and


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 76 of
                                       Major Age
                                      131
                                        July 16, 2019                              76


       1         ICE detainers.       Did you understand it?

       2                MR. KACOU:     Oh, did I say -- yes,    I did.     And

       3         that's fine.     Inmates who are held on ICE detainers.           I


       4         didn't say ICE detainees.

       5                MR. JOLLY:     Right.   I stand corrected, and I will

       6         privately chastise myself later.

       7         Q      Page 4, with respect to the portion of the

       8   directive you just read, the question is, Does that portion

       9   of the directive apply in any way to inmates who are being

      10   held on an ICE detainer?

      11         A      No.

      12         Q      Understood.     So are inmate grievances maintained

      13    separately from detainee grievances?

      14         A      Yes.

      15                MR. KACOU:     Thank you.     Let me mark as Exhibit

      16         10 -- I apologize.       Let me step back a bit.        Just so

      17         you know, Counsel, I gave you a pack of two.             So the

      18         next one is going to be Number 10.

      19                MR. JOLLY:     I have them.     Yes.

      20                MR. KACOU:     This is going to be Number 10.

      21                (Plaintiff's Exhibit 10 was marked.)

      22         Q      It's a document entitled "Detainee Requests

      23   Grievance Log, Monroe County Detention Center, Answered

      24   In-house."     Is this a log of ICE detainee grievances?

      25         A      That's what it's titled.


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 77 of
                                       Major Age
                                      131
                                      July 16, 2019                          77


       1         Q     It doesn't say ICE.

       2         A     It says detainee.

       3         Q     So every time you say detainee, it means ICE?

       4         A     Correct.

       5         Q     Understood.

       6               MR. KACOU:    All right.   Let's move on to mark

       7         Exhibit Number 11.

       8               (Plaintiff's Exhibit 11 was marked.)

       9         Q     For the record, this document has a Bates number

      10   PJGBJ 127 through 129.      Are you familiar with this document?

      11         A     Yeah.    It's printed from the kiosk.

      12         Q     So you said that grievances are not processed

      13   through the kiosk; correct?

      14         A     If they understand the process, yes.

      15         Q     Okay.    And you just stated that this item was

      16   processed through the kiosk?

      17               MR. JOLLY:    Objection.   Form.

      18         Q     Feel free to -- I thought you mentioned a kiosk

      19   just now.

      20         A     I did.

      21         Q     I just wanted to make sure I understood.       You did?

      22         A     (The deponent nodded.)

      23         Q     Was this document produced through the kiosk?

      24         A     This was printed from the kiosk, yes.

      25         Q     Printed from the kiosk.     Do you see that it refers


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 78 of
                                      Major Age
                                      131
                                       July 16, 2019                          78


       1   to requests regarding classification?        Would this -- is this

       2   considered -- is this document -- yes, do you see it?

       3         A      Yes.

       4         Q      So is this document considered an ICE detainee

       5   grievance?

       6         A      No.

       7         Q      Okay.    Is this document considered an inmate

       8   grievance?

       9         A      Yes.

      10         Q      Even though it was not --

      11         A      No, rephrase that.

      12         Q      Yes.    So is this document     is this document an

      13    inmate grievance, or does this document include inmate

      14   grievances?

      15         A      No.

      16                MR. JOLLY:    Form.

      17         Q      Does this document include inmate requests?

      18         A      Requests?

      19         Q      Yes.

      20         A      Yes.

      21         Q      What is the difference between a request --

      22         A      A request is --

      23         Q      -- and a grievance?

      24                MR. JOLLY:    Let him finish.

      25         Q      Between a request and a grievance?


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 79 of
                                       Major Age
                                      131
                                       July 16, 2019                         79


       1         A       A request is that they need something, a service,

       2   or they're requesting a document from their arrest file.

       3   They can request laundry.

       4         Q       Is there a policy for responding to requests?

       5         A       Yes.

       6         Q       What is that policy?

       7         A       It's in this stack somewhere.     I saw it.

       8         Q       You saw it?

       9                 MR. JOLLY:    You're going to be here a while yet?

      10                 MR. KACOU:    We will see.   I don't think so.    Not

      11         much.     I don't think so.

      12         Q       So would you say it's a bureau directive that

      13   determines --

      14         A       (The deponent nodded.)

      15         Q       Okay.   So the -- so can you describe what that

      16   policy is, the policy for responding to requests or for

      17   processing requests?

      18         A       I can tell you that this (indicating) was sent to

      19   Classification.

      20         Q       What is Classification?

      21         A       They are the ones that classify the inmates and

      22   decide where they live.

      23         Q       What type of decision can they make, for example?

      24         A       It's based on a decision tree.

      25         Q       A decision tree?    Can you describe a decision


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 80 of
                                       Major Age
                                      131
                                       July 16, 2019                         80


       1   tree?

       2           A   A classification decision tree is based on the

       3   criminal history; institutional history, if known; and

       4   behavior.

       5           Q   Again, pointing to Exhibit Number 11, can you read

       6   the request dated on the -- on page 1, dated April 26, 2018.

       7               MR. JOLLY:    What was the date?     I missed it.

       8               MR. KACOU:    The very first request, April 26.

       9               MR. JOLLY:     I'm sorry.    Okay.

      10           A   Okay.

      11           Q   All right.    Do you see that it is a request that

      12   states, quote,      "I am being misclassified as an illegal

      13   Jamaican immigrant."

      14           A   That's what it says, yes.

      15           Q   Further down it says,       "I am a USA citizen, born in

      16   Philadelphia, Pennsylvania;" correct?

      17           A   Yes.

      18           Q   Can you see that it says, "Whatever this mistake

      19   is needs to be addressed and rectified."         Can you see that?

      20           A   Yes.

      21           Q   All right.    So how would -- first of all, who

      22   determines whether or not a request with this content goes

      23   to Classification?

      24           A   He did.     Peter Brown.

      25           Q   Peter Brown did?


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 81 of
                                       Major Age
                                      131
                                       July 16, 2019                         81


       1         A     (The deponent nodded.)

       2         Q    At the kiosk?

       3         A     Yes.

       4         Q     It's an option the inmate selects for themselves?

       5         A     Yes.

       6         Q    Was that the correct option for this type of

       7   content?

       8         A     That's an opinion.

       9         Q     It's a matter of opinion?

      10         A     (The deponent nodded.)

      11         Q    What is -- what happens        what is Classification

      12   supposed to do with this request, a request with this

      13   content?

      14         A    Well, they received it 4-26, and he was gone by

      15   the time they received it.

      16         Q    All right.      So let's move on to page number 2, or

      17   rather to the next page.       Do you see the first entry on

      18   April 8, 2018?

      19         A     Yes.

      20         Q     Original request.     Do you see that it says, "I am

      21   requiring information regarding legal advice pertaining to a

      22   false immigration detainer.       I am and have always been a

      23   U.S. citizen and this is not the first time this has been an

      24   harassment."       Do you see that?

      25         A     Yes.



                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 82 of
                                       Major Age
                                      131
                                        July 16, 2019                          82


       1           Q     Okay.   And this request was sent to Program

       2   Services?

       3           A     Yes.

       4           Q     How would Program Services handle a request with

       5   this content?

       6           A     Well,   I will notate that it was sent to Programs,

       7   specifically law library.

       8           Q     Okay.   And what is law library supposed to do with

       9   a request of that nature?

      10           A     From the document, the person that he sent it to,

      11   it says, "Are you asking for permission to go to the law

      12   library?      We cannot advise you on any legal process."

      13           Q     And then the next page, first entry.     April 19,

      14   2018.       "I'm trying to obtain information concerning a

      15   unvalid ICE hold.        I'm a U.S. citizen.   How is this even

      16   possible?"      Sent to "Records," subtype "Holds."     Is that

      17   correct?

      18           A     Yes.

      19           Q     How would Records handle this kind of request?

      20           A     They wouldn't.    They forward it.   They didn't.

      21           Q     They did not forward it?

      22           A     They forwarded it.

      23           Q     They forwarded it?

      24           A     Yes.

      25           Q     To whom?


                                      U.S. LEGAL SUPPORT
                                    www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 83 of
                                       Major Age
                                      131
                                        July 16, 2019                           83


       1         A     S. Medina.

       2         Q    Who is S. Medina?

       3         A     Stacy Medina.

       4         Q    What is Stacy Medina's job title?

       5         A     She used to be a programs assistant.

       6         Q     She was -- Stacy Medina was recently arrested with

       7   drugs in her possession; is this correct?

       8               MR. JOLLY:      I don't know about "recent."    Answer

       9         the question, even though he added "recent."

      10         A    With drugs in her possession.

      11         Q    Are you aware of Stacy Medina being arrested?

      12         A     I am.

      13         Q     Okay.   When?     When was she arrested,

      14   approximately?

      15         A     Let's see.      This is July.   March, April.

      16         Q     Okay.

      17         A     That's a guess.

      18         Q    Understood.       So what would the program

      19   assistant -- what would be the responsibility of the program

      20   assistant when they receive a request for this content?

      21   We're still talking about the original request dated

      22   April 19, 2018.

      23         A    Well, this kind of statement doesn't belong to

      24   Medina.

      25         Q    What kind of statement?


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 84 of
                                       Major Age
                                      131
                                          July 16, 2019                          84


       1         A       Stacy Medina's job responsibilities, if that's a

       2   question.

       3         Q       Sure.     Yes.

       4         A       Was a -- she's a law librarian.          She does

       5    religious diets.

       6         Q       Working in the Records department?          It says,

       7    "Type:     Records."     How would a law librarian like her

       8    receive --

       9         A       He sent it to Records.          He chose that.   We didn't

      10   do it.

      11         Q       So the law librarian works for the Records

      12   department?

      13         A       No.

      14         Q       So why would Stacy Medina be responding to this

      15    request?

      16         A       I can't answer that.

      17         Q       What about P. Deihl?

      18         A       Oh, you asked -- say that question again.

      19         Q       Which one?

      20         A       The one you just said, what would Stacy Medina --

      21                 MR. JOLLY:       Madam Reporter?

      22                 MR. KACOU:       Yes, please.

      23         A       Why Stacy Medina did what?

      24                 MR. JOLLY:       Stop talking so that she can read it

      25         back.     We all have to stop.


                                     U.S. LEGAL SUPPORT
                                   www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 85 of
                                       Major Age
                                      131
                                       July 16, 2019                          85


       1               (The question on page 84, line 14 was read back.)

       2         A     Again, Deihl sent it to Medina.

       3         Q     Who is Deihl?

       4         A     She's the Records supervisor.

       5         Q     Is there any reason why Deihl would send this

       6    information to Medina?

       7         A     I don't know.

       8         Q     Does -- would Deihl have a responsibility in April

       9   2018 to process that request in a particular way, a request

      10   with this content?

      11         A     There is no way she could answer that.

      12         Q     What do you mean by answer?     I'm not sure I

      13   understand.

      14         A     The question.

      15         Q     "How is this even possible?"

      16         A     Yes.

      17         Q     Right.     The information being provided of an

      18    inmate claiming to be a U.S. citizen on an invalid ICE hold.

      19   That piece of information, not the question.        In obtaining

      20   that piece of information, would Deihl have a responsibility

      21   to handle that information in any particular way?

      22         A     Yes.     She has to do something with it.

      23         Q    What specifically?

      24         A     She sent it to someone else, because she doesn't

      25   have the answer.


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 86 of
                                       Major Age
                                      131
                                      July 16, 2019                           86


       1         Q     It doesn't matter who else?

       2         A     She is saying, "It doesn't belong here."

       3         Q     But she sent it to the law librarian?

       4         A     She did.

       5         Q     Okay.   Let me quickly refer you to Exhibit

       6   Number -- that was right after Exhibit 6.        Exhibit 7.

       7   Exhibit 7, please.

       8               MR. JOLLY:    This is a new topic?    I need to take

       9         another break.

      10               MR. KACOU:    Let's take a break.

      11               (A recess was taken from 5:35 p.m. to 5:39 p.m.)

      12         Q     So let's go back to Exhibit Number 7, specifically

      13   Request for Production Number 8.      That would be on page 6.

      14   It says, "Please produce any and all documents pertaining to

      15   complaints related to detainers received by MCSO from

      16   January 1, 2006, to the present, including logs thereof and

      17   responses thereto."

      18         A    Which one is that?

      19         Q    Number 8.

      20               MR. JOLLY:    Page 6.

      21         Q    At the top.

      22         A     Okay.

      23         Q     So just so I'm clear, again, grievances do not

      24   include complaints in your nomenclature, in MCSO

      25   nomenclature?


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 87 of
                                       Major Age
                                      131
                                       July 16, 2019                         87


       1         A      For inmates, yes.

       2         Q      Yes what?    What do you mean?

       3         A      An inmate complaint.

       4         Q      An inmate complaint may include a grievance; is

       5   that what you're saying?       Is a grievance a type of inmate

       6   complaint?

       7         A      To me, no.

       8         Q      It is not?

       9         A      (Deponent shook head.)

      10         Q      An inmate complaint can take the form of a

      11   grievance       excuse me, of a request instead.     Is this what

      12   you're suggesting?

      13         A      Yeah.

      14         Q      Okay.   So when an inmate who is subject to a

      15   detainer wants to issue a request related to that

      16   detainer -- or a complaint or a grievance, whatever it is,

      17   because if I remember correctly -- and I apologize if it's

      18   not structured well, but I will go over that again if

      19   necessary.

      20                You suggested that it is up to the inmate to

      21   determine what the proper procedure would be, what the

      22   proper outlet would be for a complaint.       For example, an

      23   inmate may -- an inmate who is subject to a detainer and who

      24   claims to be a U.S. citizen, and who wants to communicate

      25   with MCSO on record about the -- about their complaint, they


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 88 of
                                       Major Age
                                      131
                                        July 16, 2019                         88


       1   would have the option to issue a request or to issue a

       2   grievance?

       3                MR. JOLLY:     Form.

       4         Q      If it's unclear, I'll be glad to rephrase.      I just

       5   want to make sure that you understand, because there is a

       6   complexity to it.

       7                MR. JOLLY:     There is that.

       8         Q      This is a little bit different.

       9         A      I don't understand.     I'm sorry.

      10         Q      So is it possible to find detainer -related

      11   information in inmate requests?

      12         A      Is it possible?

      13         Q      Yes.

      14         A      I have no way of knowing that.

      15         Q      So we just established that with Exhibit 11, we

      16   had an example of a request that included detainer -related

      17   information.        Do I need to define what "detainer -related

      18   information" means?

      19                MR. JOLLY:     Objection to form.

      20         A      On this (indicating)?

      21         Q      Yes.     So this is a request; correct?

      22         A      Yes.

      23         Q      Okay.     It includes information about a detainer?

      24         A      Yes.

      25         Q      And this is from the kiosk, you said earlier?


                                     U.S. LEGAL SUPPORT
                                   www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 89 of
                                      Major Age
                                      131
                                      July 16, 2019                          89


       1         A     Yes.

       2         Q     Are kiosk requests -- let's call them that.         Are

       3   kiosk requests searchable by word?        Word searchable?

       4         A     I don't know, sir.

       5         Q     You don't know?

       6         A     I don't.

       7         Q     Who would?

       8         A     Aramark.

       9         Q     Aramark.     What about MCSO staff?

      10         A     No.

      11         Q     MCSO does not keep a log of inmate requests

      12    internally?

      13         A     No.

      14         Q     But you stated that this --

      15         A     However, the kiosk will.

      16         Q     The kiosk will?

      17         A     You can print it.

      18         Q     You can print it.     But you cannot search

      19    information in the kiosk?

      20         A     I don't know.

      21         Q     You don't know?

      22         A      (Deponent shook head.)

      23         Q     Who would know?     You're saying it would be --

      24               MR. JOLLY:     Let me object to form.     "Search

      25          information in the kiosk," that's really unfair.         But


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 90 of
                                      Major Age
                                      131
                                           July 16, 2019                        90


       1           you will do your best to answer that question.

       2                 MR. KACOU:    Language is what it is.

       3           Q      Is it possible to -- tell me about -- I tell you

       4   what.       Tell me about the kiosk.     How does the kiosk work?

       5           A      The kiosks are in housing.       The inmate has access

       6   to it.       They can look at how much they have on their

       7   commissary account.        They can order commissary, and there is

       8   a request module.

       9           Q      Can you describe the request module?

      10           A      There is different departments, and who you want

      11   to make the request to.          And you pick -- the inmate picks

      12   who they want to send the request to.            Then they can type it

      13   and send it.

      14           Q     When is the information available to be printed,

      15   the information from the kiosk?          Any information.

      16           A     When it's entered.

      17           Q     At that time?

      18           A      Yes.

      19           Q      Is it possible to retrieve information from the

      20   kiosk at a later date?

      21           A      Yes.

      22           Q      It is?   Okay.    In the process of retrieving that

      23    information, is it possible to search for specific

      24    information based on a word search, on a key word?

      25           A      I don't know.


                                     U.S. LEGAL SUPPORT
                                   www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 91 of
                                       Major Age
                                      131
                                       July 16, 2019                         91


       1         Q     You don't know?

       2         A     I don't know.

       3         Q     And do you -- who typically searches the kiosk?

       4         A     The kiosk belongs to Aramark.

       5         Q     Okay.    So how was this Exhibit 11 created or

       6   obtained?    Who handled it internally?

       7         A     Director Allen printed it.

       8         Q     Who is Director Allen?

       9         A     Programs director.      Inmate programs director.

      10         Q     And his first name?

      11               MR. JOLLY:     It's a her.

      12               MR. KACOU:     My apologies.

      13         A     Keena, K -e -e -n -a.

      14               MR. JOLLY:     It's nice that you assumed it was a

      15         man, though.

      16               MR. KACOU:     It is not nice.

      17               MR. JOLLY:     I'm not making a comment there.

      18               MR. KACOU:     It is a major failing on my part.

      19         Q     Suppose an inmate fills out a grievance, a

      20   physical grievance form.        Let me rephrase.   Suppose an

      21   inmate who is the subject of a detainer, or who -- suppose

      22   an inmate who wants to complain about being held illegally

      23   on a detainer fills out a physical grievance form.         Is there

      24   a way to search those physical forms for information?

      25         A     You said grievance?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 92 of
                                       Major Age
                                      131
                                       July 16, 2019                             92


       1         Q     I said grievances.

       2         A     That's what I understood.        Is that what you said?

       3         Q     Yes.    Because I presume that there is a

       4   separate -- I think there is an intake, if I remember, there

       5   is an intake form of some sort, separate from the kiosk.

       6   The kiosk is for requests; right?

       7         A     (The deponent nodded.)

       8         Q    And then there is a physical intake -- some kind

       9   of physical form to process grievances?

      10         A     Paper form.

      11         Q     It's a paper form?

      12         A     (The deponent nodded.)

      13         Q     Okay.    So suppose an inmate fills out a paper form

      14   for the purpose of complaining, let's say, about the

      15   legality of their detainer.       Would there be a way to search

      16   those physical forms specifically for that content?

      17         A     The paper forms for an inmate would get filed with

      18   the inmate's file.       So you would have to find out which

      19   inmate you were asking for, and then we can produce it.

      20         Q     The information would not be obtainable through a

      21   search of the inmate file by key word?

      22               MR. JOLLY:     You mean electronically?

      23               MR. KACOU:     Electronically.

      24         A     I don't know that.

      25         Q     You don't know?


                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 93 of
                                       Major Age
                                      131
                                        July 16, 2019                             93


       1         A      (Deponent shook head.)

       2         Q      Are the grievance forms, the paper forms for

       3   grievances, are they scanned into FORTIS?

       4         A      Yes.

       5         Q      Is the information in FORTIS word searchable?

       6         A      I don't know.

       7         Q      You don't know?       Who would know?

       8         A      Director Denton and Director            I mean Manager

       9   O'Connell.

      10         Q      Records manager?

      11         A      Correct.

      12                MR. KACOU:    One moment, please.

      13                (pause)

      14         Q      So with respect to the detainer procedure that was

      15   created by Director Denton, what is that procedure?

      16                MR. JOLLY:    Form.

      17         Q      If you do not understand, I will clarify.

      18                MR. JOLLY:    Answer the question.       You can't

      19         clarify, if that's what your understanding is.

      20         A      You want me to tell you what it says?

      21         Q      Yes, what the procedure is.       Right?     Director

      22   Denton created a procedure; is that correct?             I mean,   I


      23   think somewhere in the record you have said --

      24         A      It's a section in that direct -- that procedure,

      25   whatever you want to call it.


                                     U.S. LEGAL SUPPORT
                                   www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 94 of
                                       Major Age
                                      131
                                      July 16, 2019                           94


       1         Q     What is it called internally?

       2         A     It's a document.

       3         Q     It's a document.     Okay.    So what is the procedure

       4    for detainers as described in that document?

       5         A     The detainer comes in, however it gets here, on

       6    fax, usually fax.     They take it.     Records hands it to a

       7   detention deputy for service.       They bring it back.     It goes

       8    into their file.

       9         Q     Anything else?

      10         A     No.   Not that I can remember.

      11         Q     And is training provided with respect to the

      12    content of that document?

      13         A     In that document, it tells them where to fill the

      14    service out.

      15         Q     Where to what?

      16         A     Fill the service out.

      17         Q     Fill the service?

      18         A     There is a "service" section.

      19         Q     Oh.

      20         A     All they do is fill it out.

      21         Q     Oh,   I see.

      22         A     Inform the inmate that it's there.       If they ask

      23    for a copy, they get a copy.      And they take the original

      24   back to Records.

      25         Q     So no training is provided with respect to


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 95 of
                                       Major Age
                                      131
                                       July 16, 2019                          95


       1   handling that document?

       2         A    No.     Not for service, no.

       3         Q     You testified that this procedure was emailed out;

       4   is that correct?

       5         A     I emailed it out.

       6         Q     You emailed it out?

       7         A     To my staff.

       8         Q     To your staff.        So what is your staff, the

       9   entirety of the staff under jail command?          So the entire

      10   Corrections department?

      11         A     The Bureau of Corrections, people assigned to the

      12   Bureau of Corrections.       So it would be my captain's

      13   lieutenants.

      14         Q    And those emails would be maintained according to

      15   your retention policy?

      16         A     Yes.

      17               MR. KACOU:     Okay.     All right, then, no more

      18         questions.

      19               MR. JOLLY:     He does not waive.     Same procedure for

      20         review that we discussed with Ms. Denton.         I will take

      21         a copy if ordered.

      22               THE REPORTER:     And are you ordering?

      23               MR. KACOU:     Yes.

      24               (The deposition concluded at 5:54 p.m.)

      25



                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 96 of
                                       Major Age
                                      131
                                       July 16, 2019                         96


       1                            CERTIFICATE OF OATH

       2


       3   STATE OF FLORIDA )
                               )


       4   COUNTY OF MONROE    )




       5


       6


       7               I, Amy Landry, RPR, FPR, the undersigned

       8   authority, certify that Major Timothy Age personally

       9   appeared before me and was duly sworn.

      10

      11               WITNESS my hand and official seal this 24th day of

      12   July, 2019.

      13

      14

      15

      16                                      r-710-971.414
                                                                        Li
      17
                                           Amy Landry
      18                                   Notary Public - State of Florida
                                           Commission No. GG 083384
      19                                   Expires:   April 26, 2021

      20

      21

      22

      23

      24

      25



                                     U.S. LEGAL SUPPORT
                                   www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 97 of
                                       Major Age
                                      131
                                       July 16, 2019                         97


       1                           CERTIFICATE OF REPORTER

       2


       3    STATE OF FLORIDA )

       4    COUNTY OF MONROE   )




       5


       6               I, Amy Landry, Registered Professional Reporter

       7    and Florida Professional Reporter, do HEREBY CERTIFY that I

       8   was authorized to and did stenographically report the

       9    deposition of Major Timothy Age; that a review of the

      10    transcript was requested; and that the transcript, pages 1

      11    through 95, is a true record of my stenographic notes.

      12

      13               I FURTHER CERTIFY that I am not a relative,

      14    employee, attorney, or counsel of any of the parties, nor am

      15    I a relative or employee of any of the parties' attorney or

      16    counsel connected with the action, nor am I financially

      17    interested in the action.

      18

      19               DATED this 24th day of July, 2019 at Key West,

      20    Monroe County, Florida.

      21

      22
                                         Amy Landry, RPR, FPR
      23                                 All Keys Reporting,
                                         a U.S. Legal Support Company
      24                                 9701 Overseas Highway
                                         Marathon, Florida 33050
      25



                                     U.S. LEGAL SUPPORT
                                   www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 98 of
                                       Major Age
                                      131
                                     July 16, 2019                           98


       1                              ERRATA SHEET

       2   DO NOT WRITE ON THE TRANSCRIPT - ENTER CHANGES ON THIS PAGE

       3          IN RE: PETER SEAN BROWN v. RICHARD A. RAMSAY etc.
                           Deposition of Major Timothy Age
       4                         Taken July 16, 2019
                             U.S. Legal Job No. 1968157
       5


       6   Page   Line     Change                       Reason

       7


       8


       9


      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22
           Under penalties of perjury, I declare that I have read the
      23   foregoing document and that the facts stated in it are true.

      24

      25   DATE                              Major Timothy Age


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9 Entered on FLSD Docket 02/18/2020 Page 99 of
                                       Major Age
                                      131
                                     July 16, 2019                           99


       1                       WITNESS NOTIFICATION LETTER

       2    July 26, 2019

       3   Major Timothy Age
           c/o Bruce W. Jolly, Esquire
       4   Purdy, Jolly, Giuffreda, Barranco & Jisa, P.A.
           Galleria Corporate Centre, Suite 1216
       5   2455 East Sunrise Boulevard
           Fort Lauderdale, Florida 33304
       6   bruce@purdylaw.com

       7


       8    In Re: Peter Sean Brown v. Richard A. Ramsay etc.
                   Deposition taken on July 16, 2019
       9           U.S. Legal Support Job No. 1968157

      10

      11   The transcript of the above -referenced proceeding has been
           prepared and is being provided to your office for review by
      12   the witness.

      13   We respectfully request that the witness complete their
           review within 30 days and return the errata sheet to our
      14   office at the below address or via email to:
           southeastproduction@uslegalsupport.com.
      15

      16    Sincerely,

      17   Amy Landry, RPR, FPR
           U.S. Legal Support, Inc.
      18   700 East Dania Beach Boulevard
           First Floor
      19   Dania Beach, FL 33004
           305-289-1201
      20

      21

      22

      23

      24   CC via transcript:
           Amien Kacou, Esquire
      25   Jonathan N. Soleimani, Esquire


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 100 of
                                  July 131
                                        16, 2019                                     1

                       EX 0011 Major             83:22 85:9       5:54       95:24
      Exhibits         Timothy Age PL        2577     65:14,
                       TF 071619                 22,24 67:19                  6
  EX 0001 Major          77:7,8 80:5           68:1
  Timothy Age PL         88:15 91:5          26   80:6,8          6   63:18
  TF 071619                                  2:013   60:11          72:11,12
    7:20,25                       1          2:014 42:10            86:6,13,20
  EX 0002 Major                              2:016   53:9         6-26 64:3
  Timothy Age PL       1   7:20,25
  TF 071619              42:14 80:6
                                                       3                     7
    16:12 17:18          86:16
   42:10               10   76:16,18,        3   30:10,13,14      7    86:6,7,12
  EX 0003 Major          20,21                 75:15
  Timothy Age PL       10,849 69:7           30(B)(6)   7:22
  TF 071619            10,850 69:18                                           8
    30:10,13,14                              320   65:14,18,
                       11   77:7,8             19
    75:15                                                         8   81:18
                         80:5 88:15               8:2,3 9:2,
  EX 0004 Major                              39                     86:13,19
                         91:5                    7,8 11:19,20
  Timothy Age PL                                                  84   85:1
                       1120    68:25             14:25
  TF 071619                                                       8933   68:25
                       127   77:10           3:22     10:9
    53:3,4,8
                       129   77:10           3:23     10:9
  EX 0005 Major                                                               9
                       14   43:7,8,13,
  Timothy Age PL
                         24 69:15,24
  TF 071619                                            4          9     8:5 70:17,
                         85:1
    60:10                                                             18 72:12
                       18   23:10
  EX 0006 Major                              4   53:4,8               73:18 74:17,
  Timothy Age PL       19   82:13              75:18 76:7             25
  TF 071619              83:22
                                             4-26   81:14         9.08   42:22
    63:18 72:11        1970    69:16,24                             44:4
                                             40   8:2,3 9:21
    86:6               1998 4:15,16,           10:12 11:18,       98   4:19
  EX 0007 Major            22
                                               21,24 12:1,3,
  Timothy Age PL       1st   8:8,22            17 14:5,18
  TF 071619              13:1                                                A
                                             4501 68:6,11,
    86:6,7,12                                    14               A -R -A -M -A -R -K
  EX 0008 Major                   2          4:00     33:25           31:5
  Timothy Age PL                             4:01     33:25
  TF 071619                                                       ability 8:12
                       2     16:12           4:32     53:7          10:20 13:22
  EX 0009 Major            17:17,18          4:38     53:7
  Timothy Age PL           42:10 81:16                            able   8:6,19,
  TF 071619                                                         21,25 26:13
                       20   14:8
    70:17,18                                           5
                                                                    67:15
                       2006   86:16
    73:18 74:25                                                   about 5:6,7
                       2014   8:8,22                                6:9,21 8:6,
  EX 0010 Major                              5   60:10
                         13:1                                       19,21 10:21
  Timothy Age PL                             5:003   30:16
                       2018   23:5,20                               11:22 13:14,
  TF 071619                                    75:12
                           25:1 34:8                                18,22 14:15
    76:15,16,21            36:25 61:20,      5:35   86:11
                                                                    23:8,17 27:24
                           23 62:4 80:6      5:39   86:11
                                                                    29:6 30:20
                           81:18 82:14                              35:19 36:3,


                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 101 of
                                  July 131
                                        16, 2019                                     2

    13,19,21           act    58:2            85:2 86:23            75:17 77:6
    37:11,12           actually 38:8          87:18                 80:11,21
    38:15,16,18,         42:3 70:15         against 3:11            81:16 84:25
   20 39:8,21,25       added 36:7,9           50:20                 86:14 94:20
   40:6,8,21,22,         83:9               Age 3:3,9,15            95:17
   25 41:14,23         address       3:14     53:9                Allen 91:7,8
   46:8,10               29:4               agencies              allowing
   47:15,18 53:1       addressed              26:2,4 49:8,          26:21
    54:17 55:6,11        80:19                 12                 already 23:4
    56:3 61:8                                agency 20:16,          50:8
                       addresses
    62:20 66:13,                               17 21:9,10         also 3:22
                         37:2
    19 67:10                                  22:21 28:15,          11:6 14:24
    74:20 83:8,21      Admin 49:6
                       administrative         21 29:21              47:12 48:17
    84:17 87:25                                62:10,16             50:3
    88:23 89:9           31:21 43:25
                       admission             aggrieved            although
    90:3,4 91:22
                         17:3,4,8,14,          35:6                 11:19
    92:14
                         24,25 18:6,         aggrieving           always     44:6
  absence 8:14
                         10,24 19:13,          34:15                47:7 50:9
  access 21:8,                                                      62:25 81:22
                         24 20:3,10          ago 39:19
    11,17,24
                         21:18,24            agree 40:20          am 7:25 42:5
   22:2,7,10,21
                         22:3,13 24:11       agreement              73:12 80:12,
   24:8,10 26:2,
                         28:4 42:15            71:11,14,20          15 81:20,22
    5 46:19,20,24
                       advice 81:21          ahead 6:3              83:12
   48:21,23
    50:12 51:8,        advise 82:12            9:13 10:22         Amien 3:10
    19,25 55:21,       affidavit               20:11 26:25        and 3:4,5,13,
   22 90:5               17:9 28:25            38:19 40:10          16 4:12 5:4
  accesses               29:2 45:12,17         56:7,16,21           6:3,7,14
    35:14 47:3         affidavits              58:15 66:18          7:10,12,14,
                         29:7,11,14            73:4,7               22,23 8:2,3,
  accessible
                       after 6:2             all 3:1 5:3,           7,21 10:13,15
   25:6 50:6
                         9:19 15:11            14 6:14,17           11:9,19 13:1,
  accessing                                                         2,3,15,24
    19:13                19:25 54:10,          8:6 10:7,10
                         11 56:3,6             14:4 15:25           14:11,14,22,
  accommodate                                                       24 15:3,18
                         58:19 67:23           21:5,11,15,
    6:7                                                             16:8,14
                         68:3 86:6             17,20 24:19
  according                                    26:5 28:3            17:15,19,24,
    95:14              after-hours                                  25 18:1,4,6,
                         53:1                  29:7 30:3,6
  accordingly                                  31:8 32:1,20         9,12,24 20:9,
    37:8 39:13         afternoon 3:9                                21,22 22:4,
                                               40:4,7 42:9
  account 90:7         again 11:14,            44:24 46:23          10,15,16,21,
  accounts               15 12:1 13:13                              22,23 23:5,7
                                               47:6 50:6
    26:17,22             15:7 23:17                                 24:10 25:1,4
                                               55:3 56:8
                         26:18 31:14                                26:19,25
  Accreditation                                57:13 58:21
                         33:9,10 36:1                               28:13,16,18,
    42:25 43:2                                 59:18,19
                         38:14 39:19                                19,25 29:5
  accuracy 5:7,                                63:7,25 67:23
                         47:7 50:11                                 30:5,6,7,11,
    8 65:11,12                                 68:8,25 69:9
                         56:17,23                                   18,20,22
  accurate 6:19                                71:10,25
                         57:25 73:5                                 31:23 32:15
                                               72:3,5,12,15
                         80:5 84:18


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 102 of
                                  July 131
                                        16, 2019                                     3

    33 :7,10,17,19       8,13 12:7           anyway 5:15            12 37:5,14,
    34 :3,10,15,         13:18,20            apologies              15,17,21
    16 19,22,24,
         ,               20:14 25:12           91:12                39:17,19,24
    25    35:17          26:13 38:25         apologize              40:9 42:13
    36   :7,10,12        40:5 41:10           25:4,20 39:18         43:15 44:21,
    37   :7,14           51:12 52:8           41:20 47:8            24 45:16
    38 :13,14,16         54:3 56:7             50:10,14 51:1        46:19,21,23
    39 :1,11,12,18       66:4,5,13,18,         72:11 76:16          49:7,11,13,15
    40 :3 43:6,21,       20 83:8 84:16         87:17                51:17,18,20
    23  44:13            85:11,12,25         apparently             55:20 56:4,8,
    45 :17 46:21         90:1 93:18           42:5 70:6             14 58:19
    47 :12 48:13,      answered 8:11         appear 7:10            59:23,25 60:2
    23  49:20            26:25 42:2            70:3,5               62:11 64:18,
    50 :4,12 51:5,       76:23                                      19 65:10 66:2
                                             appears 70:19
    10 , 15 52:11,     answering                                    67:14 68:14
    14 53:2,10,18                            applies 65:11          70:24 71:10,
                         42:3
    54 :1,18 55:18                           apply 66:2             24 72:13,15,
                       any 5:4,12,20           75:23 76:9
    56 :2,3,24           6:6,8,9,17,18                              18,21,22
    57 :10,11,15,                            approximately          73:8,20,25
                         9:5 10:19
    17 23 59:2                                46:2 71:5             74:4,7,11,15,
         ,
                         13:14,19
    64 :4,9,20,21                              83:14                16 75:1,24
                         20:14 22:21
    65 :5 66:3,7,        23:20,21            April 23:5,            76:3,9,12
    18 67:16,17          25:8,9 26:24          10,20 34:8           77:10,12
    71 :5,14,17,22       27:24 28:20           36:25 61:20,         79:21 82:11
    72 :25 73:5,8,       29:7,11,14,23         23 62:4 80:6,        83:11 89:2
    24 74:3,6            38:9 39:17,           8 81:18 82:13        90:5 93:2,3
    75 :18,25            20,24 40:24           83:15,22 85:8        95:22
    76 :2,5 77:15        43:2 44:21          Aramark 31:4         area 24:13
    78 :23,25            45:9,14 46:7,         89:8,9 91:4          44:13
    79 :21 80:3,19       10 47:18,25         are 3:18 6:14        arguably 11:2
    81 :14,22,23         52:20 56:14           8:6,16,19,20,      around 30:5
    82 :1,8,13           57:7,20,21            25 9:11 10:12        41:21
    86 :14,16            58:13,20,21           11:2,8,9,20        arraignment
    87 :17,23,24         60:2 61:7,16,         12:2,18,25           17:11
    88 :25 90:7,         17 63:4,7             13:13 14:4,6,      arrest 28:25
    10 11,13
         ,
                         65:10 66:13,          13 15:16,20          29:2,6 45:12,
    91 :3,10 92:8,       18,20 72:18           16:2,3,4,25          17 56:2,3,7
    19 93:8              75:23 76:9            17:3 18:12,          79:2
    94 :11,23            82:12 85:5,21         14,17,25
    95 :14,22
                                                                  arrested
                         86:14 90:15           19:2,4,7
                                                                    83:6,11,13
  Ann 20:22,23         anybody 8:15            20:1,3,25
                                               21:1,2,5           arrestee
  another 18:7           49:2 54:18,22
                                               22:17 24:5           44:16,19
    36:13 38:11        anyone 20:12
    60:25 70:16                                25:8 27:19         arresting
                         22:20 37:10,                               17:9 28:10,
    86:9                 18,22 54:19           28:4,11
                                               29:17,25             15,21 29:21
  answer 5:16,           64:6
                                               30:20 31:8,24        44:13 47:14,
    21,23,25 6:2,      anything 6:9
                                               32:24 33:1           22
    3,8 7:13 8:12        40:4,7,21,25
    10:6,23 11:3,                              34:10 35:5,7,      arrests
                         94:9


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 103 of
                                  July 131
                                        16, 2019                                     4

    44:11,15           assigned                10,13 65:3         behavior 80:4
  as   3:4,5,9           95:11                 71:5,6 83:11       being 3:18
    11:18,19,21,       assist     43:16,                            5:18 25:8
    24 13:9              17                           B             35:19 36:3
    16:12,19,22        assistant                                    50:24 51:5
    18:13 29:23          31:21 34:3         back 18:23              63:2,3,6 76:9
    35:20 36:4           83:5,19,20           22:4 44:4             80:12 83:11
    37:17 38:24        assume 5:22            48:17,19              85:17 91:22
    39:1 44:14           64:3                 49:18 54:18         believe 16:12
    45:21 51:12        assumed 91:14          72:25 74:23           29:10 34:2
    56:7,18 64:14      at   4:4,25            75:12 76:16           42:7,10 64:8
    70:19 75:8,9         5:11 6:6             84:25 85:1          belong 34:18
    76:15 80:12          11:10 18:2           86:12 94:7,24         83:23 86:2
    94:4                 20:12 23:7         ballpark 4:1          belongs 91:4
  ascertain              25:9 30:1          based 47:4            Besides 22:1
    54:1                 32:19 40:4,7         51:22 79:24         best 7:12
  ask 6:7 9:13           41:13 45:24,         80:2 90:24            13:18 40:10,
    10:5 11:12           25 52:25           basis 8:9               17 90:1
    12:6 13:24           53:17 54:14          14:22 15:3          better 9:14
    14:7 20:19,20        58:21 63:7           38:4 51:8             50:11
    26:14 35:18          64:6 67:16,17        54:25 55:12
    44:7,8,18                                                     between
                         68:14 70:5         Bates 77:9              17:14,24
    46:3 47:20           73:5 74:7          battered 4:23           34:22 36:10
    50:11,15             81:2 86:21
                                            became 71:5             38:15 71:14,
    54:4,5,7             90:6,17,20
                                            because 33:17           16 78:21,25
    62:20 66:8,20        95:24
    94:22                                     36:2,17 42:4        binding 14:19
                       attempt 7:13                                 15:2
  asked 8:15                                  61:11 66:24
                       attention              67:4,5 85:24        birth 29:4,8,
    26:25 29:17          30:2 33:21
    44:25 45:1,3,                             87:17 88:5            9 43:5 44:6,
                         58:2                  92:3                 18,23 46:8
    4 47:8 50:8        attorney 6:1
    53:14,23 56:7                           become 71:1,6           50:15 53:18
                         10:10 11:7                                 54:1,17 63:11
    58:4 67:16                              becoming
                         41:6                                       67:20,21,23
    84:18                                     14:11
                       August     69:15,                            68:3 69:15
  asking 5:17                               been 3:4 5:14
                         24                                       birthdate
    12:20 14:6                                14:4,7,18,24
    41:11 42:23        authority              19:25 49:2            69:24
                         54:19,20              50:10 59:5         bit 18:3
    45:9 51:15,
                         55:19,24              62:25 81:22,         76:16 88:8
    16,17 52:7,10
    67:4 70:10         available              23                  BOC 16:8,10,
    82:11 92:19          24:12,14 25:2      before 3:24             15 60:11
                         59:20,21             5:14,21 6:8         book 15:5
  asks 44:10
                         90:14                11:17 20:4,6,         27:10
    47:22
                       aware 7:7              10 46:5 47:9        booked 15:9
  aspects 67:14
                         10:12 11:20,          60:6                48:7 66:3
  assessment             22 14:4 19:6
    29:1                                    begin 13:24           booking
                         20:8,9,12                                  23:12,13
  assign 30:2                               beginning
                         25:8 26:23,24                             44:9,10 47:20
                                               19:4
                         62:18 63:5,                               48:15 63:8


                                U.S. LEGAL SUPPORT
                              www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 104 of
                                  July 131
                                        16, 2019                                     5

    65:2                 40:9 41:3             32:19 35:16,         61:20,23
  books     16:3,4,      42:3 43:12,22         17 38:13             62:4,25 72:3,
    6                    47:9,25 48:10         40:17 41:1,2,        15
  born 80:15             50:10 51:12           3 43:12 45:19      cases 5:3,6,7
  both 19:2              54:22 55:24           46:14,17,22        Center 18:17
  break 6:6,9            56:7,16,21            48:22 50:12          70:24 71:22
    10:7 33:24           57:1 58:6             51:13,19             74:18,20
    53:5,6 86:9,         61:11 66:22           52:11,13             76:23
    10
                         86:3 87:18            53:22,24           certain 35:5
                         89:14,18,25           56:1,18,23,24        67:16
  bring     30:6
                                               57:4 61:11
    94:7               by 3:8,18                                  certified
                         5:10 10:24            62:8 64:12,21        46:19
  brings 28:10,                                66:13,18,20
                         12:18 13:9                               changed 56:1,
    11 72:2                                    67:1,2,17
                         22:25 24:17                                5
  Brittany               26:10 28:11           73:3 75:20
    66:12                                      79:3,15,18,        Chapter 43:7,
                         29:20 37:18,
  broad 58:1                                   23,25 80:5,          8,13,24
                         21 39:9 41:24
  broadly 40:4           50:24 51:5,6          18,19 84:24        charge 20:23,
  broken 18:1            53:14,23              87:10 89:17,         24 31:25 32:1
  Brown 3:11             62:10,16 67:5         18 90:6,7,9,         66:3
    66:12 80:24,         73:21 81:14           12 92:19           charges 29:5
    25                   85:12 86:15           94:10                72:13,16,23
                         89:3 92:21          can't 15:24            73:22
  Bruce 6:22
    7:12 10:10           93:15                 20:14 25:22        chastise 76:6
    11:17 14:1,10                              27:10 35:6         check 50:18
  bullet 42:14,                                38:24 40:5,        chose 84:9
                                 C
    17,19 53:17                                23,25 66:4         circumstance
    60:11,19           C -R -Y -S -T -A -L
                                               84:16 93:18          38:23
    62:8,12              64:13               cannot 6:18          circumstances
  bureau 3:17          call    7:19            82:12 89:18          56:4 59:23
    16:10,19,23,         30:2,5 33:22        capacity               60:2,3
    25 17:18             89:2 93:25            3:12,13,22         citizen
    30:16 42:10        called 3:4            Captain                50:20,25
    53:9 79:12           16:13 94:1            20:22,23             51:5,6 52:3,
    95:11,12           calling 33:10           31:23,25 32:1        11 55:7,12
  Burrows              calls 62:14,          captain's              69:2 80:15
    69:12,22             17                    95:12                81:23 82:15
  business 3:14                              captains               85:18 87:24
                       can 5:24 6:3
    10:14 13:3           8:15 9:7              31:22 34:3         citizenship
    37:18,23                                 captains'              24:23,24
                         10:6,22 12:9
    63:22                13:18 14:25           31:21                46:10 48:7
  but 5:14 7:7,          16:16 17:7,19       card 48:18,            49:18,20,21,
    9 9:14 10:5          18:3 21:9,13          19,21 49:9,14        24 52:17
    11:5,8,10            22:12,20            care 34:19             53:20 54:14,
    12:22 19:20,         24:22,24                                   20,21 55:14
                                             case 7:2,8
    23 21:4 24:14                                                   63:8,9,16
                         25:10,21              15:18 23:5
    25:5,18 27:9                                                    69:4
                         27:16,18              25:1 36:25
    32:20 33:11,         28:3,14 30:18         50:14 51:3         city     53:18
    18 39:17,19                                                     54:1


                                U.S. LEGAL SUPPORT
                              www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 105 of
                                  July 131
                                        16, 2019                                     6

  claim 51:6,7         come    33:17         confused     33:2      21:15,17,20,
  claiming 52:2          64:9 65:1             73:11                24 23:21
    85:18                67:3 72:1           confusion             42:25 43:1
  claims 50:25         comes    60:25         23:17                 95:10,11,12
    51:4 55:6,12         94:5                considered           correctly
    87:24              command 95:9            78:2,4,7             87:17
  clarification        Commander             consult 44:22        corrects
   20:25                 3:17                 47:25                 54:18
  clarify 10:17        comment 91:17         consulted            could 3:12
   21:3,4 25:10        commissary             45:7,10               9:14,22 10:20
   27:1 38:14            90:7                contain 29:3           18:19 29:21
   41:9 52:22          Commission            content 29:23          38:20 55:1
    56:23,24             42:25 43:2            34:14 64:9,24        57:19 66:5,11
    57:13 73:3         communicate             65:12 66:13,         85:11
    93:17,19             87:24                 19 80:22           couldn't 4:5
  clarifying           communication           81:7,13 82:5         26:5,6 59:17
    58:1                 38:8                  83:20 85:10        counsel 3:18,
  clarity 7:21         complain                92:16 94:12          20 11:16
    8:20 14:17           91:22               context 50:23          76:17
    39:17,19           complaining             67:24              count 35:20
  classification         92:14               continuation         counter 28:18
    17:10 18:7,8       complaint               7:22               county 5:10
   20:19,24 46:3         35:19 36:3,6,       contract               15:8 60:25
    74:2,4 78:1          7,9,10,15,19,         18:14                70:24 74:17,
    79:19,20             21 37:10,12         contractor             20 76:23
    80:2,23 81:11        38:16 39:8,12         72:2               course 5:10
  classify               40:6,20,22          contracts              13:3 37:18,22
    79:21                41:23,25 52:2         32:2                 40:1 45:12,21
  clear 6:25             87:3,4,6,10,        copy 74:9,10           63:22
   23:19 25:4            16,22,25              94:23 95:21        court 5:18,24
    38:15 41:1,22      complaints            correct 12:15          17:11 18:5,21
   43:12 47:9            37:6 39:4,5,         20:5 39:15          courts 18:5
    50:10 55:25          21,25 41:14,         40:8 42:1,7         covered 12:2,
    61:8,11 71:25        16,17 86:15,         44:20 47:5            18 50:9
    86:23                24                    51:23 53:15        Crane 31:23,
  client 25:17         complexity              55:5 58:7            25 34:3
  close 51:3             88:6                  60:21 61:15        crazy 33:10
  Code 43:25           comply 43:20            62:7 65:9          create 15:5,8
  collect 30:6         computer                69:22 72:12        created 22:19
   44:6 47:7             24:17,18 25:6         73:1 77:4,13         28:4 59:2,16
  collected              35:10                 80:16 81:6           63:24 64:2,3,
    33:8,13            computers               82:17 83:7           4,7 65:8 66:6
  color 55:5             24:19                 88:21 93:11,         67:5 71:2,3
  column 68:8,         concerning             22 95:4               91:5 93:15,22
    16 69:2,5            82:14               corrected            creates
  combined             concluded               76:5                 31:17,19 32:4
    74:12 75:25          95:24               Corrections            65:3
                                               3:17 16:10


                                U.S. LEGAL SUPPORT
                              www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 106 of
                                  July 131
                                        16, 2019                                     7

  criminal               80:2                 24:2,4,5,7,8          72:1,3,12,15,
   45:18,19            defendant              25:2,9 56:9,          18 73:9 75:1,
   46:7,12,15,17         11:16,25              15,20 57:21          2,4,8 76:4
    80:3                 14:19                 58:13,14,21,       detainees'
  criteria             defendant's            22 59:18,19           74:6
    34:10,13             41:6                deputy 4:23          detainer
  crystal              defendants             28:17,22              35:20 36:3,
    64:11,12,16,         11:16                44:9,10,18,22         20,22 37:12
    18,19,21           define 40:3            46:15 52:15,          38:16 39:8
  current 3:13           88:17                 16 53:14 54:1       40:6,22 41:23
  Curry 31:17,         defined 40:3            57:6,8,17,19         50:20,25
    19,20 32:3                                 94:7                 51:5,7 52:4
                       defining
    33:14 34:2           43:10               deputy's     25:6      55:12 57:5,7,
    37:19,22 38:6                            deputy/                8,16 60:8
                       Deihl 84:17
    39:3                                     sergeant               63:2,3,6 66:3
                         85:2,3,5,8,20                              72:19 76:10
  custody                                      53:23
                       Delroy 69:13,                                81:22 87:15,
    17:15,19,24,         22
                                             describe 17:7
   25 18:9,25                                 27:18 79:15,          16,23 88:23
                       Denton 20:22                                 91:21,23
  Customs 5:4                                 25 90:9
                         59:11 93:8,                                92:15 93:14
    75:18                15,22 95:20         described
                                               94:4                 94:5
                       department                                 detainer -
                         33:20 38:12         description
           D                                                      related
                         84:6,12 95:10        28:4 32:21
                                               34:14,21             88:10,16,17
  data 49:20,21        departments                                detainers
  database 8:22          90:10               descriptor
                                               17:10 22:23          8:8,23 38:18,
    21:6,8,12          depend 37:11                                 20 39:21,25
    22:19,21                                  44:24 45:2
                       depends 67:1           48:11,13             41:14 56:10,
    48:10 70:22        deponent 3:6                                 15,20,22
  databases 8:7                              designate
                         4:17 13:8             11:25                57:22,24
    47:25 48:1           16:15 18:18                                58:14,22 70:7
  date 17:11                                 designated             71:17 75:24
                         26:1 33:1,23
    23:8 29:4                                  7:10 9:2,24
                         35:5 38:1                                  76:1,3 86:15
    54:14 67:23                                10:18 11:18,
                         39:14 43:18                                94:4
    68:3 69:15                                21 14:5,18,25
                         45:5 54:6                                detention
    80:7 90:20           58:25 68:15,        desk 33:15            4:23 18:17
  dated 80:6             17 75:3 77:22       detach 70:19           19:5 22:1,2,
    83:21                79:14 81:1,10       detained               10 23:23
  day 19:9,10            87:9 89:22           28:15                 28:17,22
    50:10                92:7,12 93:1        detainee               29:22 52:24
  deal 56:9,15,        deposed 5:1,            18:14 70:23          54:22,23 56:4
    20,22 57:1           14 7:1                72:9 75:5,6,         70:24 71:21
  decide 34:13         deposition              19 76:13,22,         72:1 74:8,17,
    79:22                3:24 6:21            24 77:2,3             20 76:23 94:7
                         7:2,7,9,11,           78:4               determine
  decided 7:5,
    12                   15,22 11:17         detainee's             87:21
                         14:11 95:24           18:15              determines
  decision
    79:23,24,25        deputies              detainees              38:6 79:13
                         22:1,2,10             71:15,24,25          80:22


                                U.S. LEGAL SUPPORT
                              www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 107 of
                                  July 131
                                        16, 2019                                     8

  did 4:14 5:3,        disclosing              23 75:15             85:24 86:1,2
    6,7 6:21,23          62:22                 77:25 78:2         don't 4:6
    7:1,14 11:19       discussed               80:11 81:12,         5:2,15,20
    13:7 30:4            10:14 95:20           17,20,24 82:8        9:1,19 11:1
    34:6,8 42:3        discussing              84:10 85:12,         12:6,20
    48:4 55:18           34:1                  22 86:23 87:2        13:12,19,20
    58:10 64:6         discussion              88:17 90:1           14:7,15 17:16
    71:1,6 76:1,2        72:7                  91:3 93:17           19:10,20,21
    77:20,21           display 50:15           94:20                21:4 22:9
    80:24,25                                 document               24:24 25:11,
    82:21 84:23
                       distinction
                         34:22 38:14           18:13 28:21          13,15 26:7,
    86:4                                       63:19 64:9,          11,20 27:23
                       distinguish
  didn't 40:13                                 24,25 65:1,3,        29:13 38:25
    41:7 45:8            34:10 39:4            5,11 66:14,19        39:2 41:3,10,
    50:15 76:4         distracted              67:5,9,11,15         19 42:5 46:11
    82:20 84:9           36:2                  70:20,23             47:14 48:3
  diets   84:5         distracting             76:22 77:9,          50:4,17
                         40:19                 10,23 78:2,4,        54:12,13,16,
  difference
    17:14,23           distributed             7,12,13,17           18 57:24 59:7
    36:10,18             59:18                 79:2 82:10           63:17 64:1,5
    38:15 71:16        do 4:18 6:9,            94:2,3,4,12,         66:9 67:3,22
    78:21                12,14 7:14            13 95:1              68:4,13,22,24
  different              9:14,15 10:25       documents              69:6 70:12,13
    18:1 34:22           12:17 13:9            11:25 13:2,4,        71:4 72:20
    47:2 74:15           14:8 16:6             15 45:14             74:2 79:10,11
    88:8 90:10           18:15 19:23           70:20 86:14          83:8 85:7
                         21:15,17            does 13:24             88:9 89:4,5,
  difficult
                         22:2,10,25            15:5,8,11            6,20,21 90:25
    5:18
                         24:8,10 25:14         26:15 27:3           91:1,2 92:24,
  direct 3:7             26:2,11 27:24                              25 93:6,7
    58:5 93:24                                 29:2,22 31:15
                         29:7,11,14,22         32:17 33:15        done 62:11
  directed               30:11,23              37:9 38:8,11         73:13
    36:16                32:19 33:3,           42:21 43:1,5       down 5:18
  direction              22,23 34:8            44:6 46:7,10         18:1 50:12
    62:20                37:14 40:7,           47:7,25 48:6,        80:15
  directive              10,16,21,25           23 50:15           downstairs
    16:20,23             41:16 42:11,          54:19 58:13,         22:16 48:23
    17:1,18 30:16        19,21 45:13           17,20 60:15,
    42:10 53:9                                                    driver's
                         46:3 48:8             17,23 61:2,7,
    75:12,23                                                        29:12 47:8,10
                         52:5,7,8              13 62:19
    76:8,9 79:12         53:11 54:19                              driving 33:9
                                               63:4,6,7 64:9      drugs   83:7,10
  Directives             56:19 57:2,           65:1 70:4,6
    16:8,15 60:11        13,21 58:8,20                            due 6:17
                                               75:23 76:8
  director               59:3 65:22            78:13,17 84:4      duly 3:4
    20:22 91:7,8,        66:2 67:3,24          85:8 89:11         during 28:22
    9 93:8,15,21         68:9,18 69:2,         90:4 95:19           47:20 56:3,4
  disclose               9,12,15,20          doesn't 34:18        duty 40:7,21
    62:19                70:1,20,22            61:4 64:20
                         71:25 73:14,          77:1 83:23


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 108 of
                                  July 131
                                        16, 2019                                     9

                       enter 22:22,            6:12               factor 6:18
           E             23 24:22            exactly 19:7         failing 91:18
                         31:12 32:17         EXAMINATION          fair 12:13
  each 5:17              33:18 44:23           3:7                  14:21 51:12
    25:6               entered 31:8          examined 3:5           61:19 66:16
  earlier 3:10           48:9,10,17          example 16:22        falls   33:20
    13:9 24:3            49:21 54:10          24:22 27:18         false   81:22
    51:21 57:3           90:16                 38:3 51:21         familiar
    74:3 88:25         enters    32:6          55:4 79:23           16:25 17:2
  edit 54:20             48:22                 87:22 88:16          21:5 22:17
    55:24 56:2         entire 95:9           Excel 32:16,           42:13 70:24
  edited 54:10,        entirety 95:9           17 33:5,6            71:1,10,12
    11,14 55:14        entitled              exception              77:10
  edits   55:19,         76:22                 18:13              far 6:10,12
    20                 entity 28:10          excuse 12:8          fashion 56:19
  effect 43:10         entity's                21:23 87:11        faster 11:4
  electronic             36:13               exhibit 7:20,        fax 94:6
    15:16 20:6,        entries 70:5            25 16:12,17        FCAC 42:21
    10,18 21:2         entry 65:14,            17:18 30:10,         43:1,8,10
    31:12,15 32:7        22,23 67:20,          13,14 42:10          44:4
  electronically         21,25 68:5,           53:3,8 60:10       FDLE 49:13
    19:2,4 49:15,        11,12,14,18,          63:18 70:16,       federal 49:8,
    17 92:22,23          21 69:5,7,10,         17,18 72:8,11        12
  else 37:10             18 70:1 81:17         73:18 74:25
                                                                  Feel 77:18
    67:6,12 85:24        82:13                 75:12,15
                                               76:15,21           figure 61:16
    86:1 94:9          especially
                                               77:7,8 80:5        file   17:8,12
  email 26:17,           41:22
                                               86:5,6,7,12          18:1,6,7,15,
    22 27:4,20         essentially                                  16,24 19:24
    59:22                52:21                 88:15 91:5
                                             exhibits               20:4,10,18
  emailed 95:3,        establish                                    21:18,25
    5,6                  43:13                 7:23,24
                                                                    22:3,9,11,13
  emails 95:14         established           exist 64:20
                                                                    24:10,11
  employee               88:15               expectations           42:15 49:21,
    19:13 23:21        even    5:2             39:24 40:1,3         22 50:1,6,19
  employees              51:12 78:10         explain 22:9           51:9,15 52:1
   21:11 26:16,          82:15 83:9          extent 21:13           63:7 65:2
   21 46:23              85:15               eye 55:5               74:4,8 79:2
  end 18:2 30:1        ever    3:24                                 92:18,21 94:8
  enforcement            5:3,11 20:6                   F          filed 92:17
    5:4 49:8,12          54:10,11,13                              files   17:3,4,
    75:19                61:7 63:19          facilities             15,24,25
  engage 40:15         every 15:9,18           32:1                 18:1,10,11,12
   41:8                  45:2,23             Facility 72:1          19:13 28:4
  enough 12:13           46:14,15 54:7       fact 38:7              51:19 74:2
    14:10 58:1           77:3                 42:13 54:11         fill 49:3
    61:19              everyone 15:5           70:4,19              64:20 94:13,
                       everything                                   16,17,20



                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 109 of
                                  July 131
                                        16, 2019                                   10

  filling 49:2           32:24 33:15,         52:9 53:11,          77:11,24,25
  fills   91:19,         16,20 34:1,7,        15,24 54:3,10        79:2 82:10
    23 92:13             8,17 35:22,23        56:6,16,21           86:11,15
  finally 13:24          36:8,13 38:3         57:23 58:15          88:25 90:15,
    51:2                 39:17,19,20,         59:9,21 61:9         19 92:5
  find 6:21,23           25 41:5 42:24        62:1 65:6          front   17:13
    7:1 41:12            43:2 45:10,23        66:17 67:18        frustrating
    57:11 66:10          46:24 47:19,         70:9 72:24           14:11
    88:10 92:18          22 49:2,21,22        75:7,19 77:17      full 3:12,16
  fine   76:3            50:16 51:8,          78:16 87:10          46:19
                         21,25 53:14,         88:3,19 89:24      further 40:3
  fingerprint
                         23 54:20             91:20,23             80:15
    48:17,18,19,
                         59:8,12 67:9         92:5,9,10,11,
    21 49:9,14
                         68:11,12,18,         13 93:16
  fingerprints           20,21 69:5,20                                    G
                                            format 33:3,4
    49:7,11,14,15        70:1,5 71:17,       47:1
  finish 36:17           22 72:3,6                               gain 51:8
                                            forms   91:24
    55:10 78:24          74:5,6 75:5                             gave 76:17
                                              92:16,17 93:2
  finished 5:17          77:9 79:4,16,                           Gee 25:19
                                            FORTIS 93:3,5
  first   3:4            23 81:4,6                               general 13:16
                                            forward 14:22
    4:12,13 17:20        82:11 83:20                               16:7,14 20:23
                                              15:3 82:20,21
    28:11 30:19,         84:11 86:13                               22:1 27:9,12
    25 42:17                                forwarded
                         87:1,22 90:23                             34:21
    57:13 60:11,                              82:22,23
                         91:24 92:6,                             Generally
    19 62:9 63:24        14,16,17,19        found 6:25
                                             27:11 43:24           23:18
    64:14 80:8,21        93:2 94:4,7,                            gesture 5:24
    81:17,23             23 95:2,19          45:19
                                            four 4:9,10,         get 22:12
    82:13 91:10        Forgive 31:18
                                              11                   24:13 25:22
  Florida 42:25        forgot 17:13                                32:20 70:15
    43:1,25            form 8:10,14,
                                            Francisco
                                              69:13,22             92:17 94:23
  following 3:1          16,24 9:13,17                           gets 33:14,15
    53:13,22             10:13,22           free 11:8
                                              77:18                65:4 94:5
  follows 3:5            12:22 13:6,17                           getting 33:2
  footprints             15:16 16:21        from 6:1 8:7,
                                              22 10:9 11:7         51:2
    25:21                17:11 20:4,6,                           give 28:3
  for 3:13 4:25          10,11,18             12:17 13:1
                                              19:4 25:6            29:16 30:7
    5:18 7:6,10,         21:19 28:2,
                                              30:6 32:7            40:23 51:14
    14,21,24 8:20        23,24 29:23
                                              33:25 38:8           55:3 57:4,18
    10:24 11:3,16        31:6,7,9
                                              39:4 40:1            64:21
    14:5,8,17,18,        32:7,13 33:5
                         35:21 36:5           41:4,23 44:6,      given 25:9
    25 15:5,9,14,
                         38:19 39:16,         19 47:7,12         gives 32:9,10
    18 18:12,21
                         23 40:2,23           49:14 52:2           38:12
    20:21,25
    22:11,20             41:15 42:2           53:7 57:8          glad 88:4
    23:20 24:22,         43:11 44:24          59:24 60:25        go   6:3 9:13
    25 25:16             45:1,11,15           63:7,8 64:10         10:22 11:3
    27:18,19             47:11 48:2,          65:1,2,4             13:19 18:15,
    28:20 29:17          14,15 49:23          67:11 72:1,22        23 20:11
    31:10,12,16          50:21 51:10          73:21 76:13          22:4,6 24:12



                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 110 of
                                  July 131
                                        16, 2019                                   11

    26:25 30:5           13,23,25             48:16,21 49:2        65:3,4 80:24
    33:20 34:18          87:4,5,11,16         52:2,3 55:19,        81:14 82:10
    35:17 36:24          88:2 91:19,          24 56:1 59:5         83:9 84:9
    38:19 40:9           20,23,25 93:2        62:25 77:9           95:19
    50:4,12 51:14      grievances             81:23 85:22        head 13:8
    52:11 55:2,3         9:4 10:1,2,4,        90:5                 17:12 38:12
    56:2,7,16,21         12 11:23,24        have 3:24              87:9 89:22
    58:15 66:18          12:1,15,18           5:11,16 6:9,         93:1
    67:19 73:4,5,        13:5 18:8,15         10,12 8:10         header    30:18,
    7 74:8 82:11         29:25 31:8,          9:9 10:13            20
    86:12 87:18          10,13,16             12:22 13:19        heading 17:19
  goes   28:15           32:5,6 33:7,         14:4,18,24           30:11 42:15
    40:6 54:18           12,14,17             17:13 19:17,         53:9,10 75:18
    80:22 94:7           34:2,24 36:8         18,23 20:19,       hear 41:4
  going 7:5              39:4 72:9,21         20 21:11,13,         42:4
    9:19 11:10           73:8,10,15,          17,24 22:6,7,      heard 53:1
    13:19,20             17,20 74:3,6,        9,10 23:6
                                                                 height 29:4
    22:4,8 25:16         10 76:12,13,         24:8,10,12,19
                         24 77:12             26:2,5,8,14        held 15:16
    32:20 33:11
                         78:14 86:23          27:3 28:19           22:13,15
    34:18,19
    41:21 51:3           92:1,9 93:3          29:23 32:19          23:11 35:19
                                              33:11 37:9           36:3 71:17
    76:18,20 79:9      ground 5:15
                         11:6                 38:9,24 43:6,        72:13,15,22
  gone 39:18                                                       73:21 75:24
    81:14              guess 83:17            20 45:20
                                              46:3,24 48:11        76:3,10 91:22
  good 3:9             guy 23:10                                 help 12:9
  got   27:9           guys 23:23             50:4,13,24
                                              51:4 52:8            14:3 41:2,3
    52:22 74:21          32:25                                     58:9
                                              54:19 55:8,
  Gotcha 32:3                                                    her 32:16
                                              21,22 58:4
    34:21 49:7                   H                                 33:15,18
                                              63:19 64:20
    64:23 75:9,11                                                  35:10,14,18
                                              66:8,20 67:9,
  government           had 3:1,24             11 68:4,13           49:2 50:20
    48:1                 25:5 88:16           75:15 76:19          83:7,10 84:7
  grant 26:7           handbook               81:22 84:25          91:11
  granted 26:8           34:25 35:3,4         85:8,20,25         here 4:13,14
  grievable            handle 82:4,           88:1,14 90:6         11:22 14:8
    35:1                 19 85:21             92:18 93:23          30:22,23
  grievance            handled 39:9         haven't 25:4           32:19 48:23
    30:1 32:13,          91:6               having 3:4             49:3 59:8
    14,21 33:16,       handling               8:15 17:12           67:4 74:9
    20 34:12,16,         58:14 95:1         he 6:2 8:11            75:13 79:9
    22,25 35:7,        hands 94:6             9:14 10:6,13         86:2 94:5
    12,20 36:4,11      happens 57:10          11:12,19           hesitating
    37:15,21             81:11                12:6,9 13:24         66:24
    38:4,7,8,10,                              25:16 28:14,       him 12:6
                       harassment
    13,16,17,18,                              15 36:12             13:24 14:6,7
                         81:24
    21 39:2,7                                 40:24 41:1           36:13,17
    70:23 75:7         has 21:8
                                              42:3,23 50:19        50:20 52:7
    76:23 78:5,8,        22:21 27:15
                                              51:12 52:6           78:24
                         40:7,21 45:12


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 111 of
                                  July 131
                                        16, 2019                                   12

  his   3:12                                  3 78:4 82:15       illegal 80:12
    14:14 18:8                  I
                                              85:18              illegally
    91:10                                   ID   48:23,25          91:22
  history              I'LL 88:4              49:1               immigrant
    45:18,19           I'M 3:17 8:3,        idea 13:19             80:13
    46:7,12,15,17        19 12:5,23           68:4               immigration
    80:3                 13:20,21           identification         5:4 75:18
  hold 36:13             14:2,17 16:10        60:15,17,21,         81:22
    60:6,15,17,          17:2 19:6           23 61:3,13,23       impose 43:2
    20,23 61:2,7,        20:8,23 22:8         62:5               improperly
    12,13,24,25          25:4,16            if   5:15,17,20        35:19 36:3
    62:2,5 65:22         26:11,23             6:6 8:25 9:1,      in   3:11,12,22
    69:9 70:1,3,         27:15 30:23          13,21 10:5          4:19,22 5:4,
    5,10 82:15           32:20 33:6,9,        12:9 13:9,20         12 7:2,8 8:14
    85:18                10 38:15             18:14,19             10:11 11:1
  holds   59:24          40:13 41:7,          19:17,23             13:3,15 15:16
    62:19,23             12,21 45:9          20:18 21:3,           17:6,7,12
    82:16                47:14 50:9           13,15 22:20,         18:4,7,13,15,
  house     71:14,       51:16 52:7          25 23:1,3             16,23 19:11,
    15                   55:25 56:23         24:24 25:7,10         17,21,24
  housed 57:11           57:1 58:18          26:20 27:8            20:4,6,10,15,
  housing 24:19          61:16,21            28:14 29:4,16         16,17,23,24
    30:6 31:4            62:10,18             30:22 31:10          21:10 22:6,8,
    52:15,16             63:5,10 65:3         34:15,17             16 23:3,5,20
    57:19 71:22,         66:22 67:4           36:12 37:7,8         24:6 25:1,25
    23 90:5              71:12,25             38:13 39:12,         27:11 28:7
  how 4:1 6:21           72:24 73:8,          18 40:24             31:4,25 32:1,
    8:15 14:8            11,14,17            41:1,16,20            21 33:5,18
    15:14,21             74:12,19 80:9       43:20,21,23           34:8,24 35:3,
    22:2,19 24:16        82:14,15            44:24 45:14           17 36:25
    25:12 28:4           85:12 86:23         46:9,14 47:8          37:17,22 38:7
    29:25 35:7           88:9 91:17          48:9 49:19            39:25 42:13
    36:15,19,21        I'VE 9:23              50:12,19             43:7,10,13,24
    37:14 38:25          52:22 63:20          51:4,13 52:8,        44:13,22
    41:10 56:9,        ICE 18:13,14           10 54:18 55:1        49:2,3,4,6,24
    14,19,22 57:1        32:25 35:20          56:1,24 57:7         50:1,3,4,14
    63:24 64:2,4         36:3 38:16           60:25 61:9,11        53:22,24
    65:3 74:2            39:8 50:20,24        62:8,10,16,20        54:22,23
    80:21 82:4,          52:4 59:23,25        67:10 74:12          55:2,13,18
    15,19 84:7           61:2,12 62:2,        77:14 80:3           56:2,19 57:14
    85:15 90:4,6         5,19,20,23           84:1 87:17,18        59:6,20,21,22
    91:5                 63:4 65:23           88:4 92:4            60:7 61:20,23
  however 6:8            67:23 68:3           93:17,19             62:4,14,19
    74:9 89:15           69:9 70:1,3,5        94:22 95:21          63:2,3,6,21
    94:5                 71:9,11,14,        IGSA 18:14             64:14,24 65:1
                         15,17 72:13,         71:18,19,25          67:24 69:5,9
                         16 74:6 75:6,        72:3,8,12,15,        71:21,23 74:4
                         8,24 76:1,3,        21 73:8,14,24         75:14,23 76:9
                         4,10,24 77:1,                             79:7 80:15


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 112 of
                                  July 131
                                        16, 2019                                   13

    83:7,10 84:6        50:16 52:17           57:11,15 60:7      intake 22:16
    85:8,9,19,21        53:11,15,24           61:8 63:4,7,         28:8 44:13,
    86:24 88:11         54:9,10,13,           9,11 69:12,20        18,22 45:10,
    89:19,25            15,17 55:13           70:6 76:12           25 48:13
    90:5,22 93:5,       56:5 57:4             78:7,13,17           53:14,23 54:1
    23,24 94:4,5,       60:7,8 63:7,          81:4 85:18           56:19 57:4,8,
    13                  16 64:20,23,          87:3,4,5,10,         17 59:20,21
  In-house              24 65:1,4             14,20,23             63:8 92:4,5,8
    76:24               66:9 67:8,9,          88:11 89:11        intent 11:5
  include 29:7,         10 69:5 81:21         90:5,11 91:9,      interact
    11,14 40:4          82:14 85:6,           19,21,22             22:22 24:6
   43:5 44:6            17,19,20,21           92:13,17,19,       interference
   46:7,10 47:7         88:11,17,18,          21 94:22             14:12
    78:13,17            23 89:19,25         inmate's    19:5     intergovernmen
    86:24 87:4          90:14,15,19,          20:7 29:8,12,      tal 71:11,20
  included              23,24 91:24           15 48:6 50:1,      internally
   49:24 50:3           92:20 93:5            19 51:6,9            89:12 91:6
    88:16              informed               56:5 59:24           94:1
  includes              11:17                 65:2 92:18
                                                                 interpret
    88:23              initially            inmates    13:3,       53:22,24
  including             18:25                 15 24:6 29:17
                                                                 into 15:6,9
    86:16              initials               31:12 32:24
                                                                   18:1 19:19,23
  Index 22:17           42:23                 33:1,15 34:7,
                                                                   22:20,23
                       inmate 4:23            8 43:3 44:6,
  indicating                                                       25:7,9 28:10,
                        15:18,21              14 47:7
    65:15 74:10                                                    15 32:7,16,17
                        17:3,7,14,24          71:16,17
    79:18 88:20                                                    39:1 48:10
                        18:6,11,24            72:18 73:9,
  individual                                  22,24,25             52:17 93:3
    3:22 70:7           19:8,13,24                                 94:8
                        20:2,3,10             74:5,6 75:9,
  individuals                                 24,25 76:3,9       introduce
                        21:17,24                                   70:16
   46:23 72:22          22:2,11,13            79:21 87:1
    73:21,22                                input   22:20        invalid 85:18
                        23:20 24:10,
  inform 22:4           11 28:4,17            29:23              inventory
    38:9,11 94:22       29:25 30:1          inputs   52:17         28:19
  information           31:6,8,9,10,        INS   68:8,12,       investigate
    12:10 22:23         11 32:7 33:7,         16,18,20             37:7 38:13
   25:22 26:16,         12 34:16,25                                39:12 41:14
                                            installs 31:4
   22 27:24             35:3,4 36:12                             investigating
   29:2,5,8,11,                             instead 87:11
                        38:8 41:23                                 41:24
    12,14 32:7,17                           institutional
                        42:15 44:10,                             involve 5:4,6
    38:17,20                                  80:3
                        25 45:1,7,10,                            is   3:10,20,22
   40:24 43:3,5,                            instruct
                        17,23 47:13,                               5:17,18 6:3,
    14,22 44:5,                               10:25 12:23
                        19,23 48:7                                 8,17 7:20,22
    19,22,23                                  15:20 25:14,
                        49:21,22                                   8:4,12 10:14,
   45:6,10,16                                 15 56:8
                        50:6,16,19,24                              15,18 11:6,10
   46:7,8,10            51:4,19 52:1,       instruction            12:4,15 13:18
   47:6,8,12,21         2,3,10,17             58:21                14:10,11,15
   48:11,22             54:20 55:6,         instructs 6:2          15:18 16:1,
   49:18,24             11,13,20              39:3                 10,16,19,22


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 113 of
                                  July 131
                                        16, 2019                                   14

    17:7,9,14,23,        69:4,12              19,20 33:5,          86:1,2,3,14
    25 18:4,7,9,         71:13,16             15,16,18,19          87:8,16,20
    11,13,16             72:3,8,12,15         34:15,16,19,         88:6,10,12,23
    19:8,12,13,16        74:10,17 75:5        20 35:9,15,          89:17,18,23
    20:2,4,6,10,         76:8,18,20,24        16,18,21             90:2,3,6,12,
    18,21,23,24          78:1,2,4,7,          36:7,16,24           13,19,22,23
    22:13,15,19          12,21,22             37:7,11,16           91:6,7,14,16,
    23:4,9,10            79:1,4,6,16,         38:12,24 39:1        18 92:19
    24:14,15,20,         20 80:2,11,19        40:8,13,14,          93:20,25
    24 25:5,20,          81:11,23             16,22,25             94:1,5,6,7,
    21,23 26:15,         82:8,15,16           42:4,11,19           13,20 95:5,6,
    19,20 27:6,8,        83:2,4,7,15          43:6,23 44:1,        12
    11,14,18             85:3,5,11,15         6,7,8 45:13,       it's   9:20
    28:20,21 29:5        86:2,8,18            20,21 46:4,5,        10:14 11:2
    30:1,16 31:3,        87:4,5,8,11,         10,13 47:7,22        14:11,13 18:1
    6,12,15,20,          14,16,20,23          48:8,9,23            21:13,15
    21,25 32:1,21        88:5,7,8,10,         50:3,9,11,12,        24:12 25:24,
    33:5,9,11            12,21,25             18 51:13,14          25 27:9 30:16
    34:2,11,13,          90:2,3,7,10,         52:5,8 53:11,        31:4 33:6,10,
    21,24 35:2,14        14,19,22,23          13 54:4,5,11,        16 34:12,17,
    36:10,12,17          91:8,16,18,          18 55:5,16,          24 35:3,23
    37:2 38:2,7,8        21,23 92:2,3,        18,21 56:2,17        37:11,24,25
    39:3 40:8,11,        4,5,6,8 93:5,        57:1,12,14,          38:22 40:19
    22,24 41:5,12        15,19,21,22          15,18,19             41:1 42:4
    42:23 43:10,         94:1,3,11,18,        58:2,3,7             43:7 44:24
    20,23 44:1,4         20,25 95:4,8         59:22 60:1,4,        46:9 47:4
    45:1,2,4,7,9,      issue 37:3             5,12 61:4,10,        48:10,15,17
    21 46:5 47:1,        87:15 88:1           22 62:3,4,8,         49:19 50:10,
    12,15,18           issued 63:2,           9,13,21              11 53:1 54:10
    48:7,9,13            3,6 70:7             63:14,15,17,         57:25 59:2,
    49:4,20,21,24      issues 5:7             20,21,24             20,21 60:11
    50:3,6,19,24       it   4:4,23            64:2,3,4,8,          61:11 64:3,11
    51:5,6,15,23,        5:17 7:19            11,21 65:5           65:7,8 68:9
    25 52:3 53:5,        8:25 9:22,23         66:6 67:1,4,         70:21,22
    18,20,25             11:3,13              11,17 68:3,9         71:14 75:5,14
    54:9,11,13           12:11,24             69:2,12 71:2,        76:22,25
    55:11,12,16          13:10 14:11,         3,5,6,7,8,9,         77:11 79:7,
    57:5,11,20           15,25 17:2           13 72:8,12,15        12,24 81:4,9
    58:1,5,7,23,         18:19 19:17,         73:1,5,6             87:17 88:4
    24 59:1,10,          19,21,22 20:6        74:21 75:15          90:16 91:11,
    14,18 60:6,19        21:13 22:5,          76:1 77:1,2,         14 92:11
    61:5,6,8,16,         12,15,20,23          3,25 78:2,10         93:24 94:2,3,
    17,22 62:10,         24:13 25:7,          79:7,8 80:7,         22
    14,17,22             12,20,21,22          11,14,15,18        item   77:15
    63:21 64:3,          26:5,7,12,13         81:14,15,20        its   15:9
    11,23,24             27:11,15             82:6,10,11,          63:4,7
    66:10,23,25          29:16,21             20,21,22,23
    67:4,14,19,20        30:2,5,12,24         84:6,9,10,24
    68:11,12             32:9,11,15,          85:2,22,24



                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 114 of
                                  July 131
                                        16, 2019                                   15

                         16,23 41:3,7,      K -R -O -M -E          89:2,3,15,16,
            J            15,18 42:2,5,        18:22                19,25 90:4,
                         23 43:11,25        Kacou 3:8,10           15,20 91:3,4
  jail    14:8           44:2 45:15           7:20 8:17            92:5,6
    15:6,12 20:20        48:2 49:23,25        9:16,18 10:7,      kiosks 90:5
    22:16 23:21          50:21 51:2,10        16,24 11:5,14      know 4:4,6
    24:6 31:25           52:5,7 53:5          12:5,8,11,24         5:2,14,21 6:7
    48:22 49:6           54:3 55:10           14:1,10,15,17        9:13,19
    50:6 52:19,24        56:6,16,21           23:16,19,25          13:10,20 14:8
    54:24 55:18          57:23 58:4,8,        25:14,18,20          16:1,6 17:16
    57:8 95:9            15 59:9 61:9,        35:22,24             19:10,14,15,
  Jail -wise             21 62:1 65:6         40:11,15             20,21,23
    23:3                 66:16 67:1,18        41:1,5 42:3          21:3,4,9
                         70:9 72:6,24         44:1,3 52:6          22:23 23:7
  jails   15:9
                         73:4,7,9,12          53:6 57:25           24:24 25:11,
  Jamaican               74:12,15,17,         58:7,10 67:3         16 26:11
    80:13                21 75:13,25          70:17 73:2,5,        27:23,24
  Jamie 20:22            76:5,19 77:17        11 74:14,16,         29:13 33:3
    59:2,10              78:16,24 79:9        19,22,24             38:25 39:2
  January 8:8,           80:7,9 83:8          76:2,15,20          41:10,19 43:7
    22 13:1 86:16        84:21,24             77:6 79:10          46:11 47:14
  job 3:16 9:14          86:8,20 88:3,        80:8 84:22          48:3 50:5,17
    47:2 48:24           7,19 89:24           86:10 90:2           52:6 54:12,
    51:22 52:1           91:11,14,17          91:12,16,18          13,16,18
    58:6 59:14           92:22 93:16,         92:23 93:12          55:21 59:3,7
    83:4 84:1            18 95:19             95:17,23             64:1,5 66:9,
  job -related         July 83:15           Keena 91:13            22 67:15,22,
   21:14,15            jump 70:15           keep 14:6              24 68:22,23,
  Jolly 3:14,21        jurisdiction           73:12,23 74:9        24 69:6
    6:22 7:12            61:1                 89:11                70:12,13 71:4
    8:2,10,14,18,      just   6:25          keeps   35:9           72:20 73:14
   24 9:13,17            7:20 8:20            65:5                 74:2 76:17
    10:5,10,13,          11:12 13:21        kept 18:25             83:8 85:7
    16,22 11:1,          14:2,4 22:8          19:2,4 20:4,         89:4,5,20,21,
    12,17 12:4,6,        25:4,11 27:1         6,10 25:8            23 90:25
    9,13,22 13:6,        30:25 38:14          43:3 73:25           91:1,2 92:24,
    17,23 14:2,6,        43:13 47:9           74:1,4               25 93:6,7
    13,16,21,23          50:10 55:24                             knowing 23:6
                                            key 24:22
    16:13,21             57:13 61:12                               88:14
                                              53:2 90:24
   20:11 21:19           75:25 76:8,16                           known 29:5
                                              92:21
   23:10,14,18,          77:15,19,21                               46:9 49:19
   23 24:1                                  Keys 53:2
                         84:20 86:23        kind 61:8,25           80:3
   25:13,15,19           88:4,15                                 knows   13:25
   26:25 28:2                                 82:19 83:23,
                                              25 92:8            Krome 18:16,
    32:24 33:2,
                                 K          kiosk 31:3             17,20 71:21,
   22,24 35:21,
                                              77:11,13,16,         24 72:1 74:7,
   23,25 36:5,17
                       K -E -E -N -A          18,23,24,25          11
    38:19 39:16,
   23 40:2,9,12,         91:13                81:2 88:25



                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 115 of
                                  July 131
                                        16, 2019                                   16

                       let's 8:17           located 49:5            95:14
           L             10:7 23:19         log 19:17,18,          maintains
                         24:2 33:24           23 25:8,9              34:3 37:19
  language               38:7 40:15           34:20 62:10,          65:5
    40:11,12 90:2        53:6 67:19           14,17 70:22,         maintenance
  last   56:1            69:18 77:6           23,24 71:1             13:2,15
    59:10,12             81:16 83:15          72:8 73:17,20        major 3:3,9,
    74:23                86:10,12 89:2        75:7 76:23,24          17 33:22 38:3
                         92:14                89:11                  40:10,16 53:9
  later 54:11,
    14 76:6 90:20      librarian            log -in       19:12,     58:11 91:18
                         84:4,7,11            16                   make 6:1
  launched
                         86:3               logically                13:21 38:15
    50:20
                       library 82:7,          66:24                  40:25 41:21
  laundry 34:19
                         8,12               logs   32:16             42:6 44:17
    79:3
                       license 29:12          86:16                  46:24 55:19,
  law 49:8,12
                         47:8,10            long 15:14               24 71:9,25
    82:7,8,11
    84:4,7,11          lieutenant             37:14,15               77:21 79:23
    86:3                 36:24 37:6,9         39:19 50:10            88:5 90:11
                         39:9,11,20         Longer 4:9             makes   11:3
  lawsuit 59:6
                         40:7,20,21         look 50:4               28:14
  leaves   15:12         41:20,22             51:15 52:11          making 91:17
  legal   5:12         lieutenants
    81:21 82:12                               53:17 67:16,         man 91:15
                         39:24 41:13          17 73:5 90:6         manager 59:15
  legality               95:13
    92:15                                   looking 14:17            93:8,10
                       like 8:25              68:14                manner 39:21,
  let   5:21 6:6         23:23 25:10
    8:25 9:21                               looks   64:11           25
                         32:2 33:20         lot   34:15            manually 32:6
    10:17 11:14          41:9 58:11
    12:1,11,24                              loud 9:1               many 4:1
                         64:11 84:7
    13:10,13                                lunch 25:5             March 83:15
                       limit 8:12
    16:11 17:17,         14:5 51:22                                mark 76:15
    23 21:3,16                                        M             77:6
                       limited 8:9
    23:17 28:20                                                    marked 16:12
                         10:12 43:22
    30:10 36:17                             Madam     72:24          70:18 76:21
                         46:19
    42:7,9,13                                 84:21                 77:8
    44:17 50:23        limits 8:16
                         10:19 51:18,       made 48:2              Master     22:17
    52:6 53:3,8                               55:20 62:14          matches     60:7
    55:9 56:19           20
                       line 85:1              71:7,8               matter     11:10
    57:3 60:10                                                       12:18   45:21
                       list 46:22           Magistrate
    61:6,22 62:15                                                    56:18   57:25
                         63:21 64:6           17:11
    63:2,18 64:25                                                    70:19   81:9
    65:14 68:5           72:18              maintain
                                              15:11 31:15           86:1
    69:7 70:4,15       litigation
    71:25 72:6           3:11               maintained             matters    8:7,
                                              15:21 18:16            19,21
    75:11,17           little 18:3
    76:15,16             88:8                 35:8 37:15           may 6:1 11:7
    78:24 86:5                                63:21 65:7             22:25 30:22
                       live 79:22
    89:24 91:20                               72:21 73:20            87:4,23
                       local 72:22
                                              74:7 76:12
                         73:22


                                U.S. LEGAL SUPPORT
                              www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 116 of
                                  July 131
                                        16, 2019                                   17

  maybe 4:9,10,          67:16 68:5           56:5 57:18           6,10,13,15,
    11 11:15             69:7 70:4,10,        66:23                16,17,21,23
    66:11                15,16 71:25        mind 5:16 9:1          16:13,21
  MCSO 5:8,10            72:6 75:11,17        26:20                20:11 21:19
    13:14 15:5,8,        76:15,16 86:5      minute 44:17           23:10,14,16,
    11,20 19:13          87:7,11 89:24      misclassified          18,19,23,25
    20:12 21:10          90:3,4 91:20         80:12                24:1 25:13,
    23:7 26:15,          93:20              missed 80:7            14,15,18,19,
    19,20 27:3,19      mean 5:10                                   20 26:25 28:2
                                            missing 35:21
    29:22 31:15          22:25 40:13                               32:24 33:2,
                                            mistake 80:18          22,24 35:21,
    35:13 36:14,         52:14 57:2
    15,19,21 40:1        58:17 70:6         misunderstood          22,23,24,25
    41:13,24             73:9 85:12           19:18 23:14          36:5,17 38:19
    43:2,10 46:23        87:2 92:22         MNI 22:18              39:16,23
    47:15 48:6           93:8,22              24:8,14,15,20        40:2,9,11,12,
    51:8 52:14         meaning 49:5           25:1,5,23            15,16,23
    58:13,20 60:7        54:10 71:19,         26:2 50:3,15         41:1,3,5,7,
    62:6,19,22           20 73:22,23          51:9 54:13           15,18 42:2,3,
    63:4,7 64:6        means 54:4,5         module 25:24,          5,23 43:11,25
    72:19 73:21          77:3 88:18           25 90:8,9            44:1,2,3
    86:15,24           meant 40:14          moment 11:11           45:15 48:2
    87:25 89:9,11                             17:17 18:23          49:23,25
                       medications
  MCSO's 8:7,21                               50:14 93:12          50:21 51:2,10
                         6:18
    12:25 43:14                             Monroe 5:10            52:5,6,7
                       Medina 83:1,                                53:5,6 54:3
    71:10                                     15:8 70:23
                         2,3,6,11,24                               55:10 56:6,
  me 5:21 6:6                                 74:17,20
                         84:14,20,23                               16,21 57:23,
    8:25 9:21                                 76:23
                         85:2,6                                    25 58:4,7,8,
    10:17 11:1,14                           more 18:3
                       Medina's 83:4                               10,15 59:9
    12:1,8,11,24                              37:20 40:24
                         84:1                                      61:9,21 62:1
    13:10,13                                  43:12 49:10
    16:11 17:13,
                       member 23:21           50:22 56:19          65:6 66:16
    17,23,25             38:11 51:8           58:5 62:3            67:1,3,18
                         52:2                 72:14 95:17          70:9,17 72:6,
    21:3,16,23
    23:17 25:15        members 24:5         most 4:3,25            24 73:2,4,5,
    26:6 28:3,7,         46:17 51:18          31:10                7,9,11,12
    20 30:10,23          52:20                                     74:12,14,15,
                                            mouth 73:12
    31:18 33:9,10      memory 4:7                                  16,17,19,21,
                                            move 14:22             22,24 75:13,
    35:22 41:1,4,      mention 7:21           15:3 69:18
    9,11 42:6,7,       mentioned                                   25 76:2,5,15,
                                              77:6 81:16           19,20 77:6,17
    9,13 44:17           43:13 51:21        mr 3:8,14,21
    50:8,23 52:6,        77:18                                     78:16,24
                                              7:20 8:2,10,         79:9,10 80:7,
    10 53:3,8          merge 18:2             14,17,18,24
    55:3,9 56:19                                                   8,9 83:8
                       merged 18:12           9:13,16,17,18
    57:3,4 58:8,                                                   84:21,22,24
                         19:7 21:1            10:5,7,13,16,
    11,18 60:10                                                    86:8,10,20
                       midnight               22,24 11:1,5,        88:3,7,19
    61:6,22 62:15        52:24,25             12,14 12:4,5,
    63:2,18                                                        89:24 90:2
                       might 7:1              6,8,9,11,13,         91:11,12,14,
    64:11,25             17:13 23:16          22,24 13:6,
    65:14 66:21                                                    16,17,18
                         38:24 55:14          17,23 14:1,2,


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 117 of
                                  July 131
                                        16, 2019                                   18

    92:22,23           needed    62:10,       39:14 43:18        notate 82:6
    93:12,16,18          17                   44:2 45:5          notification
    95:17,19,23        needs 33:19            54:6 58:25           17:10 28:25
  Ms   31:17,19,         80:19                68:15,17 75:3      notify 22:8
    20 32:3 34:2       never 7:9              77:22 79:14          57:15 62:9,16
    37:19,22 38:6      new 44:11,14           81:1,10 92:7,      now 7:25
    39:3 95:20           86:8                 12                   77:19
  much 58:5            next 76:18           nomenclature         number 7:20,
    79:11 90:6           81:17 82:13          86:24,25             25 9:21 16:12
  must 15:21           nice 91:14,16        none 10:14             17:18 27:7,8,
    39:25              no 3:23 4:7          normal   37:18,        9,19,21
  my 3:10 5:20           5:5,9,13             22 63:22             29:15,18
    8:15,18 11:2         6:11,20 9:6        not 6:2 8:3            30:10,14
    13:7,10              10:18 12:5,9,        9:15 10:12,          32:9,15 33:18
    14:15,16             20 14:13             15,25 11:10,         42:10 47:10,
    17:12,23 24:1        19:10,14 21:4        19 12:18,23          19 53:4,8
    25:16 33:9,10        23:6 24:21           13:9,20 14:13        60:10 63:18
    48:4 58:6,8          25:11,18             18:15 19:6,          67:16 68:8,
    67:14 73:12          27:17 28:1           10,15,16,21          12,16,18,21
    91:12,18             29:24 35:14          20:8,9 21:22         70:17 72:11,
    95:7,12              36:9 37:4,13         24:12 25:14,         12 73:18
  myself 11:15           38:2,5 39:6,         15 26:23,24          76:18,20
    76:6                 22 40:7,21           32:20,24             77:7,9 80:5
                         41:3 45:6,8          33:16,17             81:16 86:6,
                         46:1,16              34:12,20 35:1        12,13,19
           N                                  36:13 38:2,17
                         47:15,17,21                             numbering
                         48:2 51:16           39:19 40:15          7:23
  name 3:10,13
                         52:7,22 55:8,        41:1,12,24         numbers
    21:9 22:17,22
                         15,17 56:13          42:4 43:19,22        32:11,12
    23:3 24:23
                         59:4 60:9            44:14 45:15        nurse 28:12,
    29:4 59:10,12
                         61:5,6,23            46:25 47:14,         14
    64:14 67:2
                         62:5,22,24           25 49:3 50:9
    69:12,20
                         63:12,13,15,         51:11,16,18
    91:10                                                                 0
                         17,23 65:13          53:2 54:22
  national 74:8                               55:16 58:4,6,
                         66:15,25
  nature 4:18,                                7,8,18 61:11,      O'CONNELL
                         67:19,20
    22,24 38:10                               13 62:18            46:22 59:13
                         68:4,12,19
    39:1 82:9                                 63:5,10,15,16        93:9
                         69:4 70:14
  necessarily            73:2,16 74:16        65:3,7 66:16       oath 6:15
    21:22                76:11 78:6,          68:20 72:11        object 89:24
  necessary              11,15 84:13          73:9 77:12         objected 8:10
    33:18 37:7           85:11 87:7           78:10 79:10          12:22 52:9
    39:12 56:25          88:14 89:10,         80:22 81:23        objection 6:3
    87:19                13 94:10,25          82:21 85:12,         8:14,16,24
  need 6:6               95:2,17              19 86:23             9:17 10:13,
    21:3,4 33:22       nod 5:23               87:8,18 89:11        17,22 11:2
    79:1 86:8          nodded 4:17            91:16,17             13:6,17 16:21
    88:17                18:18 26:1           92:20 93:17          21:19 28:2
                         35:5 38:1            94:10 95:2,19        38:19 39:16,


                                U.S. LEGAL SUPPORT
                              www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 118 of
                                  July 131
                                        16, 2019                                   19

    23 40:23             43:3,5,8,14,         28:21 29:23          29:8,11,14
    41:15,18 42:2        25 44:5,6,10,        47:14,22             31:8 32:15
    43:11 48:2           12,18,21,23,       officers               34:16,24
    50:21 51:10          24,25 45:1,6,        21:16                35:10,19
    54:3 56:6,16         9,12,16,21,25      official 3:12          36:3,13 37:11
    57:23 59:9           46:5,8 47:6,       oh 23:2 26:8           38:4,17,20
    61:9 65:6            18,21,23             30:23 35:24          39:20,24
    66:17 67:18          48:17,19 49:6        41:7 42:13          41:22 42:14
    72:24 77:17          50:15 51:22          44:16 59:17         43:2,3 44:24
    88:19                53:18 54:17          76:2 84:18          45:2 47:4,10
  objections             55:3,8 56:18         94:19,21            48:17 49:18,
    6:1 11:8,9           57:6,13,16,25      okay 6:5 7:20          20,21 51:18,
    42:6                 59:3,10 61:8,        8:17 9:9,21,         22 53:17,25
  obtain 67:11           17,18,19,25          24 12:4,14
                                                                   54:9,13,25
    82:14                62:6,14,17,          13 :12 14:11,
                                                                   55:12 58:2
  obtainable             18,20 63:4,5,        23 ,25 15:4
                                                                   60:8,11
    92:20                9,10,11,13,          16 :25 17:3,22
                                                                   65:14,15 66:3
  obtained               22,25 64:9,24        18 :23 19:2,12
                                                                   67:1,3 68:9,
    47:12 67:9           65:12 66:13,         20 :3 22:15
                                                                   25 70:7 71:17
    91:6
                         19 67:8,10,          23 :12 24:10
                                                                   72:13,15,18,
                         11,14,19,20,         29 :22 30:15
                                                                   22 73:17,20,
  obtaining                                                        21 75:7,19,24
                         23,24 68:3           31 :2,3 33:2
    47:18 85:19
                         69:2,12,15           41 :20 42:13,        76:3,10 77:6
  occasions              70:19 71:5,6                              79:24 80:2,6
    70:8                                      16 ,18,21 43:1
                         72:8,18,22           44 :3,5 47:4         81:16,17
  of   3:17 4:18,        73:21,24,25                               82:12 85:1,18
    22,24 5:8,10,                             48 :4,6 49:20
                         74:10 75:4,5,        51 :2,25 53:13
                                                                   86:13 87:25
    12,20 7:6,18,        23 76:7,9,17,                             88:20 90:6,24
    22 8:14                                   54   :9 55:6
                         24 79:23             56   :18 57:13,
                                                                   91:18,23 94:5
    10:12,14,20          80:21 81:6,9                            once 33:7,12
    11:1,19,20,24                             20    58:13
                         82:9,19              59   :23 60:14       38:6 57:5
    12:2,17 13:2,        83:11,19,23,                              58:1
    3,15,22 16:6,                             62   :14 65:21,
                         25 85:17,19,         22    66:2 68:7,   one 7:3,4,6
    10,22 17:12,         20 87:5,10,11        11    69:1,8,18,     17:17 18:4,13
    13,18,19             88:14,16             19   70:3 71:16      20:14 32:19
    18:2,9 19:4,6        89:11 90:22          73   :19,20          35:14,17
    20:8,9,18,23,        91:21 92:5,9,                             37:20 49:10
    24 22:23                                  77   :15 78:7
                         14,15,21                                  50:14,22
    23:6,10 25:8,                             79   :15 80:9,10
                         94:12 95:9,          82   :1,8 83:13,     51:21 53:18
    23 26:23,24          11,12                16    86:5,22        59:2 62:3
    27:3,16,19,21      off   17:12            87   :14 88:23       68:13 72:14
    28:4 29:4,6,         33:19 34:19          90   :22 91:5        75:5 76:18
    8,23 30:1            72:7                 92   :13 94:3        84:19,20
    31:25 32:1,21
                       office 4:4             95   :17             86:18 93:12
    33:3 34:13,          5:11 15:8
    14,15,19,21,                            on     7:17 8:12     ones 79:21
                         16:7 20:15           10   :11,19,20     only 10:2,4
    22 35:17             49:4
    37:5,18,22                                11   :10 14:19,      11:24 12:2,
    38:9,10 39:1,      officer                22    15:2,3         15,18 18:13
    18,21 40:1           23:12,13             23   :1 25:8,9       35:14 66:2


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 119 of
                                  July 131
                                        16, 2019                                   20

    72:13,16             13:4 18:24           11,13,17 93:2        27:19 52:20
    73:22 74:17,         26:2 27:24         paragraph            pertain 18:5
    19 75:5              28:7 35:12           17:20 30:19,       pertaining
  open 56:19,24          37:18,22 38:9        25 75:20             81:21 86:14
  operations             44:21 45:6,9,      part 18:9            Peter 3:11
    31:25                10,14,16,17          19:16 25:23          80:24,25
  opinion 81:8,          47:21,25 51:9        31:10 91:18        Philadelphia
    9
                         52:1 53:20         particular             80:16
  opposed 75:9           60:2 61:17           85:9,21            phone 33:9
                         67:14 73:25        parties 3:2
  option 81:4,6                                                  phrase 12:11
    88:1               otherwise            patrol 23:1
                         5:21 66:24                              phrased 51:13
  or 5:12,23                                patrol -wise         phrasing 57:3
    6:18 7:1           our 14:10              22:22,25
                         23:10                                   physical
    10:20 11:15                             pause 9:9              17:10 20:4
    12:2 13:20         out   6:21,23,         17:21 31:1
                         25 7:1 9:1                                22:11 31:7,8
    18:2,9,15                                 50:14 60:13          45:2 48:10,13
    19:16,21 20:9        12:5,24 18:19        62:11 75:21
                         33:11 41:12                               49:20,22
    21:16 22:8                                93:13                50:1,6 53:11,
    23:21 28:21          57:11 59:22
                                            pay 58:2               14,24 54:9
    29:8,21              61:16 64:21
                         66:10 91:19,       PD's 4:4               59:21 91:20,
    33:13,16                                pending 6:8            23,24 92:8,9,
    34:12 38:2,7         23 92:13,18
                         94:14,16,20        Pennsylvania           16
    40:4 41:12,16                                                physically
                         95:3,5,6             80:16
    45:14 46:2,19                                                  22:13 30:8
    50:9,20 51:9,      outlet 87:22         people 21:9,
                                              10 23:24             32:14 35:10
    18 52:3 54:1       over 5:17
                                              46:19,21             57:14 71:24
    57:7,18 60:25        28:17 33:10
                                              54:22,23 66:2        72:1
    63:8,13,24           38:12 39:18
    70:22 72:21          52:25 73:5           95:11              pick 90:11
    73:21,23 75:7        87:18              perhaps              picks 90:11
    78:13 79:2,16      own 24:18              23:16,22           piece 7:18
    80:22 81:16                             permission             85:19,20
    87:16 88:1                                26:8 82:11         pile 75:14
                                P
    91:5,21                                 permits 26:16        PJGBJ 77:10
  order 19:24          p.m.    10:9         permitted            place 29:8
    22:6 44:22           33:25 53:7           11:2                 43:5 44:6,18,
    90:7                 86:11 95:24        person 7:6,13          23 46:8
  ordered 95:21        pack 76:17             15:9,11 20:14        50:15,23 53:5
  ordering                                    37:18 48:23          54:17 63:11
                       page 8:3,5                                  67:19,20
    95:22                17:17 42:14          49:4 57:14
  Orders   16:7,         65:14,17,18
                                              66:6,8 82:10       placed 10:19
    14 27:9,12           68:25 75:18        person's               53:25 60:6
  ordinary 13:3          76:7 80:6            48:24                62:5
  original               81:16,17           personal             placing
    81:20 83:21          82:13 85:1           26:17,22             60:15,17,20,
    94:23                86:13,20           personnel              23 61:2,7,12,
                                              15:20 21:17,         24 62:2
  other 5:12,17        paper 7:18
    6:18 9:5 10:5        31:7 92:10,          20,23,24



                                U.S. LEGAL SUPPORT
                              www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 120 of
                                  July 131
                                        16, 2019                                   21

  plaintiff              16 95:15           printed              Production
    3:10 23:11         port 28:11             77:11,24,25          86:13
    59:5               portion 11:24          90:14 91:7         program 82:1,
  plaintiff's            12:2 75:23         prior 20:18            4 83:18,19
    70:18 76:21          76:7,8             privately            programs 82:6
    77:8               portions               76:6                 83:5 91:9
  please 3:12            11:19,20           privilege            prompt 51:14
    5:16,21,23         position               11:9               proper 11:2
    6:6 8:1 9:7,         10:11              privileged             87:21,22
    16 10:8,25         positions              10:14              properly
    13:10 14:12          47:2               probably 9:14          12:12
    15:7 17:17,20      possession           problem 40:19        property
    18:19 21:16          83:7,10                                   28:17,19
    25:14,15,20                             procedure
                       possibility            23:18 31:11        provide 6:18
    26:18 28:9
                         66:23                58:23,24             46:22 51:7
    30:10,19
                       possible               59:1,3,5,16,         58:13,20
    53:6,8 60:12
                         18:19 37:8,          18 87:21           provided 5:11
    62:8 63:18
                         24,25 38:22          93:14,15,21,         57:20 85:17
    65:16 70:19
                         82:16 85:15          22,24 94:3           94:11,25
    75:14,20
    84:22 86:7,14        88:10,12             95:3,19            public 35:17
    93:12                90:3,19,23         Procedures             62:19,23 64:8
                       potential              30:11,18,21,         66:11
  pleasure     8:18
                         51:25                22 53:10           pull 22:5,8
    24:1
                       potentially          proceeding             25:21 35:18
  point 30:22
                         51:22                5:12                 43:6 51:14
    42:14,17,19
    45:24 53:3         practice             proceedings            64:20,21
    60:12,19 62:8        56:18 61:6           3:1 4:18,22,       pulled 66:9
    65:14 68:5         practices              24,25              purpose 92:14
  pointing 12:5          13:1 40:4          process    11:3      put 34:16
    80:5                 56:14                28:8,22              39:1 71:23
                       prefer 46:14           36:15,19,21
  points 53:17
                         48:9                 47:16,18
  policies                                    57:4,6,21                    Q
    13:1,14            prepare 7:14
                       prepared 9:11          61:5,6 71:21,
    15:20,23 16:2                             23 77:14           qualifies
    40:4 56:8,11         12:14,25                                  34:25
                         13:13 14:7           82:12 85:9
    65:10                                     90:22 92:9         qualify 33:16
  policy 15:24         present 3:2                                 36:4
                         8:8,22 13:2        processed
    26:15,19,20,                              40:1 77:12,16      question 5:22
    24 27:3,6,11,        86:16                                     6:4,8 7:13,16
                       presume 66:22        processes
    14,16,18,25                                                    8:15,20 9:20
                         92:3                 33:13
    30:11,18,20,                                                   11:12 12:4,6,
    22 34:24 35:2      pretty 33:6          processing
                                                                   21 13:7,10
    37:2 38:2                                 39:21 79:17
                       previously                                  17:23   19:18
    39:3 41:13,24        7:7                produce 86:14          23:15   25:11
    43:10,14                                  92:19                26:13   31:14
                       print     89:17,
    47:15,18             18
                                            produced     59:5      33:11   40:18
    53:10 60:6                                77:23                45:2,15 48:4
    62:22 79:4,6,


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 121 of
                                  July 131
                                        16, 2019                                   22

    51:12 52:8         really 38:24           18:4,25             13:3,15 86:15
    55:10 56:24          51:10 89:25         20:20,23             87:15
    58:5 61:20         reason 6:17           21:1,3,23           relating 8:7,
    66:5,13,16,          18:12 41:5          22:1,4,6,16           21
    19,20,21             50:13,18            27:4,20 35:17       release 18:2
    67:1,14 73:2         51:25 67:20         48:22 52:18,         20:4,7,19
    74:22,23 76:8        68:11,20 69:4        19,20,24            22:16 44:13
    83:9 84:2,18         85:5                 54:20,24            46:5 62:21
    85:1,14,19         reasons 55:1           55:13,19,20        released
    90:1 93:18         recall   27:16         57:9 59:15,24       18:11 19:8
  questions              51:23                60:7 62:19          20:2 60:4
    5:16,20 6:9        receive                63:4 64:8          relevant 10:6
    7:6,17 8:13          41:13,16,17          66:11 72:22
                                                                 religious
    9:14 10:5            57:21 58:2           73:21,23,24,
                                                                   84:5
    12:7 53:11,          83:20 84:8          25 82:16,19
                                              84:6,7,9,11        relinquishing
    13,23 95:18        received
                                              85:4 93:10          28:18
  quick 10:7             52:2,3 57:5
                                              94:6,24            remember 4:18
  quickly 52:16          72:19 81:14,                             5:2 87:17
    70:15 75:11,         15 86:15           rectified
                                              80:19               92:4 94:10
   20 86:5             receivers
                                            refer 9:21           remind 25:15
  quite 51:12            33:7
                                              16:11 17:17        remove 60:1,4
  quote 80:12          receives
                                              30:10 42:9,        removed
                         33:12 40:20                              59:24,25
                                              14,21 53:8
           R             41:23 57:8                              repeat 11:15
                                              60:10 63:18
                       recent 4:7,25          68:5 69:7           17:23 31:14
  raise 5:7              83:8,9               75:8,11,17           73:2
    11:7               recently 4:3           86:5               repeating
  raised 6:3             83:6               referred 24:2          8:20
  Ramsay 3:11          recess   10:9         44:14               rephrase 8:25
    11:17                33:25 53:7         referring             11:15 12:1
  rather 5:23            86:11                7:25 16:16,         21:16 26:19
    81:17              recognize              19,22 18:17         42:7 43:12
  read 7:16              70:20,22            21:1 44:4            55:9 56:19
    9:1,7,9,22,23      recommendation        49:9 73:8,14,        58:11 61:6,11
    17:20 30:19,         28:14                17                  62:15 63:3
    24 39:1 60:12      record 3:13          refers   11:24        64:25 70:4
    62:8,13 67:2,        5:24 7:21            67:24 77:25         78:11 88:4
    17 72:25             8:21 10:25         regarding             91:20
    74:23 75:20          17:25 18:9           13:2,14 15:21      rephrasing
    76:8 80:5            41:22 48:6,8        27:3 44:5            20:13
    84:24 85:1           72:7 77:9           47:6 52:17          report 28:16
  readily                87:25 93:23          56:9 63:8,11        37:10 64:11,
    24:12,14           recording              72:8 78:1            21
    25:2,6               13:2,15              81:21              report -writing
  reading 12:17        records 5:8          regular 38:4           28:16
    62:11                8:7 15:5,9,        relate 8:8,23        reporter
  reads    34:14         11,16,21           related 11:9          5:18,24 18:21
                         17:15,19,24                              72:25 84:21


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 122 of
                                  July 131
                                        16, 2019                                   23

    95:22              requiring            review 38:3            93:23
  reports                81:21                43:6 95:20         sally 28:11
    64:16,18,19        respect 9:11,        reviewed             same 7:23
  represent              24 10:4              37:17,21             17:18 18:1
    3:10                 12:15,25 13:4      right 5:3,14           37:17 41:18
  represented            26:21 37:6           6:14,17 8:6          58:16 69:24
    3:18                 38:2 43:14           10:7,10 12:24        70:6,7 95:19
  request 31:6,          54:21 55:13          14:4 15:25         save 13:10
    9 32:7 34:17,        56:14 57:4,6,        21:5 28:3          saw 79:7,8
   23 35:16,17           21,22 58:14,         29:7 30:16         say 8:15
    38:7 46:24,25        22 62:15,22          32:24 39:15          10:24 11:1
    64:6,8 75:19         65:10,11 76:7        40:25 42:9           14:24 15:7
    78:21,22,25          93:14 94:11,         47:6 56:3,6,8        21:16 24:2
    79:1,3 80:6,         25                   67:12,23             26:18 30:4
    8,11,22            Respectfully           68:8,9,25            33:9 36:1
    81:12,20             14:13                69:9 71:10           37:20 38:7
    82:1,4,9,19        respective             72:5 75:17           40:14 45:8
    83:20,21             62:9,16              76:5 77:6            49:10 52:14
    84:15 85:9         respond 37:7           80:11,21             55:18 56:17
    86:13 87:11,         38:13 39:12          81:16 85:17          58:10 62:3
    15 88:1,16,21        57:24,25 58:1        86:6 92:6            66:25 72:14
    90:8,9,11,12       responding             93:21 95:17          73:14 76:2,4
  requested              37:6 57:7,22,      right-hand             77:1,3 79:12
    11:25 66:8           23 63:2,3,6          53:17 60:11          84:18 92:14
  requesting             79:4,16 84:14        75:19              saying 20:3
    79:2               response 58:3        road 23:1              25:5 44:17
  requests               62:15              role 48:24             66:22 86:2
    18:8,15 35:15      responses              49:2                 87:5 89:23
    70:23 74:3           86:17              roles   31:24        says 52:10
    76:22 78:1,        responsibiliti       room 28:16             53:13 62:9
    17,18 79:4,        es   37:5 47:4       rover 30:3,4,          68:3 77:2
    16,17 88:11          51:22 84:1           5 57:19              80:14,15,18
    89:2,3,11          responsibility       rules   5:15           81:20 82:11
    92:6                 37:9 38:9            11:6                 84:6 86:14
  require 47:2           52:1 57:6          run 45:20,21           93:20
    60:15,17,23          83:19 85:8,20        46:15,17           scan 19:11
    61:2,7,13          responsible          runs   46:12,13      scanned 18:12
  required               20:21                                     19:25 20:1
   27:20 28:21         retain 27:20                                93:3
    38:3 43:15,19                                    S
                       retention                                 scheduled
    61:5,17,24           27:3,25 95:15                            7:2,3,4,8
    62:6                                    said 5:19
                       retrieve               6:10,12 10:15      scope 13:22,
  requirement            90:19                                     23
                                              13:9 18:24
    53:25              retrieves                                 screen 70:21
                                              32:3,4 34:2,
  requirements           30:3                 11 36:22 42:7      screened
    39:18,20           retrieving             61:14 77:12         28:11
  requires               90:22                84:20 88:25        screwing
   41:13 60:20                                91:25 92:1,2        40:9,13,16


                                U.S. LEGAL SUPPORT
                              www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 123 of
                                  July 131
                                        16, 2019                                   24

  Sean 3:11            sense 48:2           sheet   29:1         slightly
  search 23:3          sent 49:13             38:21               26:20
   24:25 46:12,          59:22 74:11        sheriff 3:11         Smartcop
    15,18 89:18,         79:18 82:1,6,        11:16 14:20          21 :5,8,11
   24 90:23,24           10,16 84:9           15:3                 25 :23,25
    91:24 92:15,         85:2,24 86:3       Sheriff's            so   3:9 5:16,
    21                 sentence 18:2          5:11 15:8            24 6:10,12
  searchable             53:25 62:9,16        16:7                 7: 25 8:6 9:2
   21:2 24:20,21       separate             shift   30:2           10 :10 11:14,
    89:3 93:5            11:10 70:5,8         36:24 37:5,9         15 12:24
  searches 91:3          74:16 92:4,5         39:9,11,20,24        13 :19 14:4,18
  searching            separated              40:6,20,21           16   :11 17:3
    53:14                74:19                41:13,20,22          18   :23 22:6,13
  second 16:13         separately           shock 25:19,           23   :13,19,20
    28:20 42:19          18:25 72:21          20                   24   :2,5,8,16
    62:8 72:6            73:21 74:1         shook 13:8             25   :4 26:8,24
                         76:13                87:9 89:22           27   :11 28:7
  section 49:6
                                              93:1                 29   :10 31:3
    93:24 94:18        sergeant 30:7
                         54:1               shot   70:21           32   :3 33:10
  Security                                                         34   :1,17 35:7
    17:19 29:15,       serve 57:12,         should 7:21            36   :14 38:6,14
    17 47:19             14                   8:10 10:24
                                                                   39   :7 40:6,19,
  see 14:25            service 79:1           12:22 14:24          24 41:22
    16:16 19:24          94:7,14,16,          21:16 23:22
                                                                   43 :10 44:16,
    23:3,5 30:12         17,18 95:2         shouldn't              17 46:23
    34:15 40:23        services 32:2          34:17 51:11          47   :4,14,15
    42:11,19             71:11,20           shows   70:10          48   :6 51:4
    52:11 53:11          82:2,4             shut   73:12           53   :3,22 54:9
    64:23 65:22        set   10:20          side 53:17             55   :5,25 56:23
    68:9,16,18           34:13                75:19                57   :3 58:1
    69:2,9,12,15,      seven 15:15          sign 25:7              59   :23 60:6
    20 70:1 77:25        37:16,17                                  61   :16 64:21
                                            significant
    78:2 79:10         shared 35:12                                65   :22 66:24
                                              23:8
    80:11,18,19          49:8,11                                   67   :14 68:20
    81:17,20,24                             simpler 58:5
                       she 20:23            simply 8:20            71   :8,16 72:8
    83:15 94:21                                                    74 :3,22
                         31:21 32:3,6,        20:12 65:8
  seeking 12:9           9,10,11,12,                               76 :12,16,17
                                              66:25
  seem 51:23             15,17 33:14,                              77 :3,12 78:4,
                                            since   56:1
  seen 63:19,            15,18,19                                  12 79:10,11,
    20,21                                   single 62:12           12 ,15 80:21
                         34:6,8,11,12,
  segregate                                 sir 16:5,18            81 :16 83:18
                         14,20 35:9,14
    73:24                                     19:14 27:13,         84 :11,14,24
                         38:9,11,24,25
                                              23 28:9 34:5         86   :12,23
  selects 81:4           39:1 83:5,6,
                                              48:20 65:13,         87   :14 88:10,
  send 26:16,21          13 84:4,24
                                              25 66:15             15   ,21 91:5
    33:19 34:18          85:11,22,24
                                              70:11 71:21          92   :13,18
    63:4,7,14,15,        86:2,3,4
                                              89:4                 93 :14 94:3,25
    16,17 85:5         she's 32:2
                                            skip 8:1               95 :8,9,12
    90:12,13             34:18 49:3
                         84:4 85:4


                                U.S. LEGAL SUPPORT
                              www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 124 of
                                  July 131
                                        16, 2019                                   25

  Social 29:15,          90:23              state 3:12            62:17
    17 47:19           specifically           53:18 54:2         sufficient
  socks   34:17         13:4 23:13            66:3                50:18
  some 13:11            30:11 37:19         stated 3:9           suggest 40:14
    21:13 23:16         39:4 42:14            10:10 39:7,8,      suggested
    39:18 45:24         44:8 52:16            11 61:12            87:20
    64:20 92:5,8        53:10 54:14           67:5,8 74:3        suggesting
  somebody              68:8 70:4             77:15 89:14         25:18 87:12
    22:22 35:15         75:17 82:7          statement            suggestive
  somebody's            85:23 86:12           14:21 83:23,        40:11,12
    22:9                 92:16                25
                                                                 summarized
  someone 67:6,        specify 11:19        states   80:12        38:24
    11 85:24           spell 12:24          stating 50:19        summary 29:6
  something              18:19 64:12        stay 18:5            supervisor
    17:13 24:24        spite 11:1           stays   18:4           85:4
    34:17 45:12        spreadsheet            28:15              support 32:2
    56:1 58:2            31:17,19           step 33:11           suppose
    64:19,21 79:1        32:4,16,18,22        76:16               50:23,24
    85:22                33:3,6,19          step-by-step          91:19,20,21
  sometimes              34:4 35:15           28:3,5 57:5          92:13
    33:17                36:8 38:18         still   83:21
                       spreadsheets                              supposed
  somewhere                                 stop 28:20            12:23 81:12
    49:25 79:7           34:1 35:7,12         72:6 84:24,25        82:8
    93:23                37:15,21 38:4
                                            strictly 58:3        sure 8:3
  son 33:10,22         stab 32:19
                                            structure              13:21 27:8,15
  sorry 16:10          stack 79:7             49:5 61:22           33:6 36:2
    20:23 26:11        Stacy 83:3,4,        structured             38:15 39:17
    30:23 33:9           6,11 84:1,14,        87:18                41:21 44:17
    40:13 41:7           20,23                                     47:1 50:9,23
                                            stuff   33:18
    42:5 57:1          staff 23:21,                                52:23 62:4
    61:21 62:11          23 24:5 35:13      subject 12:18
                                              52:4 55:11           71:25 77:21
    72:24 74:12          38:9,11 44:8                              84:3 85:12
                         46:14,17 50:7        66:3 87:14,23
    80:9 88:9                                                      88:5
                                              91:21
  sort   92:5            51:8,18 52:1,                           Sweeney
                         14,20 62:6         submission
  source 45:6,9                               31:16                20:22,24
    47:21 67:8,10        89:9 95:7,8,9                             31:23 32:1
                       stand 42:23          submit 28:22
  sources 44:21                                                    34:3
    45:14,16             76:5               submitted
                                              29:25 30:1         sworn 3:4
  speak 5:17           standard                                    23:23,24
                         43:6,20,23           33:13 49:15,
  speaking                                    17
                                                                   24:4,5,8 25:2
    10:16 58:3         standards                                   46:15 56:9,14
                         43:2,13            subpoenaed
    59:8                                                           57:6,21
                                              7:9
  specific             start 4:14                                  58:14,21
                         11:14 28:18        subtopics              59:19
    10:19 16:25                               12:2
    18:3 23:20           56:24                                   system 7:24
    37:2 39:17,20      started 11:18        subtype 82:16          8:22 19:12,
    40:7,21 46:24      starts 28:18         such 26:24             16,23 22:24
    52:20 57:20          60:20                37:6 41:16,17        25:9 31:12,16


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 125 of
                                  July 131
                                        16, 2019                                   26

    32:8               testimony              40:5,8,11,12        4,20
                         5:11 6:19            41:2,5,13,24       that's 9:15
                         14:19 15:2           43:5,14,22           10:16 11:5,9
           T
                       than 4:9 5:23          44:5,18,22           14:10,21
  take 5:18 6:9          13:4 37:18,22        45:8 46:19           17:12 18:4,7,
    10:7 32:19           45:6,10,17           47:7,8,12,20         8 19:17 20:5
    33:24 34:19         52:1                  48:2,3,11,13,        23:11 31:7
    53:6 57:15         thank 8:17             23,24 49:4,7,        36:13,22
    86:8,10 87:10       9:18 14:1             10,11 50:8,19        38:12 40:19
    94:6,23 95:20        16:11 20:25          51:14,15,23         43:22 44:1
                         23:25 35:24          52:1 53:1,25        45:15 48:11
  taken 3:24
                         42:9 74:24           55:6,11,12          49:2 51:2,11,
    10:9 33:25
                         76:15                56:8,19 57:7,        16 53:2,9
    53:7 71:24
                       that   3:22            19,21 58:10,         57:17 58:3,4,
    86:11
                         4:4,9 5:22,24        17 59:1,3            6,10,16
  takes 28:17                                 60:7,20 61:6,
                         6:8,14,18,25                              61:14,19
    52:24                                     8,12,17,20,23
                         7:1,3,4,5,7,                              66:16,22
  talk 13:18                                  62:4,11,15,18        68:25 75:12
                         12,18,21,22
  talking 30:20                               63:3,5,10,13         76:3,25 80:14
                         8:8,22 9:9,
    42:4 74:20                                64:6,19,25           81:8 83:17
                         11,19 10:11,
    83:21 84:24                               65:11,23             84:1 89:25
                         12,15,20
  targeted               11:7,18,20,          66:4,6,7,8,23        92:2 93:19
    50:24 51:5,6,        22,25 12:1,4,        67:3,5,8,15,       their 17:11
    11                   5,14,15,18,          24 68:12,14,         20:19 24:18
  tasked 49:3            19,21 13:18,         18,21 69:5,10        26:17,22
  tech 48:25             23 14:19,22,         70:4,5,6,7,17        28:18 29:17
   49:1                  24 15:2,3,7,         72:3,12,14,          31:13,24 47:4
  telephone              18,20 18:4,5,        15,25 74:3,6,        48:17 72:2
    62:10,14,16,         9,13,15,16,          10 75:14,20          73:23 74:8
    17                   23,24 19:6,9,        76:8 77:12,          79:2 87:25
  tell 4:5               10,12,14,15          15,25 78:11          90:6 92:15
    15:24 26:5,6         20:3,8,14,21         79:1,6,12,15,        94:8
    27:10 41:1           21:1,16 22:4,        18,21 80:11,       them 5:17
    59:17 66:11          19,20,23             18,19 81:6,          17:6 19:11
    67:17 79:18          23:5,6,8,9,18        20,24 82:6,9,        22:8 26:14
    90:3,4 93:20         24:13 25:1,5         10,16 84:9,          28:10,11
                         26:15,18,23          16,18,24             30:3,6,7 31:4
  tells   59:25
                         27:6,11,14,          85:9,11,19,          33:13,14
    94:13
                         16,18 28:14,         20,21 86:6,          37:19 53:18
  Ten 4:2                                     13,18 87:5,
  term 51:11             21,22 30:2,16                             55:3 57:16
                         31:8,14 32:3,        15,18,20             63:17 71:22,
  testified 3:5                               88:5,7,14,15,
                         6,16 33:3,9                               23 72:2 74:2,
    12:14 95:3                                16 89:2,14
                         34:2,8,10,11,                             19 76:19 89:2
  testify 8:6,           12,17,18             90:1,17,22           94:13
    19,21 9:3,11,                             91:14 92:2,3,
                         35:2,6,22                               themselves
   24 10:11,18,                               16,24 93:14,
                         36:1,6,7,25                               81:4
   21 11:18,21,          37:2,20 38:6,        15,22,24
   22 12:15,25                                                   then 14:16
                         7,10,12,25           94:4,10,12,
    13:13,22                                                       16:8 18:2
                         39:3,7,8,11          13,22 95:1,3,
    67:15                                                          25:13 26:13


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 126 of
                                  July 131
                                        16, 2019                                   27

    28:13,15 29:5      thereto 86:17        think 11:3             16:6 18:11,12
    32:15 44:16        these 24:5             23:14 24:2           20:25 21:2
    45:9 52:24           32:24 33:1           26:11 34:11          35:12 41:14
    56:24 57:10          46:21,23 66:2        41:7 60:10          44:24 49:7,11
    59:9 66:3            75:1                 61:13 67:5           55:19 73:24
    75:11 82:13        they 15:5              75:12,14             91:24 92:16
    90:12 92:8,19        18:2,14 19:2,        79:10,11 92:4        95:14
    95:17                4,7,10 20:1          93:23              though 78:10
  there 6:17             21:1,2,13          this   6:21            83:9 91:15
    7:2,3,4              22:2,6,9,12,         7:2,8,11,14,       thought 77:18
    10:18,19             20 24:10,12          20,21 9:25         thousand 55:1
    15:20 16:1,2,        25:7 26:8,11         11:10,17           three 4:8
    3,4 17:9             28:11,18             14:10 16:16,         32:1
    18:4,5 19:12,        29:16 30:5           19,22,25           through 5:15
    16 20:18             33:17 34:15          23:17 30:2           11:6 22:6
   23:3,4,16             37:17 38:13          37:2 39:19           26:16,22 28:7
   25:21 26:15,          41:16 43:16,         40:9 41:21           55:3 67:19
    19,20 27:8,          17 46:3 48:8,        44:4 51:3,7          71:21,24
    14,19 28:20          22 49:13             53:5 59:5,6,         77:10,13,16,
   29:5 31:12,15         50:12 52:11,         16,18 60:19          23 92:20
    32:21 34:18,         13,14 54:4,5,        61:22 62:25
   21,24 35:5
                                                                 Tiffany 46:22
                         7,19 55:1,21,        63:19,21
                                                                   59:2,12
    36:17 37:2           22 56:1,2,22         64:6,9,24
    38:2,17,20                                65:1,5,11,15       Tiffany's
                         57:1,11,14,
    39:3,17,19,24                             66:5,14,19           59:14
                         15,18,24
   41:5,12               59:25 60:4           67:4,9,11,14,      Tim 3:9 16:13
   43:20,23              62:20 63:13,         24 69:5,20         time 4:12
   44:21 45:16           15 68:13             70:1,20,24           6:1,2,6 11:7
   47:15,18              71:9,21,22           71:1 72:8,11,        13:11 14:14,
    50:4,12              73:25 74:8,16        18 73:17,20          15,16 22:21
    51:18,20             77:14 79:1,3,        74:10 75:7,23        25:9 37:20
    55:1,20 56:2,        21,22,23             76:20,24             45:25 46:5
   4,8,14 58:5,          81:14,15             77:9,10,15,          49:10 50:22
   23,24 60:2,6          82:20,21,22,         23,24 78:1,2,        54:7 62:3
    61:5,6,16,17,        23 83:20             4,7,12,13,17         72:14 77:3
   22 62:10,14,          87:25 90:6,7,        79:7,18              81:15,23
    17,22 65:10          12 93:3 94:6,        80:18,22             90:17
    66:10,23,25          7,20,22,23           81:6,12,23         times 4:1
    67:14,19,20        they're 22:4           82:1,5,15,19         34:15
    68:11,20             33:7,12,17           83:7,15,20,23      Timothy 3:3,
    69:4,15 74:15        34:15,19             84:14 85:5,          15
    75:5 79:4            44:14 52:10          10,15 86:8         title 3:16
    85:5,11 88:5,        79:2                 87:11 88:8,         7:18 16:6
    7 90:7,10          they've 19:25          20,21,25            27:14,15,16
    91:17,23           thing 16:13            89:14 91:5          48:24 59:3,14
    92:3,4,8,15         53:1 58:16            95:3                 83:4
    94:18,22                                those 4:18           titled 42:10
                       things 18:5
  thereof 86:16         25:18 35:5            5:3,6,7 8:12        70:23 76:25
                                              11:8 15:11,16


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 127 of
                                  July 131
                                        16, 2019                                   28

  to   5:16,18           43:3,6,14,20,        12,14,15,16        true 42:4
    6:1,2,7,17,25        22 44:4,14,22        87:7,14,15,          58:10
    7:5,9,10,13,         45:12,20             20,23,24           truthful 6:19
    14,19,25 8:1,        46:3,24 47:9         88:1,4,5,6,        try 6:7 12:11
    6,7,8,10,12,         48:21 49:3,9,        10,17,19             13:13 23:17
    19,21,22,23          13 50:4,6,10,        89:24 90:1,3,      trying 13:21
    9:1,2,7,11,          11,18,25             6,11,12,14,          14:2 41:12,21
    15,21,22,24,         51:3,4,6,8,          19,23 91:4,          56:23 61:16
    25 10:4,9,11,        14,23,25             22,24 92:9,          82:14
    12,18 11:1,3,        52:2,4,9,22          15,18 93:14,       twelve 4:2
    7,8,9,15,18,         53:3,5,7,8,25        20,25 94:6,
                                                                 twice 70:3,10
    19,21,22,24,         54:1,20,21           11,13,15,24,
    25 12:11,14,         55:6,11,12,          25 95:7,8,11,      two 4:8 16:1,
    15,22,23,25          13,19,20,21,         14                   2,3,4 18:1,
    13:1,3,4,13,         24 56:9,14,23                             11,12 31:21
                                            today 3:18
    15,19,20,21,         57:4,6,7,13,                              70:5,7,20
                                              6:19 7:1 9:3
    22,24 14:2           15,18,21,22,                              74:13,15
                                              10:11,19 25:5
    16:11,16,19,         23 58:2,11,                               75:25 76:17
                                            together
    22 17:17,20,         13,14,18,21,                            type 5:12
                                              73:23,25
    25 18:5,13,          22 59:5,18,25                             34:22 43:3,14
                                            told 58:8             44:5 47:6
    17,23 19:17,         60:6,10,12           71:9
    18,23,24             61:16,22                                  51:21 61:16,
                                            too 39:19              17 75:4,5
    20:19,20             62:8,15,21,          73:12
    21:1,3,4,8,          22,23 63:2,3,                             79:23 81:6
                                            top 17:12              84:7 87:5
    11,13,17,24          4,6,17,18
                                              86:21                90:12
    22:5,6,8,9,          64:11,20,22
    10,12,21 23:3        65:10,11,14        topic   9:2,7,       typically
    24:2,8,10,11,        66:2,3,8,10,         9,12,21,25           39:9 56:20
    12,13 25:2,          20 67:9,11,          10:12,20             64:18,19 91:3
    12,15,16             15,16,24             11:18,19,20,
    26:2,5,8,13,         68:5,8 69:7,         21,24 12:1,3,
                                              17,19 14:5,                 U
    14,16,21             18 70:15,19
    27:1,11,14,20        71:9,14,15,22        18,19,25 15:2
                                              86:8               U.S.   50:19,25
    28:7,17,21,22        72:2 73:1,8,                              51:4,6 52:3,
    29:23 30:7,          14,17 74:8,11      topics   8:3
                                                                   11 55:7,12
    10,11,19,23          75:8,9,12,17,        9:2,5 10:20
                                                                   81:23 82:15
    31:12 32:20          20,24 76:7,9,        12:2 13:19,22
                                                                   85:18 87:24
    33:11,15,19,         18,20 77:6,        tracks   19:12,
                                                                 Uh-huh 26:9
    22,25 34:3,          18,21 78:1           21
                                                                   69:3
    13,18,19             79:4,9,16,18       training
                                                                 unclear 88:4
    35:18 36:8,          80:5,19,23           57:20,22
    12,24 37:6,9,        81:12,16,17,         58:13 94:11,       under 6:15
    10 38:2 3 9          21 82:1,6,8,         25                   12:2 17:19
    12,13,14,15          10,11,14,16,                              18:14 30:18
                                            transfer
    39:3 40:4,6,         25 83:5,23                                33:20 34:25
                                              71:22
    7,13,14,21,24        84:9,14,25                                38:23 42:14,
                                            tree 79:24,25          15 53:9,10
    41:4,8,9,10,         85:2,6,9,18,         80:1,2
    12,14,21             21,22,24                                  56:4 59:23
                                            trial   5:11           65:23 69:2
    42:6,9,14,21         86:3,5,8,11,
                                                                   71:17 75:18


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 128 of
                                  July 131
                                        16, 2019                                   29

    95:9                 41:8 59:25            93:20,25            30:2 34:1
  understand             62:21 64:22         wanted 41:8           36:2 43:6,20
    5:20 6:12,14         71:9,14,22            67:10 77:21        44:7,8 47:20
    9:15 11:5            72:2 75:5           wants 87:15,          50:9 53:1,22,
    12:11,17,20        USA 80:15               24 91:22            24 55:3,5
    13:7,10,12,        use 57:3              warrant 60:25         56:24 58:19
    21,23 16:11        used 7:23             was 3:4,5             60:4 62:20
    25:11 44:17          34:11 57:3            4:4,22,23,24        63:17 64:20
    48:4 52:5,7          83:5                  7:2,3,4,5,8,9       67:10 71:7,22
    61:9 76:1          using 51:11             10:9 11:22          74:9 75:8
    77:14 85:13                                16:13 20:12         79:10 82:12
                       usually 46:2
    88:5,9 93:17                               23:5,8,11,12,       84:9,25 88:15
                         62:20 94:6
  understanding                                18 25:1 29:6        92:19 95:20
    58:18 93:19                                33:2,25 34:11     we're 51:3
  understands                    V             35:22 36:12,        83:21
    31:11                                      25 40:12 42:3     we've 39:18
                       Venezia 33:14                             weight 29:4
  understood                                   51:22 53:7
    5:22 7:10          verbally 5:23           55:5,18           welcome 14:2
    16:9 35:7          Verbatim 73:4           59:16,22            35:25
    43:23 44:16,       verification            61:20,22,23       well 9:1,2
    21 49:17 53:3        60:16,18,21,          62:4,5 63:24        12:1 17:9
    75:11 76:12          24 61:3,8,13,         64:2,3,4,8          23:21 36:12
    77:5,21 83:18        17,23 62:5            67:5 70:18          38:11 56:18
    92:2               verify 60:7             71:2,3,8            59:8 60:4,19
  undue 14:12          very 19:9,10            74:22,23            61:19 70:4
  unfair 89:25           80:8                  76:21 77:8,         72:2 81:14
  unit 20:21           vet 34:12               15,23,24            82:6 83:23
  units 24:19          vets   33:15            78:10 79:18         87:18
    30:6 31:5          vetting 34:11           80:7 81:6,14      went 11:6
                       victim 28:25            82:1,6 83:6,        19:21
  unless 6:2                                   13 84:4 85:1
    11:8 60:4          victim's                                  were 3:1 4:25
                                               86:6,11 91:5,       7:7 9:2,24
    72:25                17:10                 14 93:14 95:3       10:18,19
  until 5:16           violate       41:24
                                             wasting               11:18,20 25:5
    35:15 52:24
                                               14:14,16            34:1 36:2
    73:13
                                 W           way 5:4 9:20          42:4 49:8
  unvalid 82:15                                10:24 13:9,18       70:7 92:19
  unwilling            wait 5:16               19:14 23:6
    40:24                                                        West 53:2
                         44:16                 25:21 55:8
  up 28:11                                                       what 4:6,22,
                       waive 95:19             58:4,6 66:10        24 5:6,18
    33:17 35:18        walk 5:15               67:4 75:24
    40:9,13,16                                                     7:14 8:3,12,
                         28:7                  76:9 85:9,11,       15 9:2,15,19
    48:23 53:2         want 7:19               21 88:14
    70:10 87:20                                                    10:13,15
                         9:15 11:1             91:24 92:15         11:20 12:20
  upon 9:3               28:7 30:23          we 5:17 6:7,9         13:24 14:8
  upstairs 30:7          41:3 42:5             7:5 11:25           16:12,13,14,
  us   11:17             58:8,18 62:21         14:22 15:3          16,19,22
    13:10 29:21          73:1 88:5             16:12 18:23         17:3,7,14,23
    35:17 36:13          90:10,12              23:3 28:19


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 129 of
                                  July 131
                                        16, 2019                                   30

    19:16 21:23          19:7,8,10            37:19 40:7           13:4 16:25
    22:25 23:8           20:1,2 23:9,         41:13,22 44:8        17:2 21:5
    25:19 27:6,7         11 32:3 33:15        46:12,13,21,         22:17,22 24:6
    29:2,6 30:20,        40:20,22             23 48:16,21          26:20 30:24
    23 31:3,6,24         41:16 46:2,3         50:24,25             32:5,6 35:12
    32:17 33:11          48:7 49:3            51:4,5,6             37:6 38:2
    34:10,13,14,         52:3,14 55:19        52:16 55:11,         41:2 42:13
    25 36:10,14,         59:16,23,25          18,19,24 65:5        43:14 45:13
    22 37:5,11           60:15,17,20,         66:2,5,7             49:8,11,17
    38:23,25 39:1        23 61:2,6,12,        68:23 72:19,         50:20 51:3
    41:10 42:21,         24 62:4 63:24        22 75:24             54:20 55:13
    23 44:1,8            64:1,3 71:1,         76:3,9 80:21         56:9,14,15,
    45:14 46:17          2,3,6,7,8,9          83:2 85:3            20,22,24
    47:1 49:4            73:14 83:13,         86:1 87:14,          57:1,3,6,21,
    51:15,16,17          20 87:14             23,24 89:7,23        22 58:14,22
    54:17,25             90:14,16             90:10,12             60:20 62:15,
    55:6,11 56:3       where 13:19            91:3,6,8,21,         22 65:10,11
    57:1,5,10            22:15 33:19          22 93:7              70:24 71:1,
    58:17,18             35:2 45:19         whoever 23:12          10,11 72:21
    59:1,10,14,23        48:6,8,9,11          57:18                73:20 76:7
    61:14,25             49:4 51:3          whom 26:10             77:10 80:22
    64:11,18             57:11 64:9           29:20 82:25          81:12 82:4,8
    65:17 67:17,         65:3 79:22         why 11:6 12:6          83:6,10
    24 68:20             94:13,15             14:7 22:9            85:10,22
    70:19 71:13,       WHEREUPON 3:1          55:1 66:22,23        87:25 88:15
    16 73:14           whether 6:17           67:4,20 68:11        92:17 93:14
    74:14,22 75:4        19:15,21 20:9        69:4 70:3,10         94:11,25
    76:25 78:21          25:8 31:16           84:14,23 85:5        95:20
    79:6,15,20,23        34:12 38:2         will 5:15,21         within 21:9
    80:7,14 81:11        41:12 50:9           6:7 7:23 9:1       without 14:5
    82:8 83:4,18,        51:18 80:22          11:12 12:7           15:24 17:12
    19,25 84:17,       which 4:25             13:10,23             27:9
    20,23 85:12,         11:6 15:23           14:19,22           witness 3:4
    23 87:2,5,11,        19:12 25:9           15:2,3 18:23         10:25 25:16
    21 88:17 89:9        26:4 27:19           26:19 33:18,       won't 55:3
    90:2,4 92:2          31:22 33:20          19 34:16,20        word 21:2
    93:15,19,20,         39:25 43:13          40:3 43:23           24:20,21,22
    21 94:1,3,15         55:13 56:4           44:18 52:6,8         34:11 67:23,
    95:8
                         66:23 84:19          53:13,22,23,         24 89:3 90:24
  what's 11:10           86:18 92:18          24 54:4,5,7          92:21 93:5
    17:6 35:1          while 79:9             56:2 73:2,5,       words 28:7
    40:18 48:24                               12 76:5 79:10
                       who 3:20 7:10                               65:22 66:2
    59:12                                     82:6 87:18
                         19:15,21                                  69:9 70:1,3,5
  whatever 7:18          20:9,21 21:8,        89:15,16 90:1      work 90:4
    18:12 80:18          9 23:7 24:6          93:17 95:20
    87:16 93:25                                                  work -related
                         26:5 30:3          with 3:1 5:23          26:16,21
  when 4:3,14            31:20 33:7,          9:11,19,24
    6:23 10:18                                                   worked 4:13
                         12,13 34:2           10:1,2,4
    13:23 18:11          35:14,16             12:15,20,25


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 130 of
                                  July 131
                                        16, 2019                                   31

  working 4:14         written 9:20           52:12,13             8,18,20 12:6,
    14:7 84:6          wrong 55:5             53:12,16,19,         9,14,17,23,25
  works 14:9                                  21 54:8,22           13:7,9,13,23,
    22:20 25:16                               55:23 56:12,         24 14:1,4,6,
                                 Y            23 57:15             7,8,13,18,24,
    84:11
  worksheet                                   58:12,23             25 15:24
                       Yeah 7:5,9
    17:11                                     60:19,22 63:1        16:6,11,16,25
                         17:2 24:19
  worry 14:15                                 64:17 65:16,         17:7,17,20
                         33:6 41:10
  would 6:7                                   20,25 67:7,13        18:3,17,19,24
                         47:10 48:3
    7:12 10:11                                68:2,10 69:3,        19:15,17,18,
                         57:1 64:15
    19:14,15                                  11,14,17,21,         20,23 20:3,
                         66:1 77:11
    20:9,12,19,20                             23,25 70:2,          19,25 21:4,5
                         87:13
    22:22 23:7,20                             11,21,25             22:17,21,22,
                       year 4:5,6,13          71:12,21             23,25 23:14,
    24:12 26:13,       years 4:8,10
    14 34:12                                  72:4,10,17           25 24:2,22,24
                         14:8 15:15           74:19 75:1,          25:5,8,10,16
    35:19 36:2,6,        27:19,21
    7,14,15,16,                               10,14,16,22          26:5,6,14,20
                         37:16,17             76:2,14,19           27:10,16,18,
    19,21,24           yes 3:6,19,25
    37:11,16                                  77:14,24             24 28:3,7,20
                         4:20,21 6:13,        78:2,3,9,12,         30:4,10,11,
    38:3,16,17,25        16 9:9,10
    39:1,7,8,12                               19,20 79:5           18,20,23
                         10:1,3 12:16         80:14,17,20          32:3,4,19
    40:19 41:9,          15:1,10,13,
    20,23 43:6                                81:3,5,19,25         33:3,22 34:2,
                         17,19,22             82:3,18,24           11 35:23,24
    44:22 46:3           16:5,18,24
    47:10 48:11,                              84:3,22              36:14,22
                         17:5,7 18:11,        85:16,22             37:14 38:16
    12 50:4,18,25        21 19:1,3,17,
    51:1,5,7,14                               87:1,2 88:13,        39:7,8,11
                         19,25 20:5           21,22,24 89:1        40:9,17,20,24
    55:2,5 58:4,         21:7,21
    11 63:15 64:3                             90:18,21 92:3        41:3,7,9
                         22:12,14,18          93:4,21              42:4,5,7,9,
    66:7,8,20,24         23:16,19
    67:9,11,15                                95:16,23             11,13,14,19
                         24:7,9 25:3,       yesterday              43:13,15
    68:20,23             7,24 26:3,11
    70:3,17 72:25                             6:24,25 7:1,5        44:4,5 45:20
                         27:2,5,13,22       yet 44:14              46:3,22 47:7
    78:1 79:12           28:6,9,23
    80:21 82:4,19                             71:5 79:9            48:4,9 49:8
                         29:16,19                                  50:8,15,24
    83:18,19                                you 3:12,18,
                         30:9,14,17,25                             51:4,10,13,
    84:7,14,20                                24 4:5,6,14,
                         32:5,15,23                                14,17,21
    85:5,8,20                                 18,25 5:11,
                         33:5 34:5,8,9                             52:5,7,8,14
    86:13 87:21,                              15,20,21,22
                         35:11 36:23                               53:3,8,11
    22 88:1 89:7,                             6:2,3,6,7,8,
                         37:1,21                                   54:13 55:18
    23 92:15,17,                              9,12,14,18,
                         39:10,11                                  56:18 57:2,4
    18,20 93:7                                21,23,25 7:1,
                         42:8,12,20                                58:1,2,8,11,
    95:12,14                                  7,10,14,19,25
                         43:4,9,20                                 18,20 59:3,17
  wouldn't 36:9                               8:6,17,19,20,
                         45:22,24                                  60:10 61:9,
    60:4 63:13                                25 9:1,2,7,9,
                         46:6,14,25                                11,14 62:8,11
    82:20                                     11,13,15,18,
                         47:24 48:5,                               63:18,19
  write 36:12                                 21,24 10:5,
                         15,20 49:16,                              64:12 65:14,
  writes 28:16                                11,12,18,20,
                         19 50:2,8                                 22 66:8,11,
    32:15                                     22 11:1,2,3,
                         51:21,24


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
Case 4:18-cv-10279-KMW Document 129-9Major  Age
                                       Entered on FLSD Docket 02/18/2020 Page 131 of
                                  July 131
                                        16, 2019                                   32

    13,18,20,23,         87:5,12 89:23
    24 67:1,5,8,       you've 5:14
    11,15,16,17,         14:7 42:2
    24 68:5,9,14,        58:8 63:21
    16,18 69:2,7,        74:12
    9,12,15,20         your 3:12,16,
    70:1,13,15,          20,22,24 4:24
    20,22,24             5:24 6:1 8:12
    71:1,5,6,10          10:10,14,19
    72:6,25 73:9,        11:7,12 12:7,
    14,23 74:3,24        17 13:22
    75:12,15,17,         14:14,18 15:2
    20,25 76:1,8,        19:17 33:22
    15,17 77:3,          40:10 67:1
    10,12,15,18,         86:24 90:1
    21,25 78:2           93:19 95:8,15
    79:8,12,15,        yourself 9:7,
    18,25 80:5,          22 17:20
    11,18,19             30:19 60:12
    81:17,20,24          62:9 75:20
    82:11,12
    83:11 84:18,
    20 85:12 86:5
    87:2,20 88:5,
    25 89:5,14,
    17,18,21
    90:1,3,9,10,
    11 91:1,3,14,
    25 92:2,18,
    19,22,25
    93:7,17,18,
    20,23,25
    95:3,6,22
  you'd 8:25
    46:14
  you're 9:19
    12:9,14,20
    13:19 14:2,16
    16:16,19,22
    21:1 23:1
    25:18 26:24
    35:21,25
    40:13,16
    41:5,10,21
    43:19 44:17
    51:2,15 52:10
    59:8 63:13
    66:23 70:10
    73:13 79:9



                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
